    Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                Page 1 of 132 PageID 8



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

MONTEREY RESOURCES, LLC,                        §
                                                §
              Plaintiff,                        §
vs.                                             §
                                                §       Civil Action No. ________________
405 ARAPAHOE, LLC AND ARENA                     §
INVESTORS, LP,                                  §
                                                §
              Defendants.                       §

                                 NOTICE OF REMOVAL
                                     EXHIBIT A



 DOC. NO.                       NAME OF DOCUMENT                                  DATE

1              Docket Sheet

2              Plaintiff’s Original Petition and Request for Disclosure       04-16-2019

3              Letter from Court to Arena Investors re: dismissal             04-22-2019

4              Letter from Court to 405 Arapahoe LLC re: dismissal            04-22-2019

5              Letter from Court to Julie A. Pettit re: dismissal             04-22-2019

6              Citation to 405 Arapahoe LLC                                   04-22-2019

7              Citation to Arena Investors                                    04-22-2019

8              Affidavit of Service to Arena Investors LP                     04-29-2019

9              Affidavit of Service to 405 Arapahoe LLC                       04-29-2019




DEFENDANTS’ NOTICE OF REMOVAL EXHIBIT A                                     A              Page 1
Details                                                                                                          Page 1of4
             Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                           Page 2 of 132 PageID 9
             Case Information

             DC-19-05466 I Monterey Resources, LLC vs. 405 Arapahoe, LLCet al

             Case Number               Court                   Judicial Officer
             DC-19-05466               101 st District Court   WILLIAMS, STACI
             File Date                 Case Type               Case Status
             04/16/2019                OTHER CONTRACT          OPEN




              Party

              PLAINTIFF                                        Inactive Attorneys ...
             Monterey Resources, LLC                           Lead Attorney
                                                               PETTIT, JULIE A
                                                               Retained

                                                               Work Phone
                                                               214-329-0151

                                                               Fax Phone
                                                               214-329-4076




                                                               Attorney
                                                               HURST, MICHAEL
                                                               K
                                                               Retained

                                                               Work Phone
                                                               214-981-3800

                                                               Fax Phone
                                                               214-981-3839




                                                               Attorney
                                                               URTEAGO, DAVID
                                                               B
                                                               Retained

                                                               Work Phone
                                                               214-329-0151

                                                               Fax Phone
                                                               214-329-4076



https ://courtsportal.dallascounty .org/D ALLASPROD/Ho me/WorkspaceMode?p=O                                       5/13/2019
Details                                                                                    Page 2of4
           Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19      Page 3 of 132 PageID 10
            DEFENDANT
            405 Arapahoe, LLC

            Address
            By Serving Its Registered Agent, Vcorp Services,
            LLC
            1013 Centre Road Suite 403-B
            Wilmington DE 19805




            DEFENDANT
            Arena Investors, LP

            Address
            By Serving Its Registered Agent, Vcorp Services,
            LLC
            1013 Centre Road Suite 403-B
            Wilmington DE 19805




             Events and Hearings


               04/16/2019 NEW CASE FILED (OCA) - CIVIL


               04/16/2019 ORIGINAL PETITION ..,


               ORIGINAL PETITION


               04/17/2019 ISSUE CITATION ..,


               ISSUE CITATION

               ISSUE CITATION


               04/22/2019 CITATION..,


               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               OUT OF STATE

               Returned
               04/29/2019
               -        .
                                                                                            5/13/2019
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=O
Details                                                                                                   Page 3of4
           Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 4 of 132 PageID 11

               04/22/2019 CITATION•


               Anticipated Server
               ESERVE

               Anticipated Method
               Actual Server
               PRIVATE PROCESS SERVER

               Returned
               04/29/2019


               04/29/2019 RETURN OF SERVICE •


               Affidavit of Service - Citation - 405 Arapahoe LLC

                  Comment
                  Affidavit of Service - Citation - 405 Arapahoe LLC


               04/29/2019 RETURN OF SERVICE •


               EXECUTED CITATION -Arena Investors, LP

                  Comment
                  EXECUTED CITATION - Arena Investors, LP




               06/14/2019 DISMISSAL FOR WANT OF PROSECUTION•


               101 st Dismissal Letter - 2017

               101 st Dismissal Letter - 2017

               101 st Dismissal Letter - 2017

               Judicial Officer
               WILLIAMS, STACI

               Hearing Time
               9:00AM




             Financial

             Monterey Resources, LLC
                   Total Financial Assessment                          $308.00
                   Tn+-"31 0"3.,,.....,•.,,.._,. "3nrl r,.nrli+-r      ct-~no   nn
https://courtsportal.dallascounty.org/DALLASPROD/Home/WorkspaceMode?p=O                                    5/13/2019
Details                                                                                      Page 4of4
            Case  3:19-cv-01144-K
              4/17/2019  Transaction Document 1-1 Filed 05/13/19
                                                            $308.00Page 5 of 132 PageID 12
                            Assessment

              4/17/2019     CREDIT              Receipt    Monterey      ($308.00)
                            CARD -              #           Resources,
                            TEXFILE             25552-     LLC
                            (DC)                2019-
                                                DCLK




             Documents


               ORIGINAL PETITION

               101 st Dismissal Letter - 2017

               101 st Dismissal Letter - 2017

               101 st Dismissal Letter - 2017

               ISSUE CITATION

               ISSUE CITATION

               Affidavit of Service - Citation - 405 Arapahoe LLC

               EXECUTED CITATION -Arena Investors, LP




https://courtsportal.dallascounty.org/DALLASPRODfI:Iome/WorkspaceMode?p=O                     5/13/2019
                                                                                                                            FILED
2 CIT ESERVE                                                                                                    DALLAS COUNTY
                                                                                                                4/16/2019 6:51 PM
       Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 6 of 132 PageID 13               FELICIA PITRE
                                                                                                                DISTRICT CLERK

                                                                                                    Belinda Hernandez
                                        CAUSE NO. DC-19-05466


       MONTEREY RESOURCES, LLC,                             §                IN THE DISTRICT COURT
                                                            §
                   Plaintiff,                               §
                                                            §
                                                            §
                                                            §
       v.                                                   §              - - - JUDICIAL DISTRICT
                                                            §
       405 ARAPAHOE, LLC AND ARENA                          §
       INVESTORS, LP,                                       §
                                                            §
                   Defendants.                              §             OF DALLAS COUNTY, TEXAS

                                     PLAINTIFF'S ORIGINAL PETITION
                                     AND REQUEST FOR DISCLOSURE

     TO THE HONORABLE JUDGE OF SAID COURT:

              NOW COMES Monterey Resources, LLC, Plaintiff herein, and files this Plaintiff's

     Original Petition and Request for Disclosure against 405 Arapahoe, LLC and Arena Investors, LP,

     Defendants herein, and in support thereof, would respectfully show the Court the following:

                                         I.         Discovery Control Plan

              1.          Pursuant to Rule 190 .4 of the Texas Rules of Civil Procedure, Plaintiff requests a

     Level 2 discovery control plan.

                                              II.     Parties & Service

              2.        Plaintiff Monterey Resources, LLC ("Monterey") is a limited liability company

     formed under the laws of the state of Texas with its principal place of business in Dallas County,

     Texas.

              3.        Defendant 405 Arapahoe LLC ("Arapahoe") is a limited liability company formed

     under the laws of the state of Delaware. Defendant may be served by serving its registered agent

     Vcorp Services, LLC at 1013 Centre Road Suite 403-B, Wilmington, DE 19805.



     Plaintiffs Original Petition and Request for Disclosure                                          Page 1
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 7 of 132 PageID 14



        4.      Defendant Arena Investors, LP ("Arena") is a limited partnership formed under the

laws of the state of Delaware. Defendant may be served by serving its registered agent V corp

Services, LLC at 1013 Centre Road Suite 403-B, Wilmington, DE 19805.

                                 III.       Jurisdiction & Venue

        5.      The Court has jurisdiction over Defendants because they have done business in

Texas, have continuing contacts with Texas, and are amenable to service by a Texas Court. Further,

Defendant Arapahoe agreed in Section 8.09 of the Credit Agreement to submit itself to the

jurisdiction of the state district courts located in Dallas, Texas.

        6.      Venue in Dallas County is mandatory in this case under Section 15.020 of the Texas

Civil Practice and Remedies Code because the claims asserted herein arise from a major

transaction and the written agreement between the parties specify Dallas County as the county

where suit needs to be filed.

                                 IV.        Rule 47(c) Disclosure

        7.      Plaintiff seeks monetary relief over $1,000,000.

                                 V.        Request for Disclosure

        8.      Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests Defendants to

disclose, within fifty (50) days of service of this request, the information and material described in

Rule 194.2 of the Texas Rules of Civil Procedure. Plaintiff specifically requests the responding

parties to produce responsive documents at the undersigned law offices within fifty (50) days of

service of this request.

                                         VI.         Facts

        9.      Monterey is an oil and gas company which owns the mineral rights to certain real

property located in Louisiana.




Plaintiffs Original Petition and Request for Disclosure                                       Page 2
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                Page 8 of 132 PageID 15



       10.      On or about November 20, 2017, Monterey executed a Credit Agreement (the

"Credit Agreement") in favor of Fulcrum Energy Capital II Monterey LLC ("Fulcrum"). The

Credit Agreement is secured by Monterey's property.

       11.      Fulcrum assigned the Credit Agreement to Arapahoe.

       12.      On or about May 15, 2018, the Credit Agreement was amended (the "Amended

Credit Agreement"). A true and correct copy of the Amended Credit Agreement is attached hereto

as Exhibit A.

       13.      Section 5.12 of the Amended Credit Agreement requires Monterey to place its

revenues into a lockbox account. If Monterey is not in default on its obligations under the Amended

Credit Agreement, then section 5 .14 of the agreement requires Arapahoe to release all funds placed

in the lockbox account.

       14.      Arapahoe alleged that Monterey defaulted on its obligations under the Amended

Credit Agreement. Thereafter, Arapahoe allegedly took possession and control of the assets

pending a foreclosure sale of Monterey's Louisiana properties pursuant to an order issued by the

2nd Judicial District Court of Claiborne Parish, Louisiana on March 8, 2019 (the "Order"). The

Order was issued pursuant to what is know as an "executory proceeding," which allows creditors

alleging a default to obtain an ex parte appointment of a keeper to take immediate possession of

mortgaged property via a confession of judgment contained within the underlying mortgage. A

true and correct copy of the Order is attached hereto as Exhibit B.

       15.      Monterey outsources its accounting to a company called The Resource Group, LLC

("TRG"). After Arapahoe alleged a default, Arapahoe and its agents, including Arena, contacted

TRG in Oklahoma in an attempt to obtain all of Monterey's accounting files. Neither the Amended

Credit Agreement nor the Order allowed Arapahoe to obtain these documents in Oklahoma.




Plaintiffs Original Petition and Request for Disclosure                                     Page 3
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 9 of 132 PageID 16



        16.     As a result of Defendants actions, TRG has ceased work for Monterey. To date,

TRG will not even give Monterey its own accounting information, despite Monterey's requests.

                          VII.           Agency & Respondeat Superior

        17.     Wherever it is alleged that Defendants did anything, or failed to do anything, it is

meant that such conduct was done by Defendants' employees, vice principals, agents, attorneys,

affiliated entities, and/or representatives in the normal or routine scope of their authority, or ratified

by Defendants, or done with such apparent authority so as to cause Plaintiff to reasonably rely that

such conduct was within the scope of their authority. Plaintiff did rely to Plaintiffs detriment on

Defendant's representatives being vested with authority for their conduct. Defendants are

vicariously liable for the conduct of its employees, vice principals, agents, attorneys, affiliated

entities, and representatives of Defendants' affiliated entities by virtue of the respondeat superior,

apparent authority, and estoppel doctrines.

                                  VIII.         Causes of Action

A.      Tortious Interference.

        18.     Plaintiff repeats and re-alleges the facts set forth in all preceding paragraphs of this

Petition as if fully set forth herein.

        19.     A claim for tortious interference with an existing contract contains the following

elements: (1) the plaintiff had a valid contract, (2) the defendant willfully and intentionally

interfered with the contract, (3) the interference proximately caused the plaintiffs injury, and (4)

the plaintiff incurred actual damage or loss.

        20.     Plaintiff had valid contract with TRG. Defendants willfully and intentionally

interfered with this Contract. As a direct result of Defendants' interference, the Plaintiff was

damaged and continues to suffer damages.




Plaintiffs Original Petition and Request for Disclosure                                           Page 4
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                 Page 10 of 132 PageID 17



B.     Declaratory Judgment.

       21.     Plaintiff re-alleges and incorporates by reference all proceeding paragraphs as

though fully set forth herein.

       22.     Arapahoe obtained the Order pursuant to a petition it filed with the Louisiana court.

The rules governing an "executory proceeding" require strict compliance. Louisiana law requires

an executory proceeding to be supported by an "authentic act." See La CCP 2631. An "authentic

act" requires a notary and two witnesses. See La CC 1833. Arapahoe's petition was supported by

only one witness.

       23.     Pursuant to Chapter 37 of the Texas Civil Practice and Remedies Code, Plaintiff

requests that this Court make the following declarations:

                    a.     Arapahoe failed to comply with the applicable rules regarding executory

                           proceedings in Louisiana;

                    b.     The Order is therefore void.

                                 IX.        Exemplary Damages

       24.     Plaintiff is entitled to an award of exemplary damages because the Defendants acted

with either malice or gross negligence when they caused the Plaintiffs damages.

                                       X.     Attorney's Fees

       25.     Plaintiff has retained representation to prosecute and defend this action and has

agreed to pay its attorneys reasonable fees for necessary services. An award of attorneys' fees to

the Plaintiff would be equitable and just and authorized by Chapter 37 of the Texas Civil Practice

and Remedies Code.




Plaintiffs Original Petition and Request for Disclosure                                      Page 5
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                   Page 11 of 132 PageID 18



                                 XI.         Conditions Precedent

       26.      All conditions precedent to Plaintiffs claims forreliefhave been performed or have

occurred.

                                        XII.       Prayer

WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that:

             a. Defendants be cited to appear and answer;

             b. The Court empanel a jury to determine any issue of fact and, upon final hearing of

                this cause, the Court make declarations as specified above and to award Plaintiff:

                     1.   Actual damages;

                    11.   Consequential damages;

                   111.   Attorneys' fees;

                   lV.    Exemplary damages; and

                    v. Court costs;

             c. The Court grant any other relief to which Plaintiff may be entitled.




Plaintiffs Original Petition and Request for Disclosure                                     Page 6
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19              Page 12 of 132 PageID 19



                                            Respectfully Submitted,


                                            THE PETTIT LAW FIRM

                                            By: Isl Julie Pettit
                                            Julie Pettit
                                            State Bar No. 24065971
                                            jpettit@pettitfirm.com
                                            Craig Stoddart
                                            State Bar No. 19260950
                                            cstoddart@pettitfirm.com
                                            David B. Urteago
                                            State Bar No. 24079493
                                            durteago@pettitfirm.com
                                            Jane Cherry
                                            State Bar No. 24087292
                                            j cherry@pettitfirm.com
                                            2101 Cedar Springs, Suite 1540
                                            Dallas, TX 75201
                                            Tel. (214) 329-0151
                                            Fax. (214) 329-4076

                                            LYNN PINKER COX & HURST, LLP
                                            Michael K. Hurst
                                            Texas Bar No. 10316310
                                            mhurst@lynnllp.com
                                            2100 Ross Avenue, Suite 2700
                                            Dallas, Texas 75201
                                            Telephone: 214-981-3800
                                            Facsimile: 214-981-3839

                                            ATTORNEYS FOR PLAINTIFF




Plaintiffs Original Petition and Request for Disclosure                            Page 7
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19              Page 13 of 132 PageID 20
                                                                                    EXHIBIT

                                                                                         A




                  AMENDED AND RESTATED         CREDIT AGREEMENT

                                     dated as of

                                    May 15, 2018

                                       among

                           MONTEREY RESOURCES          LLC,

                                         and

                              GREEN WHEEL, LLC,

                 each as a Borrower and collectively as Co-Borrowers,

                                 ROBERT A. IMEL,
                                 as Limited Obligor,



                               405 ARAPAHOE LLC,
                                     as Agent,

                                         and

                      the Lenders party hereto from time to time




                                                                        [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                                Page 14 of 132 PageID 21



                                               TABLE OF CONTENTS

                                                                                                                                               Page

                                           ARTICLE I
                             DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01    Certain Defined Terms ................................................................................................... 1
Section 1.02    Rnles of Construction ................................................................................................... 19
Section 1.03    Acconnting Terms; GAAP; Pro Forma Calcnlations ................................................... 20

                                                         ARTICLE II
                                                         TERM LOAN

Section 2.01    Term Loan .................................................................................................................... 20
Section 2.02    Funding ......................................................................................................................... 20
Section 2.03    Repayment of Loan ...................................................................................................... 21
Section 2.04    Interest. ......................................................................................................................... 21
Section 2.05    Maximnm Interest Rate ................................................................................................ 21
Section 2.06    Prepayment. .................................................................................................................. 21
Section 2.07    Mauner of Payment. ..................................................................................................... 21
Section 2.08    Pro Rata Treatment; Adjnstrnents ................................................................................ 22
Section 2.09    Fees ............................................................................................................................... 22
Section 2.10    Taxes ............................................................................................................................ 23
Section 2.11    Keepwell. ...................................................................................................................... 24

                                                 ARTICLE III
                                            CONDITIONS PRECEDENT

Section 3.01    [Reserved] .................................................................................................................... 24
Section 3 .02   [Reserved] .................................................................................................................... 24
Section 3.03    [Reserved] .................................................................................................................... 24
Section 3.04    Effective Date ............................................................................................................... 24

                                          ARTICLE IV
                                REPRESENTATIONS AND WARRANTIES

Section 4.01    Organization; Powers ................................................................................................... 27
Section 4.02    Authorization; Enforceability ....................................................................................... 28
Section 4.03    Approvals; No Conflicts ............................................................................................... 28
Section 4.04    Financial Condition; No Material Adverse Change ..................................................... 28
Section 4.05    Litigation ...................................................................................................................... 28



                                                                                                                       [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                               Page 15 of 132 PageID 22


Section 4.06    Environmental Matters ................................................................................................. 28
Section 4.07    Compliance with the Laws and Agreements; No Defaults ........................................... 30
Section 4.08    Investment Company Act ............................................................................................. 30
Section 4.09    Taxes ............................................................................................................................ 30
Section 4.10    Disclosure; No Material Misstatements ....................................................................... 30
Section 4.11    Insurance ...................................................................................................................... 31
Section 4.12    Restrictions on Liens .................................................................................................... 31
Section 4.13    Borrower ....................................................................................................................... 31
Section 4.14    Foreign Operations ....................................................................................................... 31
Section 4.15    Properties; Title, Etc ..................................................................................................... 31
Section 4.16    Mairitenance of Properties ............................................................................................ 32
Section 4.17    Gas Itnbalances; Prepayments ...................................................................................... 32
Section 4.18    Marketirig of Production ............................................................................................... 32
Section 4.19    Security In.struments ............................... :..................................................................... 3 3
Section 4.20    Swap Agreements and Eligible Contract Participant ................................................... 33
Section 4.21    Use of Loan Proceeds ................................................................................................... 33
Section 4.22    Solvency ................... ·.................................................................................................... 33
Section 4.23    Anti-Corruption Laws and Sanctions ........................................................................... 34
Section 4.24    Ad Valorem and Severance Taxes ............................................................................... 34
Section 4.25    Anti-Terrorism Laws .................................................................................................... 34
Section 4.26    Money Laundering ....................................................................................................... 35
Section 4.27    ERISA .......................................................................................................................... 35

                                                ARTICLEV
                                          AFFIRMATNE COVENANTS

Section 5.01    Financial Statements; Other In.formation ..................................................................... 36
Section 5.02    Notices of Material Events ........................................................................................... 39
Section 5 .03   Existence; Conduct of Business ................................................................................... 39
Section 5 .04   Payment of Obligations ................................................................................................ 39
Section 5 .05   Operation and Maintenance of Properties ................................................................... .40
Section 5.06    In.surance ...................................................................................................................... 40
Section 5.07    Books and Records; Inspection Rights ........................................................................ .41
Section 5.08    Compliance with Laws ......................................................................... '. ....................... 41
Section 5 .09   Environmental Matters ................................................................................................. 41
Section 5.10    Further Assurances ....................................................................................................... 42
Section 5 .11   Net Profits Overriding Royalty Interest. ....................................................................... 42
Section 5 .12   Lockbox Account ......................................................................................................... 42


                                                                  ii
                                                                                                                      [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                               Page 16 of 132 PageID 23


Section 5 .13   Additional Collateral; Other Deliveries ....................................................................... .43
Section 5 .14   Deposit Accounts .......................................................................................................... 43
Section 5 .15   Commodity Agreements ............................................................................................... 43
Section 5 .16   Management Equity Contribution ............................................................................... .44

                                                 ARTICLE VI
                                             NEGATIVE COVENANTS

Section 6.01    [Reserved] .................................................................................................................... 44
Section 6.02    Indebtedness ................................................................................................................. 44
Section 6.03    Liens ............................................................................................................................. 45
Section 6.04    Restricted Payments ..................................................................................................... 46
Section 6.05    Investments, Loans and Advances ............................................................................... .46
Section 6.06    Nature of Business; No International Operations ........................................................ .4 7
Section 6.0T    Proceeds of Loans and Management Equity Contribution .......................................... .4 7
Section 6.08    Sale or Discount ofReceivables .................................................................................. .47
Section 6.09    Mergers, Etc ................................................................................................................. 4 7
Section 6.10    Sale of Properties .......................................................................................................... 4 7
Section 6.11    Sales and Leasebacks ................................................................................................... 48
Section 6.12    Environmental Matters ................................................................................................. 48
Section 6.13    Transactions with Affiliates ......................................................................................... 48
Section 6.14    Negative Pledge Agreements; Dividend Restrictions .................................................. 48
Section 6.15    Take-Or-Pay or Other Prepayments ............................................................................ .48
Section 6.16    Swap Agreements ......................................................................................................... 49
Section 6.17    Amendments to Organizational Documents and Material Contracts ........................... 49
Section 6.18    Marketing Activities .................................................................................................... .49
Section 6.19    Changes in Fiscal Periods; Accounting Changes ........................................................ .49
Section 6.20    Subsidiaries .................................................................................................................. 49
Section 6.21    ERISA Compliance ...................................................................................................... 49
Section 6.22    Capital Expenditures .................................................................................................... 50
Section 6.23    Leverage Ratio .............................................................................................................. 50
Section 6.24    Expense Ratio ............................................................................................................... 50
Section 6.25    PDP Collateral Coverage Ratio .................................................................................... 50
Section 6.26    Total Proved Collateral Coverage Ratio ....................................................................... 50

                                             ARTICLE VII
                                     EVENTS OF DEFAULT; REMEDIES

Section 7.01    Events ofDefault .......................................................................................................... 50



                                                                  iii
                                                                                                                       [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                              Page 17 of 132 PageID 24


Section 7.02   Remedies ...................................................................................................................... 52

                                                    ARTICLE VIII
                                                  MISCELLANEOUS

Section 8.01   Notices .......................................................................................................................... 53
Section 8.02   Waivers; Amendments ................................................................................................. 54
Section 8.03   Expenses, Indemnity; D~age Waiver ........................................................................ 55
Section 8.04   Successors and Assigns ................................................................................................ 57
Section 8.05   Survival; Revival; Reinstatement ................................................................................. 5 8
Section 8.06   Counterparts; Integration; Effectiveness; Electronic Execution ................................... 5 8
Section 8.07   Severability ................................................................................................................... 59
Section 8.08   Power of Attorney ........................................................................................................ 59
Section 8.09   GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
               PROCESS ..................................................................................................................... 59
Section 8.10   Headings ....................................................................................................................... 60
Section 8.11   Amendment and Restatement. ...................................................................................... 60
Section 8.12   [Reserved] .................................................................................................................... 61
Section 8.13   EXCULPATION PROVISIONS .................................................................................. 61
Section 8.14   Flood Insurance Provisions .......................................................................................... 61
Section 8.15   No Advisory or Fiduciary Responsibility ..................................................................... 61
Section 8.16   Waiver of Trade Practices Acts .................................................................................... 62
Section 8.17   [Reserved.] ................................................................................................................... 62
Section 8.18   Joint and Several Liability ............................................................................................ 62
Section 8.19   Obligations Absolute .................................................................................................... 63

                                                        ARTICLE IX

Section 9.01   Agent ............................................................................................................................ 64




                                                                 IV
                                                                                                                     [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 18 of 132 PageID 25


                              EXHIBITS AND SCHEDULES
Exhibit A          [Reserved]
ExhibitB           Form of Compliance Certificate
Exhibit C          Form of Solvency Certificate
Exhibit D          Form of Collateral Agreement
Exhibit E          F orrn of Assignment and Assumption

Schedule 4.05      Litigation
Schedule 4.06      Environmental Matters
Schedule 4.13      Borrower
Schedule 4.17      Gas hnbalances
Schedule 4.18      Marketing of Production
Schedule 4.19(a)   UCC Filings
Schedule 4.20      Swap Agreements
Schedule 6.02      Indebtedness
Schedule 6.03      Liens
Schedule 6.05      Investments




                                             v
                                                                   [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 19 of 132 PageID 26


         THIS AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 15, 2018 (this
"Agreement"), is among MONTEREY RESOURCES LLC, a Texas limited liability company
("Monterey"), GREEN WHEEL, LLC, a Delaware limited liability company ("Green Wheel" and
Monterey are each a "Borrower", and collectively, sometimes referred to jointly as the "Borrower" or the
"Borrowers"), ROBERT A. IMEL, an individual resident in Dallas, Texas (the "Limited Obligor"), 405
ARAPAHOE LLC, in its capacity as administrative agent and collateral agent for the lenders (in such
capacities, the "Agent"), and the lenders party hereto from time to time (the "Lenders"). This Agreement
amends and restates that certain Credit Agreement dated as of November 20, 2017 (as amended by that
certain First Amendment to Credit Agreement dated as of January 25, 2018, and as may have been further
amended, supplemented or otherwise modified prior to the date hereof, the "Original Credit Agreement"),
among the Monterey, the Limited Obligor, and Fulcrum Energy Capital II Monterey LLC, a Delaware
limited liability company (the "Closing Date Lender").

                                            RECITALS

       A.     The Borrowers have requested that the Lenders enter into this Agreement and make the
Loan contemplated hereby.

        B.        The Lenders have agreed to provide the Loan to the Borrower upon the terms and
conditions set ·forth in this Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the parties hereto, the parties hereto hereby agree as follows:

                                        ARTICLE I
                          DEFINITIONS AND ACCOUNTING MATTERS

       Section I .01   Certain Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

         "Acquisition" means the acquisition on· the Original Closing Date by Monterey of those certain
oil· and gas production assets in Caddo, Webster and Claiborne Parishes, Louisiana pursuant to that
certain Purchase and Sale Agreement dated October 24, 2017, by and between Monterey and Wagon
Wheel ArkLaTex, LLC.

        "Acquisition 2" means, collectively (a) the acquisition on the Effective Date by Monterey of
those certain oil and gas production assets in Caddo, Claiborne, Union and Webster Parishes, Louisiana
pursuant to that certain Purchase and Sale Agreement dated April 18, 2018, by and between Borrower and
Wagon Wheel ArkLaTex, LLC and (b) the acquisition on the Effective Date by Monterey of all of the
issued and outstanding Equity Interests in Green Wheel pursuant to that certain Membership Interest
Purchase Agreement dated January 1, 2018 by and between Wagon Wheel Exploration, LLC and
Monterey.

         "Acquisition 2 Fee Letter" means that certain fee letter among the Borrower and the Lenders
dated as of the Effective Date.

        "Additional Hedge Adjushnent Event" has the meaning given to such term in Section 5.15(a).

        "Affiliate" means, with respect to a specified Person, another Person that directly, or indirectly
through one or more intermediaries, Controls or is Controlled by or is under common Control with the
Person specified.



                                                                                     [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 20 of 132 PageID 27


        "Agent" has the meaning set forth in the introductory paragraph of this Agreement.

        "Agreement" means this Amended and Restated Credit Agreement, including the Schedules and
Exhibits hereto.

        "Anti-Corruption Laws" means all laws, rules, and regulations of any jurisdiction applicable to
the Borrower from time to time concerning or relating to bribery or corruption.

        "Anti-Terrorism Laws" has the meaning assigned to such term in Section 4.25.

         "Applicable Percentage" means (a) for Fulcrum Energy Capital II Monterey LLC, nineteen and
one-half percent (19.5%%), (b) for 405 Arapahoe LLC, seventy-nine and one-half percent (79.5%) and
(c) for Cargill Incorporated, one percent (1.0%).

        "Approved Engineer" means Netherland Sewell and Associates Inc., or another engineering firm
approved by the Required Lenders in their sole discretion.

        "Approved Swap Counterparty'' shall mean any Lender or a counterparty to a Swap Agreemeut
with the Borrower approved by the Agent and the Lenders.

         "ASC" means the Financial Accounting Standards Board Accounting Standards Codification, as
in effect.

        "Assignment and Assumption" means an assignment and assumption agreement entered into by a
Lender and an assignee, and accepted by the Agent, in the form of Exhibit E or any other form approved
by the Agent.

        "Bankruptcy Code" means Title 11 of the United States Code.

        "Beneficial Owner" has the meaning assigned to such term in Rule 13d-3 and Rule 13d-5 under
the Securities Exchange Act of 1934, except that in calculating the beneficial ownership of any particular
"person" (as that term is used in Section 13(d)(3) of the Securities Exchange Act of 1934), such "person"
will be deemed to have beneficial ownership of all securities that such "person" has the right to acquire by
conversion or exercise of other securities, whether such right is currently exercisable or only after the
passage of time.

       "Board" means the Board of Governors of the Federal Reserve System of the United States of
America or any successor Governmental Authority.

        "Borrower" has the meaning set forth in the introductory paragraph of this Agreement.

         "Business Day" means any day that is not a Saturday, Sunday or other day on which commercial
banks in Denver, Colorado are authorized or required by law to remain closed.

        "Capital Lease Obligations" of any Person means the obligations of such Person to pay rent or
other amounts under any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be classified and accounted for as
capital lease obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance with GAAP.




                                                     2
                                                                                       [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 21 of 132 PageID 28


        "Casualiy Event" meaus any loss, casualty or other insured damage to, or any nationalization,
taking under power of eminent domain or by condemnation or similar proceeding of, any Property of the
Borrower having a fair market value in excess of the Threshold Amount.

         "CERCLA" has the meaning assigned to such term within the definition of "Enviromnental
Laws."

        "Chauge in Control" means that (a) the Permitted Holders collectively cease to be the Beneficial
Owners of more than 75% of the Equity Interests of Monterey with ordinary voting power to elect or
appoint the directors or managers of Monterey or collectively cease to Control Monterey or (b) Green
Wheel shall cease to be a wholly owned Subsidiary of Monterey.

         "Closing Date Lender" has the meaning set forth in the introductory paragraph of this Agreement.

         "Code" means the Internal Revenue Code of 1986, as amended.

        "Collateral" means all Property of the Borrower, now owned or hereafter acquired, upon which a
Lien is purported to be created by any Security Instrument. For the avoidance of doubt, Excluded
Property (as defined in the Collateral Agreement) shall not constitute Collateral.

        "Collateral Agreement" means the Amended aud Restated Collateral Agreement to be dated as of
the Effective Date aud executed by the Borrower in favor of the Agent (as successor to the Closing Date
Lender), which shall be in substantially the form of Exhibit D.

         "Commodiiy Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et seq.).

         "Compliance Certificate" means a certificate of a Financial Officer of the Borrower, substantially
in the form attached as Exhibit B.

        "Connection Income Taxes" means Other Connection Taxes that are imposed on or measured by
net income (however denominated) or that are franchise Taxes or brauch profits Taxes.

        "Control" meaus the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise. "Controlling" and "Controlled" have meanings correlative thereto.

       "Controlled Account" meaus a Deposit Account of the Borrower that is subject to a Deposit
Account Control Agreement.

         "Default" means any event or condition which constitutes an Event of Default or which upon
notice, lapse of time or both would, unless cured or waived, become an Event of Default.

         "Default Rate" meaus the highest rate of interest allowable under Texas law.

        "Deposit Accounts" means, collectively, (a) all "deposit accounts" (as such term is defined in the
UCC) of the Borrower, and in any event shall include all accounts and sub-accounts relating to any of the
foregoing accounts, and (b) all cash, funds, checks, notes and instruments from time to time on deposit in
any of the accounts or sub-accounts described in clause (a) of this definition.

       "Deposit Account Control Agreement" meaus an agreement in fmm and substance acceptable to
the Required Lenders in their sole discretion establishing the Agent's Control with respect to any Deposit


                                                     3
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 22 of 132 PageID 29


Account. For purposes of this definition, "Control" means "control" within the meaning of Section 9-104
of the Uniform Commercial Code. Each Deposit Account Control Agreement shall provide that each
Lender shall have access to the applicable Deposit Account for purposes of viewing account balances and
other ·information relating to such Deposit Account.

        "Direction Letters" shall mean, collectively, letters, in form and substance reasonably satisfactory
to the Agent, from the Borrower to all purchasers of production and royalty interest payors directing such
payor to remit payment to the Lockbox by mail or to the Lockbox Account by wire transfer.

         "Disqualified Capital Stock" means any Equity Interest that, by its tenns (or by the terms of any
security into which it is convertible or for which it is exchangeable) or upon the happening of any event,
(a) matures or is mandatorily redeemable for any consideration other than other Equity Interests (which
would not constitute Disqualified Capital Stock), pursuant to a sinking fund obligation or otherwise, (b) is
convertible or exchangeable for Indebtedness or redeemable for any consideration other than other Equity
Interests (which would not constitute Disqualified Capital Stock) at the option of the holder thereof, in
whole or in part, or (c) provides for the scheduled payment of dividends in cash, in each case, prior to the
date that is ninety-one (91) days after the Maturity Date.

        "Dollars" or".$." refers to lawful money of the United States of America.

         "EBITDA" means, for any period, the net income (or loss) of the Borrower, determined in
accordance with GAAP, for such period; plus without duplication and to the extent deducted in the
calculation of net income for such period, the sum of (in each case for such period and determined in
accordance with GAAP): (a) income or franchise Taxes paid or accrued; (b) the sum of aggregate interest
expense and capitalized interest of Borrower; (c) amortization, depletion and depreciation expense; ( d)
any non-cash losses or charges on any Swap Agreement resulting from the requirements of Accounting
Standards Codification Section 815-10; (e) losses from dispositions of assets (other than Hydrocarbons
produced in the ordinary course of business) and other extraordinary or non-recurring losses (other than
workover costs, even if non-recurring); and (f) other non-cash charges (excluding accruals for cash
expenses made in the ordinary course of business); minus, to the extent included in the calculation of net
income for such period, (h) the sum of (i) any non-cash gains on any Swap Agreements resulting from the
requirements of Accounting Standards Codification Section 815-1 O; (ii) gains from dispositions of assets
(other than Hydrocarbons produced in the ordinary course of business) and other extraordinary or non-
recurring gains; and (iii) other non-cash gains; provided that, with respect to the determination of the
Borrower's compliance with the Leverage Ratio covenant set forth in Section 6.23, EBITDA shall be
adjusted to give effect, on a pro forma basis and consistent with GAAP, to any acquisitions or
dispositions made during such period as if such acquisition or disposition, as the case may be, was made
at the beginning of such period.

       "ECP" means an "eligible contract participant" as defined in Section l(a)(l8) of the Commodity
Exchange Act or any regulations promulgated thereunder and the applicable rules issued by the
Commodity Futures Trading Commission.

        "Effective Date" means the date on which each of the conditions precedent set forth in Section
3.04 are satisfied or waived by the Lenders in their sole discretion.

       "Eligible Contract Participant" shall have the meaning assigned to such tenn in the Commodity
Exchange Act and the regulations thereunder.

        "Environmental Laws)) means any and all Governmental Requirements pertaining in any way to
health and safety (insofar as either may be affected by a Release of, or exposure to, Hazardous Materials),


                                                     4
                                                                                       [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 23 of 132 PageID 30


the environment, the preservation or reclamation of natural resources, or the management, Release or
threatened Release of any Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower is conducting, or at any time has conducted, business, or where any Property of the Borrower is
located, .including the Oil Pollution Act of 1990, the Clean Air Act, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 ("CERCLA"), the Federal Water Pollution Control
Act, the Occupational Safety and Health Act of 1970, the Resource Conservation and Recovery Act of
1976 ("RCRA"), the Safe Drinking Water Act, the Toxic Substances Control Act, the Superfund
Amendments and Reauthorization Act of 1986, the Hazardous Materials Transportation Act, the Natural
Gas Pipeline Safety Act of 1968, the Hazardous Liquid Pipeline Safety- Act of 1979, and other
environmental conservation or protection Governmental Requirements.

        "Environmental Permit" means any permit, registration, license, approval, consent, exemption,
variance, or other authorization required under or issued pursuant to applicable Environmental Laws.

        "Equity Interests" means shares of capital stock, partnership interests, membership interests in a
limited liability company, beneficial interests in a trust or other equity ownership interests in a Person,
and any warrants, options or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

        "ERJSA" means the Employee Retirement lncome Security Act of 1974.

        "ERJSA Affiliate" means each trade or business (whether or not incorporated) which together
with the Borrower would be deemed to be a "single employer" within the meaning of Section 4001 (b)( 1)
of BRISA or subsections (b), (c), (m) or (o) of Section 414 of the Code.

          "BRISA Event" means (a) a Reportable Event with respect to any Plan subject to Title IV of
ERJSA, (b) the withdrawal of the Borrower or any BRISA Affiliates from a Plan subject to Title IV of
ERJSA during a plan year in which it was a "substantial employer" (as defined in Section 4001(a)(2) of
ERJSA), (c) the providing of notice of intent to terminate a Plan in a distress termination (as described in
Section 4041(c) of ERJSA), (d) the institution by the PBGC of proceedings to terminate a Plan or a
Multiemployer Plan, (e) any event or condition (i) that provides a basis under Section 4042(a)(l), (2), or
(3) of BRISA for the termination of, or the appointment of a trustee to administer, any Plan subject to
Title IV of BRISA, or (ii) that may result in termination of a Multiemployer Plan pursuant to Section
404 lA of BRISA, (f) the partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERJSA, of any Loan Party or ERJSA Affiliates from a Multiemployer Plan, or (g) the occurrence of a
non-exempt Prohibited Transaction for which the Borrower could reasonably be expected to incur any
liability.

        "Event ofDefaulf' has the meaning assigned to such term in Section 7.01.

        "Excepted Liens" means:

        (a)     Liens for Taxes, assessments or other governmental charges or levies which are not
delinquent or which (provided foreclosure, sale, or other similar proceedings have not been initiated) are
being contested in good faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

         (b)     Liens in c01mection with workers' compensation, unemployment insurance or other
social security, old age pension or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;


                                                     5
                                                                                       [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 24 of 132 PageID 31


        (c)     landlord's 1iens and operators', vendors', carriers', warehousemen's, repairmen's,
mechanics', suppliers', workers', materialmen's, construction or other like Liens arising by operation of
law or otherwise in the ordinary course of business or incident to the exploration, development, operation
and maintenance of Oil and Gas Properties, each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP;

        _( d)     Liens arising under operating agreements, unitization and pooling agreements and orders,
farmout agreements, gas balancing agreements and other agreements, in each case (i) that are customary
in the oil, gas and mineral production business, and are entered into in the ordinary course of business, (ii)
that are taken into account in computing the net revenue interests and working interests of the Borrower
warranted in the Security Instruments or in this Agreement, (iii) that are for claims which are being
contested in good faith by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP, and (iv) to the extent that any such Lien referred to in this clause does not
materially impair the use of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or materially impair the value of the Property subject to such Lien;

         ( e)    (i) banker's liens, rights of set-off or similar rights and remedies arising in the ordinary
course of business and burdening only Deposit Accounts or other funds maintained with a creditor
depository institution, provided that no such Deposit Account is a dedicated cash collateral account or is
subject to restrictions against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such Deposit Account is intended by the Borrower to provide co11atera1
to the depository institution to secure any Indebtedness (other than pursuant to the Loan Documents), and
(ii) Liens in favor of depository banks arising in the ordinary course of business under documentation
governing Deposit Accounts which Liens burden only the applicable Deposit Accounts and secure the
payment of returned items, settlement item amounts, customary bank fees for maintaining said Deposit
Accounts, and similar items and fees;

        (f)     zoning and land use requirements, easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower for the purpose of roads, pipelines,
transmission lines, transportation lines, distribution lines for the removal of gas, oil, coal or other minerals
or timber, and other like purposes, or for the joint or common use of real estate, rights of way, facilities
and equipment, that do not secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held by the Borrower or
materially impair the value of such Property subject thereto;

        (g)     Liens on cash or securities pledged to secure performance of (or to secure letters of credit
that secure performance solely of) tenders, surety and appeal bonds, government contracts, performance
and return of money bonds, bids, trade contracts, leases, statutory obligations, regulatory obligations, and
other obligations of a like nature incurred in the ordinary course of the Borrower's business or in the
ordinary course in the oil and gas business generally and not in connection with the borrowing of money;

        (h)     minor defects or other irregularities in title or zoning and other restrictions that do not
secure any Indebtedness and which in the aggregate do not materially impair the use of such Property for
the purposes of which such Property is held by the Borrower or materially impair the value of such
Property subject thereto;

        (i)    rights reserved to or vested in a Governmental Authority having jurisdiction to control or
regulate any Oil and Gas Property in any manner whatsoever and all laws of such Governmental
Authority;



                                                       6
                                                                                          [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 25 of 132 PageID 32


         G)        Liens arising from precautionary Uniform Commercial Code financing statement or
similar filings;

        (k)      Liens on cash earnest money deposited pursuant to the terms of an agreement to acquire
assets used in, or Persons engaged in, the oil and gas business, as permitted by this Agreement, in order to
secure only the obligations of the Borrower in connection with such agreement; and

         (o)      Liens, titles and interests of Iicensors of software and other intangible Property licensed
by such licensors to the Borrower, restrictions and prohibitions on encumbrances and transferability with
respect to such Property and the Borrower's interests therein imposed by such licenses, and Liens and
encumbrances encumbering such licensors' titles and interests in such Property and to which the
Borrower's license interests may be subject or subordinate, in each case, whether or not evidenced by
UCC financing statement filings or other documents of record, provided that such Liens do not secure
Indebtedness of the Borrower and do not encumber Property of the Borrower other than the Property that
is the subject of such licenses ..

  provided, however, that (1) the Liens described in clauses (a) through (e) shall remain "Excepted Liens"
  only for so long as no action to enforce such Lien has been commenced unless such action is contested in
  good faith by appropriate proceedings and for which adequate reserves are maintained in accordance with
  GAAP and (2) no intention to subordinate the first priority Lien otherwise granted in favor of the Agent
. (as successor to the Closing Oat~ Lender) is to be hereby implied or expressed by the permitted existence
  of any Excepted Liens.

         "Excluded Swap Obligation" shall mean, with respect to the Borrowers, any Swap Obligation if,
and to the extent that, all or a portion of the grant by the relevant Borrower of a Lien to secure such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official interpretation of any thereof)
by virtue of the relevant Borrower's failure, for any reason, to constitute an Eligible Contract Participant
at the time the grant of such Lien becomes effective with respect to such Swap Obligation and, if a Swap
Obligation arises under a master agreement governing more than one Swap, such exclusion shall apply
only to the portion of such Swap Obligation that is attributable to Swap Agreements for which such Lien
is or becomes illegal.

          "Excluded Taxes" means any of the following Taxes imposed on or with respect to any Lender or
required to be withheld or deducted from a payment to any Lender: (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in each case, (i) imposed
as a result of a Lender being organized under the laws of, having its principal office or its applicable
lending office located in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable to
or for the account of a Lender with respect to its interest in the Loan pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or (ii) such Lender changes its lending
office, and ( c) any U.S. federal withholding Taxes imposed under FATCA.

         "Executive Order" has the meaning assigned to such term in Section 4.25.

         "Expense Ratio Limit" has the meaning assigned to such term in Section 6.24.

         ''FATCA" means Sections 1471 through 1474 of the Code, as of the Effective Date (or any
 amended or successor version that is substantively comparable and not materially more onerous to
 comply with), any current or future regulations or official interpretations thereof and any agreement
 entered into pursuant to Section 1471(b)(l) of the Code.


                                                      7
                                                                                        [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 26 of 132 PageID 33


        "Fee Letter" means that certain fee letter between the Borrower and the Closing Date Lender
dated as of the Original Closing Date.

         "Financial Officer" means, for any Person, the chief financial officer, principal accounting
officer, treasurer or controller of such Person. Unless otherwise specified, all references herein to a
Financial Officer means a Financial Officer of the Borrower.

       "fiscal quarter" means each fiscal quarter ending on the last day of each March, June, September
and December.

      "fiscal year" means each fiscal year of the Borrower for accounting and tax purposes, ending on
December 31 of each year.

        "Forecasted Net Production" means the forecasted gross production attributable to the Borrower's
Oil and Gas Properties less production attributable to royalties, overriding royalties, and any other interest
payable out of production attributable to such interest.

        "G&A Expenses" means, for any period, the reasonable general and administrative expenses (as
calculated in accordance with GAAP) paid by the Borrower during such period in the ordinary course of
business, but expressly excluding third party audit expenses, third party reserve response expenses, legal
expenses and transaction expenses incurred in connection with Acquisition 2 and the negotiation,
execution, amendment or maintenance of this Agreement and the other Loan Documents.

         "GAAP" means generally accepted accounting principles in the United States of America as in
effect from time to time, subject to the terms and conditions set forth in Section 1.03.

         "Governmental Authority" means the government of the United States of America or any other
nation or any political subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or pertaining to government.

         "Governmental Requirement" means any law, statute, code, ordinance, order, determination, rule,
regulation, judgment, decree, injunction, franchise, permit, certificate, license, rules of common law,
authorization or other directive or requirement, whether now or hereinafter in effect, of any Governmental
Authority.

        "Green Wheel" has the meaning set forth in the introductory paragraph of this Agreement.

        "Guarantee" of or by any Person (the "guarantor") means any obligation, contingent or otherwise,
of the guarantor guaranteeing or having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof, (b) to purchase or lease
property, securities or services (even if such property, securities or services are never received) for the
purpose of assuring the owner of such Indebtedness or other obligation of the payment thereof, (c) to
maintain working capital, equity capital or any other financial statement condition or liquidity of the
primary obliger so as to enable the primary obligor to pay such Indebtedness or other obligation or (d) as
an account party in respect of any letter of credit or letter of guaranty issued to support such Indebtedness
or obligation; provided, however, that the term "Guarantee" shall not include endorsements for collection
or deposit in the ordinary course of business.


                                                      8
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 27 of 132 PageID 34


          "Hazardous Material" means any substance regulated or as to which liability might arise under
any applicable Environmental Law including:" (a) any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of "hazardous substance,"
"hazardous material," "hazardous waste," "solid waste," "toxic waste," "extremely hazardous substance,"
"toxic substance," "contaminant," "pollutant," or words of similar meaning or import found in any
applicable Environmental Law; (b) Hydrocarbons, petroleum products, petroleum substances, natural gas,
oil, oil and gas waste (including drilling fluids and any produced water), crude oil, and any components,
fractions or derivatives thereof; and (c) radioactive materials (including those that are naturally
occurring), explosives, asbestos or asbestos containing materials, polychlorinated biphenyls, radon,
infectious materials or medical wastes.

         "Hedge Unwind" means any assignment, sale, early termination or unwinding of any hedge
position established under any Swap Agreement or the creation of any off-setting position in respect of
any hedge position established under any Swap Agreement, in each case, if the net effect of such action
(when taken together with any other Swap Agreements executed substantially contemporaneously with
the taking of such action) would be to cancel any positions of the Borrower under such Swap Agreements.

         "Hydrocarbon Interests" means all rights, titles, interests and estates now or hereafter acquired in
and to oil and gas leases, oil, gas and mineral leases, or other liquid or gaseous hydrocarbon leases, fee
interests, surface interests, mineral fee interests, overriding royalty and royalty interests, net profit
interests and production payment interests, including any reserved or residual interests of whatever
nature, all Wells, and all rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to any of the foregoing interests. Unless otherwise expressly provided herein, all references
in this Agreement to "Hydrocarbon Interests" refer to Hydrocarbon Interests owned at the time in
question by the Borrower.

          "Hydrocarbons" means all oil, gas, casinghead gas, drip gasoline, natural gasoline, condensate,
distillate, liquid hydrocarbons, gaseous hydrocarbons and all constituents, elements or compounds thereof
and all products refined or separated therefrom and all other minerals which may be produced and saved
from or attributable to the Oil and Gas Properties of any Person, including all oil in tanks.

         "Indebtedness" means, for any Person, the sum of the following (without duplication):

         (a)    all obligations of such Person for borrowed money or evidenced by bonds (other than
surety and other bonds described in clause (b) below), bankers' acceptances, debentures, notes or other
similar instruments;

         (b)     all obligations of such Person (whether contingent or otherwise) in respect of letters of
credit, surety bonds (or other similar bonds) and similar instruments;

        (c)     all accounts payable and all accrued expenses, liabilities or other obligations of such
Person to pay the deferred purchase price of Property or services;

        (d)      all Capital Lease Obligations;

        (e)      all obligations under Synthetic Leases;

         (f)     all Indebtedness (as defined in the other clauses of this definition) of others secured by
(or for which the holder of such Indebtedness has an existing right, contingent or otherwise, to be secured
by) a Lien on any Property of such Person, whether or not such Indebtedness is assumed by such Person
(but to the extent such Indebtedness is limited in recourse with respect to such Person, the amount of such


                                                      9
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 28 of 132 PageID 35


Indebtedness shall be limited to the greater of (i) the fair market value of such Property subject to such
Lien and (ii) the principal amount of the obligations or liability with respect to which recourse exists to
such Person);

        (g)      all Guarantees of such Person with respect to any Indebtedness (as defined in the other
clauses of this definition) to the extent of the lesser of the amount of such Indebtedness and the maximum
stated amount of such Guarantee;

        (h)     obligations to deliver commodities, goods or services, including Hydrocarbons, in
consideration of one or more advance payments, made more than one month in advance of the month in
which the commodities, goods or services are to be delivered, other than gas balancing arrangements in
the ordinary course of business;

        (i)       obligations to pay for goods or services even if such goods or services are not actually
received or utilized by such Person;

        U)      any Indebtedness of a partnership for which such Person is liable either by agreement, by
operation of law or by a Governmental Requirement, but only to the extent of such liability;

        (k)      Disqualified Capital Stock;

        (1)     net obligations of such Person payable with respect to any Swap Agreements, except for
ordinary course of business settlement payments; and

        (1)     the undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment;

provided, however, that "Indebtedness" does not include accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than ninety (90) days past the date of
invoice or which are being contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP.

        The Indebtedness of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect thereof notwithstanding that
any such obligation is not included as a liability of such Person under GAAP. Indebtedness shall not
include (i) liabilities resulting from endorsements of instruments for collection in the ordinary course of
business or (ii) obligations in respect of Swap Agreements.

         "Indenmified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or with respect to
any payment made by or on account of any obligation of the Borrower under any Loan Document and
(b) to the extent not otherwise described in clause (a) above, Other Taxes.

         "Investment" means, for any Person: (a) the acquisition (whether for cash, Property, services or
securities or otherwise) of Equity Interests of any other Person (including any "short sale" or any sale of
any securities at a time when such securities are not owned by the Person entering into such short sale);
(b) the making of any advance, loan or capital contribution to, assumption of Indebtedness of, purchase or
other acquisition of any other Indebtedness of or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to such Person, but
excluding any such advance, loan or extension of credit having a term not exceeding ninety (90) days


                                                     10
                                                                                        (CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 29 of 132 PageID 36


representing the purchase price of goods or services sold by such Person in the ordinary course of
business); (c) the purchase or acquisition (in one or a series of transactions) of Property of any other
Person that constitute a business of the seller; or (d) the entering into of any Guarantee by such Person of
Indebtedness of any other Person and (without duplication) any amount committed to be advanced, lent or
extended to such other Person.

        "IRS" means the United States Internal Revenue Service.

        "Legacy Accounts" means the following deposit accounts: (a) account number 209935125
maintained by Green Wheel with Bank of Oklahoma, (b) account number 217029289 maintained by
Monterey with Prosperity Bank and (c) any other deposit account maintained by a Borrower, other than
the Lockbox Account and the Washington Federal Controlled Account.

        "Lenders" has the meaning set forth in the introductory paragraph of this Agreement.

       "Leverage Ratio" means, as of any date of determination, the ratio of Total Debt as of such date
to EBITDA (measured for the trailing twelve-month period ending on such date).

         "Lien" means any interest in Property securing an obligation owed to, or a claim by, a Person
other than the owner of the Property, whether such interest is based on the common law, statute or
contract, and whether such obligation or claim is fixed or contingent, and including but not limited to
(a) the lien or security interest arising from a mortgage, deed of trust, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment for security purposes or
(b) production payments and the like payable out of Oil and Gas Properties, other than the Net Profits
Overriding Royalty Interest. The term "Lien" shall include easements, restrictions, servitudes, permits,
conditions, covenants, exceptions or reservations that burden Property to the extent they secure an
obligation owed to a Person other than the owner of the Property. For the purposes of this Agreement, the
Borrower shall be deemed to be the owner of any Property which they have acquired or hold subject to a
conditional sale agreement, or leases under a financing lease or other arrangement pursuant to which title
to the Property has been retained by or vested in some other Person in a transaction intended to create a
financing.

        "Limited Obligations" means the obligations of the Limited Obligor pursuant to Section 5.16.

        "Limited Obligor" has the meaning set forth in the introductory paragraph of this Agreement.

         "Live Oak Limited Guarantee" means that certain Amended and Restated Limited Guarantee
dated as of the Effective Date, as amended, supplemented or otherwise modified from time to time,
pursuant to which Live Oak Energy, Inc. has guaranteed the Limited Obligations, subject to the
limitations set forth therein.

        "Live Oak Mortgage" means that certain amended and restated mortgage or similar security
instrument dated the date hereof, as amended, supplemented or otheiwise modified from time to time,
pursuant to which Live Oak Energy, Inc. has granted a security interest in a11 of its right, title and interest
in and to the collateral described therein to Agent (as successor to the Closing Date Lender) to secure the
Limited Obligations, subject to the limitations set forth therein.

        "Loan" has the meaning assigned to such tenn in Section 2.01.

        "Loan Documents" means this Agreement, the Fee Letter, the Acquisition 2 Fee Letter, the
Security Instruments, the Live Oak Limited Guarantee, the Live Oak Mortgage, including any


                                                      11
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 30 of 132 PageID 37


amendments, waivers or supplements to any of the foregoing, and each other document, instrument,
certificate and agreement designated as a Loan Document by the Borrower, the Agent and the Lenders
from time to time.

       "Lockbox" shall mean the Post Office Box maintained with or through Citibank, pursuant to the
Lockbox Services Agreement between the Agent and Citibank bearing the following address: 405
Arapahoe LLC, Mail Code 5229, P.O. Box 660367, Dallas, Texas 75266-0367.

        "Lockbox Account" shall mean the deposit account maintained by the Agent at Citibank and
associated with the Lockbox, bearing account number 6783795432.

      "Management Equity Contribution" means cash contributions by Permitted Holders in a
minimum aggregate amount of $500,000 in return for common equity interests in Monterey.

         "Material Adverse Effect" means a material adverse effect on, or a material adverse change in,
(a) the operations, business, assets, liabilities or financial condition of the Borrower, taken as a whole, (b)
the ability of the Borrower to perform its obligations under any Loan Document to which it is a party, (c)
the validity or enforceability of any Loan Document, or ( d) the rights and remedies of the Agent or the
Lenders under any Loan Document.

        ''Material Contract" means (a) any contract or agreement, written or oral, of the Borrower
involving monetary liability of or to any such Person in any year in excess of the Threshold Amount or
(b) any other contract or agreement of the Borrower, the breach, non-performance, cancellation or failure
to renew of which could reasonably be expected to have a Material Adverse Effect.

        "Material Indebtedness" means Indebtedness (other than the Loan), or obligations in respect of
one or more Swap Agreements, of the Borrower in an aggregate principal amount (including undrawn
committed or available amounts) exceeding the Threshold Amount. For purposes of determining Material
Indebtedness, the "principal amount" of the obligations of the Borrower in respect of any Swap
Agreement at any time shall be the Swap Termination Value in respect of such Swap Agreement at such
time.

        "Maturity Date" means the date that is three (3) years after the Original Closing Date.

       "Minimum Required Swap Agreements" shall mean Swap Agreements between the Borrower
and one or more Approved Swap Coutiterparties covering not less than seventy-five percent (75%) of the
Borrower's thirty-six (3 6) month forward projected oil production based on Proved Developed Producing
Reserves set forth in the most recent Reserve Report.

        "Money Laundering Laws" means any law governing conduct or acts designed in whole or in part
to conceal or disguise the nature, location, source, ownership or control of money (including currency or
equivalents, e.g., checks, electronic transfers, etc.) to avoid a transaction reporting requirement under state
or federal law or to disguise the fact that the money was acquired by illegal means.

        "Monterey" has the meaning set forth in the introductory paragraph of this Agreement.

        "Moody's" means Moody's Jnvestors Service, Jnc. and any successor thereto that is a nationally
recognized rating agency.

      "Mortgage') means each of the mortgages, deeds of trust or other real property security
documents encumbering any Oil and Gas Properties or other real property executed by a Borrower for the


                                                      12
                                                                                          [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 31 of 132 PageID 38


benefit of the Agent (as successor to the Closing Date Lender) as security for the Obligations, together
with any assumptions or assigmnents of the obligations thereunder by the Borrower, and "Mortgages"
shall mean all of such Mortgages executed by the Borrowers collectively.

        "Mortgaged Property" means any Oil and Gas Property or other Property owned by the Borrower
which is subject to a Lien under any Mortgage.

         "Multiemployer Plan" means a multiemployer plan, as defined in Section 3(37) or 400l(a)(3) of
BRISA, that is subject to Title IV of BRISA and (i) to which the Borrower or an BRISA Affiliate is
making or accruing an obligation to make contributions or was obligated to make contributions within the
last six (6) years, or (ii) with respect to which the Borrower or an BRISA Affiliate otherwise has any
outstanding liability.

        "Net Profits Overriding Royalty Interest" means the net profits overriding royalty interest
assigned to the Lenders by the NPORI Conveyance.

        "New Lenders" means 405 Arapahoe LLC and Cargill Incorporated.

         "NPORI Conveyance" means that certain Amended and Restated Net Profits Overriding Royalty
Interest Conveyance from Borrower to the Lenders (as successors to the Closing Date Lender), dated
effective as of7:00 a.m. Denver, Colorado time, May 15, 2018.

         "Obligations" means all unpaid principal of and accrued and unpaid interest on tbe Loan, all
accrued and unpaid fees and all expenses, reimbursements, indemnities and other obligations and
indebtedness (including interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or allowable in such proceeding),
obligations and liabilities of the Borrower to the Agent or any Lender or any indemnified party,
individually or collectively (whether existing on the Original Closing Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or umnatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise) arising or incurred under this
Agreement or any of the other Loan Documents or otherwise in respect of the Loan, amounts owing or to
be owing by the Borrower to any Lender under any Swap Agreements between the Borrower and such
Lender (which it is agreed shall rank pari passu with all other items listed in this definition), except
Excluded Swap Obligations, and to the extent that any of the foregoing includes or refers to the payment
of amounts deemed or constituting interest, only so much thereof as shall have accrued, been earned and
which remains unpaid at each relevant time of determination.

        "Oil and Gas Properties" means (a) Hydrocarbon Interests; (b) the properties now or hereafter
pooled or unitized with Hydrocarbon Interests; ( c) all presently existing or future unitization,
communitization, pooling agreements and declarations of pooled units and the nnits created thereby
(including all units created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating agreements, production sales
or other contracts, farmout agreements, farm-in agreements, area of mutual interest agreements,
equipment leases and other agreements which relate to any of the Hydrocarbon Interests or any interests
therein or to the production, transportation, sale, purchase, exchange, processing, handling, storage,
transporting or marketing of the Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons; (f) all tenements, hereditaments, appurtenances and properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests, including all compressor sites, settling
ponds and equipment or pipe yards; and (g) all properties, rights, titles, interests and estates described or
referred to above whether now owned or hereinafter acquired, including any and all property, real or
personal, immoveable or moveable, situated upon, used or held for use in com1ection with the operating,

                                                     13
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 32 of 132 PageID 39


working or development of any of such Hydrocarbon Interests or property (excluding drilling rigs,
automotive equipment, rental equipment or other personal property which may be on such premises for
the purpose of drilling a well or for other similar temporary uses) and including any and all oil wells, gas
wells, injection wells or other wells, structures, foe! separators, liquid extraction plants, plant
compressors, pumps, pumping units, pipelines, sales and flow lines, gathering systems, field gathering
systems, salt water disposal facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, steam generation facilities, meters, apparatus, equipment, appliances, tools,
implements, cables, wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements,
servitudes, licenses and other surface and subsurface rights, together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing. Unless otherwise expressly
provided herein, all references in this Agreement to "Oil and Gas Properties" refer to Oil and Gas
Properties owned at the time in question by the Borrower, and for the avoidance of doubt, the Borrower
shall be deemed to own the properties it acquires pursuant to Acquisition 2 as of the Effective Date.

        "Oil and Gas Revenues" means, for any period, all of the Borrower's revenues collected during
such period in respect of its Oil and Gas Properties (including, for the avoidance of doubt, any COPAS
overhead charged through the Joint Operating Agreement (as defined in the NPORJ Conveyance) and
received by the Borrower.

         "Organizational Documents" means (a) with respect to any corporation, the certificate or articles
of incorporation and bylaws (or equivalent or comparable constitutive documents with respect to such
corporation's jurisdiction) of such corporation; (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement or limited liability company
agreement of such limited liability company; and ( c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other applicable agreement of formation or
organization of such entity and any agreement, instrument, filing or notice with respect thereto filed in
connection with its formation or organization with the applicable Govermnental Authority in the
jurisdiction of its formation or organization and, if applicable, any certificate or articles of formation or
organization of such entity.

        "Original Closing Date" means November 20, 2017.

        "Original Credit Agreement" has the meaning given to such term in the introductory paragraph of
this Agreement.

        "Original Lender" means Fulcrum Energy Capital II Monterey LLC, in its capacity as the sole
lender under the Original Credit Agreement prior to the Effective Date.

        "Other Connection Taxes" means with respect to any Lender, Taxes imposed as a result of a
present or former connection between such Lender and the jurisdiction imposing such Tax (other than
connections arising from such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security interest under, engaged in
any other transaction pursuant to, or enforced, any Loan Document, or sold or assigned an interest in the
Loan or any Loan Document).

        "Other Taxes" means all present or future stamp, court or documentary, intangible, recording,
filing or similar Taxes that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.



                                                      14
                                                                                         [ CRIJDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 33 of 132 PageID 40


        "Patriot Act" means the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of2001.

        "Payment in Full" means the principal of and interest on the Loan and all fees payable hereunder
and all other amounts payable under the Loan Documents (other than contingent indemnification
obligations for which no claim has been received by the Borrower) shall have been paid in full.

       "PBGC" means the Pension Benefit Guaranty Corporation as defined in Title IV of ERJSA, or
any successor thereto.

        "Permitted Holders" means Robert A. Imel and Richard Boyce.

        "Permitted Investments" means:

        (a)      direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency thereof to the extent such
obligations are backed by the foll faith and credit of the United States of America), in each case maturing
within one year from the date of acquisition thereof;

        (b)    investments in commercial paper maturing within 270 days from the date of acquisition
thereof and having, at such date of acquisition, the highest credit rating obtainable from S&P or from
Moody's;

        (c)     investments in certificates of deposit, banker's acceptances and time deposits maturing
within 180 days from the date of acquisition thereof issued or guaranteed by or placed with, and demand
deposits with, and money market deposit accounts issued or offered by, any domestic. office of any
commercial bank organized under the laws of the United States of America or any State thereof which has
a combined capital and surplus and undivided profits of not less tban $500,000,000;

         (d)     fully collateralized repurchase agreements with a term of not more than thirty (30) days
for securities described in clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above; and

         (e)     money market fonds that (i) comply with the criteria set forth in SEC Rule 2a-7 under the
Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have
portfolio assets of at least $5,000,000,000.

         "Permitted Mortgaged Property Liens" means Excepted Liens identified in clauses (a) to (d), (f)
and (i) of the definition thereof, but subject to the proviso at the end of such definition.

         "Permitted Tax Distributions" so long as any Borrower has elected to be taxed as a partnership or
in accordance with Subchapter S of the Code and any comparable state tax laws applicable to its
respective shareholders or as a partnership for federal income tax purposes may make distributions in an
amount necessary for the payment of the federal and state income tax obligations on account of the
attribution of each such Borrower's income to its shareholders or members, as the case may be, by reason
of such Borrower being a Subchapter S corporation or a partnership for federal income tax purposes, in
each case determined by reference to the shareholder or member, as the case may be, who has the highest
combined marginal rate for income tax purposes.

         "Person" means any natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Govermnental Authority or other entity.


                                                    15
                                                                                      (CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 34 of 132 PageID 41


         "Plan" means any employee pension benefit plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any ERISA Affiliate (i) is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of BRISA, or
(ii) otherwise has any outstanding liability.

         "Prior Loans" shall mean the aggregate outstanding principal amount of the loans made to
Monterey under the Original Credit Agreement, in particular, (a) a loan made on the Original Closing
Date to Monterey in an amount equal to Three Million Seven Hundred Sixty Six Thousand Five Hundred
Ninety Nine Dollars ($3,766,599.00), and (b) a loan made to Monterey on December 1, 2017 in an
amount equal to Two Hundred Thirty Three Thousand Four Hundred and One Dollars ($233,401.00), for
a total amount of $4,000,000 as of the Effective Date.

        "Production Forecast" means, for any period, a forecast prepared in reasonable detail by the
Borrower, satisfactory in form and substance to the Required Lenders in their reasonable discretion, of the
Forecasted Net Production for each month in such period.

        "Prohibited Transaction" has the meaning assigned to such term in Section 406 of BRISA and
Section 4975(c) of the Code.

         "Property" means any interest in any kind of property or asset, ;whether real, personal or mixed,
or tangible or intangible, including cash, securities, accounts and contract rights, including any Oil and
Gas Property. Unless otherwise express,ly provided herein, all references in this Agreement to "Property"
refer to Property owned at the time in question by the Borrower, and for the avoidance of doubt, the
Borrower shall be deemed to own the properties it acquires pursuant to Acquisition 2 as of the Effective
Date.

        "Proved Reserves" means "Proved Reserves'' as defined in the Petroleum Resources Management
System as in effect at the time in question (the "PRMS") prepared by the Oil and Gas Reserves
Committee of the Society of Petroleum Engineers and reviewed and jointly sponsored by the World
Petroleum Council, the American Association of Petroleum Geologists and the Society of Petroleum
Evaluation Engineers (or any generally recognized successor organizations).

       "Proved Developed Producing Reserves" means Proved Reserves that are categorized as
"Developed Producing Reserves" in the PRMS.

        "Qualified ECP Credit Party" shall mean, in respect of any Swap Obligation, the Borrower and
other obligor that has total assets exceeding $10,000,000 at the time the relevant grant of any Lien
becomes effective with respect to such Swap Obligation or such other Person as constitutes an Eligible
Contract Participant and can cause another Person to qualify as an Eligible Contract Participant at such
time by entering into a keep well under Section 1a(18)(A)(v )(II) of the Commodity Exchange Act.

        "RCRA" has the meaning assigned to such term within the definition of "Environmental Laws."

         "Redemption" means with respect to any Indebtedness, the repurchase, redemption, prepayment,
repayment, defeasance or any other acquisition or retirement for value (or the segregation of funds with
respect to any of the foregoing) of such Indebtedness. "Redeem" has the correlative meaning thereto.

        "Related Parties" means, with respect to any specified Person, such Person's Affiliates and the
respective directors, officers, employees, agents, advisors (including attorneys, accountants and experts)
and representatives of such Person and such Person's Affiliates.


                                                    16
                                                                                      [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 35 of 132 PageID 42


        "Release" means any depositing, spilling, leaking, pumping, pouring, placing, emitting,
discarding, abandoning, emptying, discharging, migrating, injecting, escaping, leaching, dumping or
disposing.

        "Remedial Work" has the meaning assigned to such term in Section 5.09(a).

        "Reportable Event" means any of the events described in Section 4043( c) of ERISA or the
regulations thereunder other than such an event as to which the provision of thirty (3 0) days' notice to the
PBGC is waived under applicable regulations.

        "Responsible Officer" means, as to any Person, the chief executive officer, the president, any
Financial Officer or any vice president of such Person. Unless otherwise specified, all references to a
Responsible Officer herein shall mean a Responsible Officer of the Borrower.

        "Required Lenders" means the Lenders or Lender holding at least 50.1 % of the outstanding
principal amount of the Loan hereunder.

         "Restricted Payment" means any dividend or other distribution (whether in cash, securities or
other Property) with respect to any Equity Interests in the Borrower, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such Equity Interests.
Notwithstanding anything set forth herein to the contrary, the following shall not constitute a Restricted
Payment: (a) the payment, for general and administrative services rendered to the Borrowers, of G&A
Expenses to the direct or indirect holders of the Equity Interests of Monterey or (b) any payments made
by Green Wheel to Monterey.

       "Reserve Report" shall mean each report prepared by an Approved Engineer, covering the
Reserves attributable to the interests of the Borrower in Oil and Gas Properties and containing such
information as required by Section 5.0l(p).

         "Reserves" shall mean volumes of Hydrocarbons.

        "S&P" means Standard & Poor' s Ratings Services, a Standard & Poor' s Financial Services LLC
business, and any successor thereto that is a nationally recognized rating agency.

        "Sanctioned Country" means, at any time, a country, region or territory which is itself the subject
or target of any Sanctions (at the time of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and
Syria).

        "Sanctioned Person" means, at any time, (a) any Person listed in any Sanctions-related list of
designated Persons maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b ).

        "Sanctions" means all economic or financial sanctions or trade embargoes imposed, administered
or enforced from time to time by the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S. Department of State.

         "SEC" means the United States Securities and Exchange Commission.



                                                     17
                                                                                        [CREDIT AGREHvlENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 36 of 132 PageID 43


        "Security Instruments" :means, collectively, the Collateral Agreement, the Mortgages, the Deposit
Account Control Agreements and all other agreements, instruments and documents executed by the
Borrower in connection with this Agreement that are intended to create, perfect or evidence Liens to
secure the Obligations.

        "Servicer" means Cortland Capital Markets Services, or any of its affiliates.

          "Solvent" means, in reference to any Person, (i) the fair value of the assets of such Person, at a
fair valuation, will exceed its debts and liabilities (subordinated, contingent or otherwise); (ii) the present
fair saleable value of the property of such Person will be greater than the amount that will be required to
pay the probable liability of its debts and other liabilities (subordinated, contingent or otherwise), as such
debts and other liabilities become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities (subordinated, contingent or otherwise), as such debts and liabilities become absolute and
matured; and (iv) such Person will not have unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

        "Subsidiary" means as to any Person, a corporation, partnership, limited liability company or
other entity of which shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors (or equivalent governing body) or other
managers of such corporation, partnership or other entity are at the time owned, or the management of
which is otherwise controlled, directly or indirectly through one or more intermediaries, or both, by such
Person.

        "Swap Agreement" means any agreement with respect to any swap, cap, collar, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, "over-the-counter" or
otherwise, involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these transactions (including any
agreement, contract or transaction that constitutes a "swap" within the meaning of Section la(47) of the
Commodity Exchange Act); provided, however, that no phantom stock or similar plan providing for
payments only on account of services provided by current or former directors, officers, employees or
consultants of the Borrower shall be a Swap Agreement.

        "Swap Obligation" means, with respect to the Borrower, any obligation to pay or perform under
any agreement, contract or transaction that constitutes a "swap" within the meaning of Section I a(4 7) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.

         "Swap Termination Value" means, in respect of any one or more Swap Agreements, after taking
into account the effect of any legally enforceable netting agreement relating to such Swap Agreements,
(a) for any date on or after the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market value(s) for such Swap
Agreements, as determined by the counterparties to such Swap Agreements.

        "Synthetic Leases" means, in respect of any Person, all leases which shall have been, or should
have been, in accordance with GAAP, treated as operating leases on the financial statements of the Person
liable (whether contingently or otherwise) for the payment of rent thereunder and which were properly
treated as indebtedness for borrowed money for purposes of U.S. federal income taxes, if the lessee in
respect thereof is obligated to either purchase for an amount in excess of, or pay upon early termination


                                                      18
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 37 of 132 PageID 44


an amount in excess of, 80% of the residual value of the Property subject to such operating lease upon
expiration or early termination of such lease.     '

         "Taxes" means any and all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other goods and services, use or
sales taxes, assessments, fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

        "Threshold Amount" means $50,000.

        "Total Debt" means all Indebtedness of the Borrower.

        "Transactions" means, (a) the Acquisition and Acquisition 2, (b) the execution, delivery and
performance by the Borrower of this Agreement and each other Loan Document to which it is a party, the
borrowing of the Loans by the Borrower, the use of the proceeds thereof (including, without limitation, to
fund the Acquisition), the Borrower's grant of the security interests and provision of Collateral under the
Security Instruments to which it is a party, (c) the execution, delivery and performance by the Limited
Obligor and Live Oak of each Loan Doc11ment to which they are a party, and Live Oak's grant of the lien
contemplated by the Live Oak Mortgage, and (d) the payment of fees and expenses in respect of the
foregoing.

         "UCC" means the Uniform Commercial Code as in effect from time to time in the State of Texas
or any other state the laws of which are required to be applied in connection with the issue of perfection
of security interests.

        "U.S. Person" means a "United States person" within the meaning of Section 770 l(a)(30) of the
Code.

        "Washington Federal Contro1led Account" has the meaning assigned to such term in Section
5.14.

         "Wells" means any oil, gas, water, C02, disposal or injection wells (i) described in the Security
fustruments, or (ii) located on the Hydrocarbon futerests or lands pooled or unitized with the Hydrocarbon
Interests, in each case, whether producing, shut-in, plugged or abandoned.

        "Withholding Agent" means the Borrower.

         Section 1.02    Rules of Construction. The definitions of terms herein shall apply equally to the
singular and plural fonns of the terms defmed. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be fo11owed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "sha11". The word "law" shall be construed as
referring to all statutes, rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected Persons customarily comply),
and all judgments, orders and decrees, of all Governmental Authorities. Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or other document herein shall
be construed as referring to such agreement, instrument or other document as from time to time amended,
supplemented, restated, or otherwise modified (subject to any restrictions on such amendments,
supplements, restatements or modifications set forth herein and in the other Loan Documents), (b) any
reference herein to any law shall be construed as referring to such law as amended, modified, codified or
reenacted, in whole or in part, and in effect from time to time, (c) any reference herein to any Person shall


                                                     19
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 38 of 132 PageID 45


be construed to include such Person's successors and assigns (subject to any restrictions on assignment
set forth herein and in the other Loan Documents) and, in the case of any Governmental Authority, any
other Governmental Authority that shall have succeeded to any or all functions thereof, (d) the words
"herein", "hereof' and "hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, ( e) with respect to the determination
of any time period, the word "from" means "from and including" and the word "to" and "until" means "to
but excluding" and the word "through" means "to and including", (f) any reference herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, and (g) the words "asset" and "property" shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. The word "or" is not exclusive. No provision of
this Agreement or any other Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

         Section 1.03     Accounting Terms; GAAP; Pro Forma Calculations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided, however, that, if the Borrower notifies the Agent
that the Borrower requests an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent requests an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the application thereof, then such
provision shall be interpreted on the basis of GAAP as in effect and applied immediately before such
change shall have become effective until such notice shall have been withdrawn or such provision
amended in accordance herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other liabilities of the Borrower at
"fair value", as defined therein and (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a· similar result or effect) to
value any such Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount thereof.

                                               ARTICLE II
                                              TERM LOAN

        Section 2.01       Term Loan. Subject to the terms and conditions set forth herein, each Lender
agrees to make a loan available to the Borrower on the Effective Date in an amount equal to such
Lender's Applicable Percentage (a) of the Prior Loans and (b) Eleven Million Dollars ($11,000,000.00)
with the effect that total aggregate principal balance of the loans outstanding under this Agreement will be
Fifteen Million Dollars ($15,000,000) (the "Loan"). The funding of the Prior Loans shall be made by the
Lenders in accordance with Section 8.11 and no monies are being made available to the Borrower
pursuant to clause (a) of the preceding sentence.

        Section 2.02   Funding. The Borrower hereby irrevocably authorizes the applicable Lenders to
disburse the proceeds of the Loan in immediately available funds by wire transfer to the bank account
designated by the Borrower to the Lenders in writing prior to the Effective Date.




                                                     20
                                                                                        [CREDIT AGREEJ\1ENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 39 of 132 PageID 46


        Section 2.03    Repayment of Loan.

                (a)     Monthly Principal Payments. Commencing with November 30, 2018 and
        continuing on last Business Day of each calendar month thereafter, the Borrowers shall make a
        monthly principal payment on the Loan to the Agent, for the ratable benefit of the Lenders, in the
        amount of One Hundred Fifty Thousand Dollars ($150,000) per month.

                 (b)     Payment at Maturity. If not sooner repaid or prepaid, the Loan shall be repaid in
        full, together with accrued interest thereon, on the Maturity Date. Any portion of the Loan that is
        repaid or prepaid may not be re-borrowed.

         Section 2.04    Interest. Interest shall accrue on the outstanding principal amount of the Loan at
a rate per annum equal to fifteen percent (15.0%). Accrued interest shall be due and payable in cash, in
arrears, on the last Business Day of each calendar month, beginning with the first such date to occur after
the Effective Date (and for the avoidance of doubt, the interest due on such first payment date shall
include all accrued interest due and payable under the Original Credit Agreement (with all such interest
accrued on the Prior Loans through the Effective Date to be paid for the account of Fulcrum Energy
Capital II Monterey LLC) as well as all accrued interest from and after the Effective Date to such first
payment date), and on the Maturity Date (or such other date when the principal hereunder becomes due
and payable, whether by acceleration pursuant to Section 7.02, prepayment pursuant to Section 2.06, or
otherwise). After the occurrence and during the continuance of an Event of Default, the outstanding
principal amount of the Loan and any accrued and unpaid interest thereon shall accrue interest at the
Default Rate. All interest hereunder shall be computed on the basis of a year of 360 days, and shall be
payable for the actual number of days elapsed (including the first day but excluding the last day).

        Section 2.05      Maximum Interest Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or collected pursuant to the terms
of this Agreement exceed the highest rate permissible under any applicable law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto. In the event that such a
court determines that the Lenders have charged or received interest hereunder in excess of the highest
applicable rate, the rate in effect hereunder shall automatically be reduced to the maximum rate permitted
by applicable law and the Lenders shall at their option (i) promptly refund to the Borrower any interest
received by the Lenders in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations. It is the intent hereof that the Borrower not pay or contract to pay, and that
the Lenders not receive or contract to receive, directly or indirectly in any manner whatsoever, interest in
excess of that which may be paid by the Borrower under applicable law.

        Section 2.06    Prepayment.

                (a)     Voluntary Prepayments. The Borrower may prepay all or a portion of the
        outstanding principal amount of the Loan, provided that any such voluntary prepayment shall be
        in a principal amount equal to or greater than $25,000 (or, if less, the entire amount of the
        Obligations outstanding under this Agreement).

                 (b)    Notice of Prepayment. The Borrower shall notify the Agent of any voluntary
        prepayment pursuant to Section 2.06(b) not later than 1:00 p.m., Denver, Colorado time, three (3)
        Business Days before the date of prepayment. Each such notice shall be irrevocable and shall
        specify the prepayment date and the principal amount of the Loan to be prepaid.

        Section 2.07   Manner of Payment. Each payment by the Borrower on account of the
Obligations shall be made not later than 1:00 p.m., Denver, Colorado time, on the date specified for


                                                    21
                                                                                       (CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 40 of 132 PageID 47


payment under this Agreement to the Agent (for the account of the Lenders) at its account specified to the
Borrower in writing from time to time, in immediately available funds and without any setoff,
counterclaim or deduction whatsoever. Any payment received after 1:00 p.m. on such day may in the
Agent's discretion be deemed to have been made on the next succeeding Business Day. Any payment of
principal by the Borrower hereunder (including any prepayment) shall be accompanied by all interest
accrued and unpaid on such principal. Any principal or interest prepaid by the Borrower hereunder shall
be in addition to, and not in lieu of, all payments otherwise required to be paid under the Loan Documents
at the time of such prepayment.

        Section 2.08     Pro Rata Treatment; Adjustments.

                 (a)      Except to the extent otherwise expressly provided, (i) the borrowing pursuant to
this Agreement shall be made from the Lenders pro rata in accordance with their respective percentage
shares, (ii) each payment by the Borrower of fees shall be made for the account of the Agent or the
Lenders as agreed among them, (iii) each payment in reduction of the Loan shall be made for the account
of the Lenders pro rata in accordance with their respective shares of the Loan, (iv) each payment of
interest hereunder shall be made for the account of the Lenders pro rata in accordance with their
respective shares of the aggregate amount of interest due and payable to the Lenders, and (v) each
payment by the Borrower under Swap Agreements with a Lender shall be made only to the Person or
Persons entitled thereto.

                 (b)      The Agent shall distribute all payments with respect to the Obligations to the
Lenders promptly upon receipt in like funds as received. In the event that any payments made hereunder
by the Borrower at any particular time are insufficient to satisfy in full the Obligations due and payable at
such time, such payments shall be applied pro rata in accordance with the Lenders' respective shares of
the Loan (i) first, to fees and expenses due pursuant to the terms of this Agreement or any other Loan
Instrument, (ii) second, to accrued interest and (iii) third, to the Loan and any other Obligations pro rata
on the basis of the ratio of the amount of all such Obligations then owing to the Agent or the relevant
Lender or Affiliate of any Lender, as the case may be, to the total amount of the Obligations then owing.

                 (c)     If any Lender (for purposes of this Section, a "Benefited Lender") shall at any
time receive any payment of all or part of its portion of the Obligations, or receive any Collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise) in an amount greater than
such Lender was entitled to receive pursuant to the terms hereof, such Benefited Lender shall purchase for
cash from the other Lenders such portion of the Obligations of such other Lenders, or shall provide such
other Lenders with the benefits of any such Collateral or the proceeds thereof, as shall be necessary to
cause such Benefited Lender to share the excess payment or benefits of such collateral or proceeds with
each of the Lenders according to the terms hereof. If all or any portion of such excess payment or
obtained benefits is thereafter recovered from such Benefited Lender, such purchase shall be rescinded
and the purchase price and benefits returned by such Lender, to the extent of such recovery, but without
interest. The Borrower agrees that each such Lender so purchasing a portion of the Obligations of another
Lender may exercise all rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion. If any Lender ever receives, by voluntary
payment, exercise of rights of set-off or banker's lien, counterclaim, cross-action or otherwise, any funds
of the Borrower to be applied to the Obligations, or receives any proceeds by realization on or with
respect to any Collateral, all such funds and proceeds shall be forwarded immediately to the Agent for
distribution in accordance with the terms of this Agreement.

        Section 2.09    Fees. The Borrower shall pay to the Closing Date Lender the fees contemplated
by the Fee Letter in accordance with the terms and conditions thereof and s~all pay to the Lenders the
fees contemplated by the Acquisition 2 Fee Letter in accordance with the terms and conditions thereof.

                                                     22
                                                                                        [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                   Page 41 of 132 PageID 48


    Section 2.10    Taxes.

            (a)     Payments Free of Taxes. Any and all payments by or on account of any
    obligation of the Borrower under any Loan Document shall be made without deduction or
    withholding for any Taxes, except as required by applicable law. If any applicable law (as
    determined in the good faith discretion of an applicable Withholding Agent) requires the
    deduction or withholding of any Tax from any such payment by a Withholding Agent, then the
    applicable Withholding Agent shall be entitled to make such deduction or withholding and shall
    timely pay the full amount deducted or withheld to the relevant Governmental Authority in
    accordance with applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
    the Borrower shall be increased as necessary so that, after such deduction or withholding has been
    made (including such deductions and withholdings applicable to additional sums payable under
    this Section 2.10), the applicable Lender receives an amount equal to the sum it would have
    received had no such deduction or withholding been made.

            (b)     Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
    relevant Governmental Authority in accordance with applicable law, or at the option of any
    Lender timely reimburse it for the payment of, any Other Taxes.

            (c)     Evidence of Payments. As soon as practicable after any payment of Taxes by the
    Borrower to a Governmental Authority pursuant to this Section 2.10, the Borrower shall deliver
    to the Agent the original or a certified copy of a receipt issued by such Governmental Authority
    evidencing such payment, a copy of the return reporting such payment or other evidence of such
    payment reasonably satisfactory to the Required Lenders.

            (d)      Indemnification by the Borrower. The Borrower shall indemnify each Lender,
    within ten (10) days after demand therefor, for the full amount of any Indemnified Taxes
    (including Indemnified Taxes imposed or asserted on or attributable to amounts payable under
    this Section 2.10) payable or paid by such Lender or required to be withheld or deducted from a
    payment to such Lender and any reasonable expenses arising therefrom or with respect thereto,
    whether or not such Indemnified Taxes were correctly or legally imposed or asserted by the
    relevant Governmental Authority. A certificate as to the amount of such payment or liability
    delivered to the Borrower by such Lender shall be conclusive absent manifest error.

             (e)     Treatment of Certain Refunds. If a Lender determines, in its sole discretion
    exercised in good faith, that it has received a refund of any Taxes as to which it has been
    indemnified pursuant to this Section 2.10 (including by the payment of additional amounts
    pursuant to this Section 2.10), it shall pay to the indemnifying party an amount equal to such
    refund (but only to the extent of indemnity payments made under this Section 2.10 with respect to
    the Taxes giving rise to such refund), net of all out-of-pocket expenses (including Taxes) and
    without interest (other than any interest paid by the relevant Governmental Authority with respect
    to such refund). Such indemnifying party, upon the request of such Lender, shall repay to such
    Lender the amount paid over pursuant to this paragraph ( e) (plus any penalties, interest or other
    charges imposed by the relevant Governmental Authority) in the event that such Lender is
    required to repay such refund to such Governmental Authority. Notwithstanding anything to the
    contrary in this paragraph (e), in no event will such Lender be required to pay any amount to an
    indemnifying party pursuant to this paragraph (e) the payment of which would place such Lender
    in a less favorable net after-Tax position than such Lender would have been in if the Tax subject
    to indemnification and giving rise to such refund had not been deducted, withheld or otherwise
    imposed and the indemnification payments or additional amounts with respect to such Tax had
    never been paid. This paragraph shall not be construed to require any Lender to make available

                                               23
                                                                                 [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 42 of 132 PageID 49


        its Tax returns (or any other information relating to its Taxes that it deems confidential) to the
        indemnifying party or any other Person.

       Section 2.11     Keepwell. Each Qualified ECP Credit Party hereby jointly and severally,
       absolutely, unconditionally and irrevocably undertakes to provide such funds or other support as
       may be needed from time to time by each other credit party to honor all of its obligations in
       respect of Swap Obligations constituting a portion of the Obligations; provided, however, that
       each Qualified ECP Credit Party shall only be liable under this Section 2.11 for the maximum
       amount of such liability that can be hereby incurred without rendering its obligations under this
       Section 2.12, or otherwise hereunder or under any other Loan Instrument, voidable nuder
       applicable law relating to fraudulent conveyance or fraudulent transfer, and not of any greater
       amount. The obligations of each Qualified ECP Credit Party nuder this Section 2.11 shall remain
       in full force and effect until the Obligations are paid and performed in full. Each Qualified ECP
       Credit Party intends that this Section 2.11 constitute, and this Section 2.11 shall be deemed to
       constitute, a "keepwell, support or other agreement" for the benefit of the Borrower and each
       other obligor for all purposes of Section la(l 8)(A)(v)(II) of the Commodity Exchange Act.
       Notwithstanding any other provisions of this Agreement or any other Loan Instrument, the
       Obligations owed by Borrower, any other obligor or secured by any Lien granted by such
       Borrower or obligor nuder any Loan Instrument shall exclude all Excluded Swap Obligations
       with respect to such Borrower or obligor.

                (b)      Survival. Each party's obligations nuder this Section 2.11 shall survive any
       assignment of rights by any Lender, any termination of this Agreement and the repayment,
       satisfaction or discharge of all obligations under any Loan Document.

                                            ARTICLE III
                                       CONDITIONS PRECEDENT

       Section 3.01      [Reserved].

       Section 3.02      [Reserved].

       Section 3.03      [Reserved].

        Section 3 .04   Effective Date. The Effective Date shall occur on the date on which each of the
following conditions are satisfied or waived by the Lenders in their sole discretion:

               (a)      The Agent and the Lenders shall have received from each party thereto
       counterparts (in such number as may be requested by the Agent and the Lenders) of the
       Acquisition 2 Fee Letter and each other Loan Document contemplated to be executed on the
       Effective Date, in each case duly executed by such party.

               (b)      To the extent invoiced at least one (1) Business Day prior to the Effective Date,
       the Agent and the Lenders shall have received reimbursement of all out of pocket expenses
       required to be reimbursed by the Borrower hereunder on or before the Effective Date.

                (c)      Each document (including any UCC financing statement) required by the
        Security Instruments or under applicable law or reasonably requested by the Agent and/or the
        Lenders to be filed, registered or recorded in order to perfect the security interests of the Agent on
        behalf of the Lenders in the Collateral (including, for the avoidance of doubt, the Collateral being



                                                     24
                                                                                        [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 43 of 132 PageID 50


    purchased on the Effective Date pursuant to Acquisition 2), shall have been delivered to the
    Agent and the Lenders in proper form for filing, registration or recordation.

            ( d)    The Agent and the Lenders shall have received any Mortgage reasonably
    required by the Lenders.

             (e)       The Agent and tbe Lenders shall have received a certificate of a Responsible
    Officer, the secretary or assistant secretary of the Borrower setting forth (i) resolutions of its
    board of directors or other appropriate governing body with respect to the authorization of the
    Borrower to execute and deliver the Loan Documents referred to in Section 3.04(a) to which it is
    a party and to enter into the trausactions contemplated in those documents, (ii) the officers of the
    Borrower (y) who are authorized to sign such Loan Documents to which the Borrower is a party
    and (z) who will, until replaced by another officer or officers duly authorized for that purpose, act
    as its representative for the purposes of signing documents and giving notices and other
    communications in connection with this Agreement and the transactions contemplated hereby,
    (iii) specimen signatures of such authorized officers, and (iv) the articles or certificate of
    incorporation and by-laws or other applicable Organizational Documents of the Borrower,
    certified as being true and complete. The Agent and the Lenders may conclusively rely on such
    certificate until the Agent receives notice in writing from the Borrower to the contrary.

            (f)      The Agent and the Lenders shall have received certificates of the appropriate
    state agencies, as requested by the Lenders, with respect to the existence, qualification and good
    standing of the Borrower in each jurisdiction where the Borrower is organized, owns any Oil and
    Gas Properties or is qualified to do business.

              (g)     The Agent and the Lenders shall have received a certificate of a Responsible
    Officer of the Borrower in form and substance reasonably satisfactory to the Lenders certifying
    that (i) all government and third party approvals necessary in connection with Acquisition 2 have
    been obtained on satisfactory terms, except for such approvals that are customarily obtained on a
    post-closing basis, and (ii) no action or proceeding against the Borrower or its properties is
    pending or threatened in any court or before any Govermnental Authority seeking to enjoin or
    prevent the consummation of Acquisition 2.

            (h)      [Reserved].

            (i)      The Agent and the Lenders shall have received a certificate of a Responsible
    Officer of the Borrower substantially in the form of Exhibit C certifying that, after giving effect
    to Acquisition 2, the Borrower is Solvent.

            G)      The Agent and the Lenders shall have received (i) the financial statements
    referred to in Section 4.04(a), and (ii) financial projections for the Borrower for the first 12
    months following the Effective Date in fonu and substance reasonably satisfactmy to the
    Lenders.

             (k)     The Agent and the Lenders shall have received (i) a favorable opinion from
    counsel to the Borrower, with respect to the Borrower, the Loan Documents referred to in Section
    3.04(a) and such other matters as the Lenders shall request, and (ii) a favorable opinion of local
    counsel for each state in which Mortgaged Property acquired in Acquisition 2 is located with
    respect to the applicable Mortgages aud such other matters as the Lenders shall request, each of
    which opinions shall be in form and substance satisfactory to the Lenders, shall be addressed to.



                                                 25
                                                                                    [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                   Page 44 of 132 PageID 51


    the Agent and the Lenders and shall expressly permit reliance by the permitted successors and
    assigns of the Agent and the Lenders.

            (I)     There shall not have occurred any event, development or circumstance that has
    had, or could reasonably be expected to have, a Material Adverse Effect since December 31,
    2017.

           (m)     The Agent and the Lenders shall have received all fees, expenses and other
    amounts due and payable on or prior to the Effective Date.

             (n)     The Agent and the Lenders shall have received appropriate UCC search results
    reflecting no prior Liens encumbering the Properties being acquired by the Borrower pursuant to
    Acquisition 2 other than those being released on or prior to the Effective Date or Liens permitted
    by Section 6.03.

            (o)       The Agent and the Lenders shall have received title information in form and
    substance acceptable to the Lenders with respect to title of the Oil and Gas Properties being
    acquired by the Borrower pursuant to Acquisition 2 and such information shall not have revealed
    any condition or circumstance that would reflect that the representations and warranties contained
    in Section 4 .15 (a) are inaccurate in any material respect.

            (p)      The Lenders shall be satisfied with the environmental conditions of the Oil and
    Gas Properties being acquired by the Borrower pursuant to Acquisition 2 and shall have received
    copies of all existing environmental assessments and other environmental reports relating thereto.

             (q)      The Lenders shall have completed such business, accounting, environmental and
    legal due diligence and other due diligence with respect to the business, assets, liabilities,
    operations and condition (financial or otherwise) of the Borrower as they deem appropriate and
    shall be satisfied with the results thereof.

             (r)     (i) The Agent and the Lenders shall have received fmal, executed copies of all
    definitive documentation relating to Acquisition 2 (including any amendments thereto) and all
    related agreements, documents and instruments as in effect on the Effective Date, all of which
    shall be satisfactory in form and substance to the Lenders, and the Lenders shall be satisfied that,
    substantially concurrently with the making of the portion of the Loan to be made on the Effective
    Date hereunder, Acquisition 2 shall have been consummated in accordance with the terms of such
    documentation and in compliance with all applicable law and regulatory approvals, without any
    amendment or waiver of any condition or other provision thereof except as approved by the
    Lenders, (ii) the Agent and the Lenders shall have received a final copy of any due diligence or
    similar report prepared in connection with Acquisition 2 (including, without limitation, any
    environmental diligence materials), and (iii) the Lenders shall be satisfied that the aggregate
    purchase price to be paid by the Borrower in connection with Acquisition 2 will not exceed
    $10,500,000.00.

             (s)    The Agent and the Lenders shall have received a Production Forecast covering
    the period beginning on the Effective Date and ending on the Maturity Date;

            (t)      Reserve Report(s) prepared as May 1, 2018 confirming that Borrower will own,
    after Acquisition 2, at least $16,658,049 in Proven Developed Producing Reserves.




                                                26
                                                                                   [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 45 of 132 PageID 52


                (u)      The Agent and the Lenders shall have received such other certificates,
        documents, instruments and agreements as the Lenders shall reasonably request in connection
        with the transactions contemplated by this Agreement and the other Loan Documents.

               (v)     At the time of and immediately after giving effect to the Loan, no Default or
        Event of Default shall have occurred and be continuing.

                (w)      At the time of and immediately after g1vmg effect to the Loan, the
        representations and warranties of the Borrower set forth in this Agreement and in the other Loan
        Documents shall be true and correct in all material respects (except to the extent qualified by
        materiality or reference to Material Adverse Effect, in which case such applicable representation
        and warranty shall be true and correct in all respects) on and as of the date hereof, except to the
        extent any such representations and warranties are expressly limited to an earlier date, in which
        case, on and as of the date of such loan, such representations and warranties shall continue to be
        true and correct in all material respects (except to the extent qualified by materiality or reference
        to Material Adverse Effect, in which case such applicable representation and warranty shall be
        tme and correct in all respects) as of such specified earlier date.

                (x)      [reserved].

                 (y)    The Agent and the Lenders shall have received an operating and capital budget of
        the Borrower, satisfactory to the Lenders in their sole discretion, covering at least the remainder
        of the then-current fiscal year, including the projected monthly production of Hydrocarbons by
        the Borrower and the assumptions used in calculating such projections, the projected capital
        expenditures to be incurred by the Borrower, and such other information as may be reasonably
        requested by the Lenders.

               (z)     The Agent shall have received a copy of the Lockbox Services Agreement
        between the Agent and Citibank.

                (aa)     The Lenders shall have received an executed copy of the NPORI Conveyance.

                (bb)   The Lenders ·and the Agent shall have received all documentation and other
        information required by Governmental Authorities under applicable "know your customer" and
        anti-money laundering rules and regulations, including, without limitation, a completed W-9 tax
        form for each Borrower.

                                       ARTICLE IV
                             REPRESENTATIONS AND WARRANTIES

        The Borrower represents and warrants to the Lenders that:

         Section 4.01     Organization; Powers. (a) Monterey is duly organized, validly existing and in
good standing under the laws of Texas and Green Wheel is duly organized, validly existing and in good
standing under the laws of Delaware, (b) Borrower has all requisite power and authority and all
governmental licenses, authorizations, consents and approvals necessary to own its assets and to carry on
its business as now conducted and ( c) except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, Borrower is qualified to do
business in, and is in good standing in, every jurisdiction where such qualification is required.




                                                     27
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 46 of 132 PageID 53


        Section 4.02     Authorization: Enforceability. The Transactions (other than Transactions of the
type described in clause (c) of the definition thereof) are within the Borrower's organizational powers and
have been duly authorized by all necessary organizational actions and, if required, actions by equity
holders. Each Loan Document to which the Borrower is a party has been duly executed and delivered by
the Borrower and constitutes a legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

         Section 4.03    Approvals: No Conflicts. The Transactions (a) do not require any consent or
approval of, registration or filing with, or any other action by, any Governmental Authority or any other
third Person, nor is any such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document, except such as have been obtained or made and are in
full force and effect and other than (i) the recording and filing of financing statements and the Security
Instruments as required by this Agreement and (ii) those third party approvals or consents which, if not
made or obtained, would not cause a Default hereunder, could not reasonably be expected to have a
Material Adverse Effect, and would not have an adverse effect on the enforceability of the Loan
Documents, (b) will not violate (i) any order of any Governmental Authority or (ii) the Organizational
Documents of the Borrower, ( c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or its Properties, or give rise to a right thereunder to require
any payment to be made by the Borrower, except for such violations or defaults that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect, and (d) will not result in
the creation or imposition of any Lien on any Property of the Borrower (other than the Liens created by
the Loan Documents).

        Section 4.04    Financial Condition; No Material Adverse Change.

                (a)    The Borrower has furnished to the Agent and the Lenders its consolidated
        balance sheet and statements of income, members' equity and cash flows satisfactory as of
        December 31, 2017, to the Required Lenders.

                 (b)     Since December 31, 2017, there has been no event, development or circumstance
        that has had, or could reasonably be expected to have, a Material Adverse Effect.

                (c)      After giving effect to the Transactions, the Borrower has no Indebtedness
        (including Disqualified Capital Stock) other than the Obligations and other Indebtedness
        permitted in Section 6.02, and no contingent liabilities, off-balance sheet liabilities or
        partnerships, liabilities for taxes, or unusual forward or long-term commitments or unrealized or
        anticipated losses from any unfavorable commitments.

        Section 4.05    Litigation. Except as set forth on Schedule 4.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental Authority pending against or,
to the knowledge of the Borrower, threatened in writing against or affecting the Borrower (i) that, if
adversely determined, could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the Transactions.

         Section 4.06      Environmental Matters. Except for such matters as set forth on Schedule 4.06 or
that, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect:

                (a)    The Borrower and each of its Properties and operations thereon are, and within
        all applicable statute of limitation periods have been, in compliance with all applicable


                                                    28
                                                                                      [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                   Page 47 of 132 PageID 54


    Environmental Laws, and to the knowledge of the Borrower, such Properties were operated in
    compliance with applicable Environmental Laws prior to the acquisition thereof by the Borrower;

            (b)     The Borrower (i) has obtained all Environmental Permits reqnired for its
    ownership interest in its Properties and, with respect to any snch Properties operated by the
    Borrower, required for the operation of such Properties and (ii) with respect to any such
    Properties operated by a third party, has used commercially reasonable efforts to cause the
    operator thereof to obtain all Environmental Permits required for the operation of such Properties;
    all such Environmental Pennits are currently in full force and effect, and the Borrower has not
    received any written notice or otherwise has knowledge that any such existing Environmental
    Permit will be revoked or that any application for any new Environmental Permit or renewal or
    any existing Environm~ntal Permit will be denied;

             ( c)   there are no claims, demands, suits, orders, inquiries, or proceedings concerning
    any violation of, or any liability (including as a potentially responsible party) under, any
    applicable Environmental Laws that are pending or, to the Borrower's knowledge, threatened
    against the Borrower or any of its Properties or as a result of any operations at such Properties;

             ( d)     none of the Properties contain or, to the Borrower's knowledge, have contained
    any (i) underground storage tanks; (ii) asbestos-containing materials; (iii) landfills or dumps;
    (iv) hazardous waste management units as defined pursuant to RCRA or any comparable state
    law; or (v) sites on or nominated for the National Priority List promulgated pursuant to CERCLA
    or any state remedial priority list promulgated or published pursuant to any comparable state law;

            ( e)    (i) except as permitted under applicable laws, (A) there has been no Release or,
    to the Borrower's knowledge, threatened Release, of Hazardous Materials attributable to the
    operations of the Borrower at, on, under or from the Properties and (B) to the Borrower's
    knowledge, there has been no Release or threatened Release of Hazardous Materials attributable
    to any third-party operations at, on, under or from any of the Properties and (ii) there are no
    investigations, remediations, abatements, removals or monitoring of Hazardous Materials
    required under applicable Environmental Laws relating to such Releases or threatened Releases
    or at such Properties and, to the knowledge of the Borrower, none of such Properties are
    adversely affected by any Release or threatened Release of a Hazardous Material originating or
    emanating from any other real property;

            (f)     The Borrower has not received any written notice asserting an alleged liability or
    obligation under any Environmental Laws with respect to the investigation, remediation,
    abatement, removal, or monitoring of any Hazardous Materials, including at, under, or Released
    or threatened to be Released from any real properties offsite the Properties, and there are no
    conditions or circumstances that would reasonably be expected to result in the receipt of such
    written notice;

            (g)      there has been no exposure of any Person or Property to any Hazardous Materials
    as a result of or in connection with the operations and businesses of the Borrower or relating to
    any of the Properties or, to the Borrower's knowledge, relating to any of the Properties operated
    by third parties, in each case that would reasonably be expected to form the basis for a claim for
    damages or compensation and, to the Borrower's knowledge, there are no conditions or
    circumstances that would reasonably be expected to result in the receipt of notice regarding such
    exposure; and




                                                29
                                                                                  [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 48 of 132 PageID 55


                 (h)    The Borrower has provided to the Agent and the Lenders complete and correct
        copies of all environmental site assessment reports, investigations, studies, analyses, and
        correspondence on environmental matters (including matters relating to any alleged non-
        compliance with or liability under Environmental Laws) requested by the Required Lenders that
        are in the Borrower's possession or control and relating to the Properties or operations thereon.

        Section 4.07     Compliance with the Laws and Agreements: No Defaults.

                  (a)     The Borrower is in compliance with all Governmental Requirements applicable
        to it or its Property and all agreements and other instruments binding upon it or its Property, and
        possesses all licenses, permits, franchises, exemptions, approvals and other governmental
        authorizations necessary for the ownership of the Properties and the conduct of its business,
        except where the failure to do so, individually or in the aggregate, could not reasonably be
        expected to result in a Material Adverse Effect.

                 (b)     The Borrower is not in default under, nor has any event or circumstance occurred
        which, but for the expiration of any applicable grace period or the giving of notice, or both, would
        constitute a default or would require the Borrower to Redeem or make any offer to Redeem all or
        any portion of any Indebtedness outstanding under, any indenture, note, credit agreement or other
        similar instrument.

                (c) ·    No Default or Event of Default has occurred and is continuing.

        Section 4.08   Investment Company Act. The Borrower is not an "investment company" or a
company "controlled" by an "investment company," within the meaning of, or subject to regulation
under, the Investment Company Act of 1940.

         Section 4.09     Taxes. The Borrower has timely filed or caused to be filed all Tax returns and
reports required to have been filed and has paid or caused to be paid all Taxes required to have been paid
by it, except (a) Taxes that are being contested in good faith by appropriate proceedings and for which the
Borrower has set aside on its books adequate reserves in accordance with GAAP or (b) to the extent that
the failure to do so could not reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. To the knowledge of the Borrower, no material proposed tax assessment is
being asserted with respect to the Borrower.

         Section 4.10    Disclosure; No Material Misstatements. The Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which the Borrower is subject,
and all other existing facts and circumstances applicable to the Borrower known to the Borrower, that,
individually or in the aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information furnished by or on behalf of the
Borrower to the Agent, the Lenders or any of their respective Affiliates in connection with the negotiation
of this Agreement or any other Loan Document or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact (other than industry-wide risks normally associated
with the types of business conducted by the Borrower) necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided, however, that, with
respect to projected financial information, proforma financials, prospect information, geological and
geophysical data and engineering projections, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the time, it being understood
that these items as they relate to future events are not to be viewed as fact and that the actual results
during the period or periods covered thereby may differ and that projections concerning volumes

                                                     30
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 49 of 132 PageID 56


attributable to the Oil and Gas Properties of the Borrower and production and cost estimates -are
necessarily based upon professional opinions, estimates and projections and that the Borrower does not
warrant that such opinions, estimates and projections will ultimately prove to have been accurate. There
are no statements or conclusions in any report or document delivered to the Agent or any Lender which
are based upon or include misleading information or fail to take into account material information
regarding the matters reported therein.

         Section 4.11     Insurance. The Borrower has insurance coverage in at least such amounts and
against such risks as req~-ired by Section 5.06.

          Section 4.12      Restrictions on Liens. The Borrower is not a party to any agreement or
arrangement (other than agreements or arrangements in respect of Indebtedness pursuant to
Section 6.02(d) (provided that any such restriction contained therein relates only to the asset or assets
financed thereby)), or subject to any order, judgment, writ or decree, which either restricts or purports to
restrict its ability to grant Liens to the Agent on or in respect of its Properties to secure the Obligations.

         Section 4.13   Borrower. Schedule 4.13 hereto contains a description of each class of Equity
Interests in the Borrower that are issued and outstanding, and identifies the owners thereof. All of the
Equity Interests in the Borrower are validly issued and outstanding, and are owned by the parties
identified on such Schedule 4.13 free and clear of all Liens. There are no outstanding commitments or
other obligations of the Borrower to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of Equity Interests of the Borrower. The Borrower does not have any
Subsidiaries.

        Section 4.14    Foreign Operations. The Borrower does not own any Oil and Gas Properties not
located within the geographical boundaries of the United States.

        Section 4.15     Properties; Title, Etc.

                (a)     Subject to Permitted Mortgaged Property Liens, but otherwise free and clear of
        all Liens, the Borrower has good and defensible title to its Oil and Gas Properties. Subject to
        Excepted Liens, but otherwise free and clear of all Liens, the Borrower has good title to, or valid
        leasehold interests in, licenses of, or rights to use, all its personal Properties. Subject to the Net
        Profits Overriding Royalty Interest, Borrower's ownership of the Hydrocarbon Interests and the
        undivided interests therein as described in the Security Instruments will, after giving full effect to
        all Permitted Mortgaged Property Liens, afford Borrower not less than those net interests
        (expressed as a fraction, percentage or decimal) in the production from or which is allocated to
        each Well and specified as Net Revenue Interest in the Security Instruments and will cause
        Borrower to bear not more than that portion (expressed as a fraction, percentage or decimal),
        specified as Working Interest in the Security Instruments, of the costs of drilling, developing and
        operating such Well, except to the extent of any proportionate corresponding increase in the Net
        Revenue Interest.

                 (b)      Except for matters that could not reasonably be expected to have a Material
        Adverse Effect, (i) all leases and agreements necessary for the conduct of the business of the
        Borrower are valid and subsisting and in full force and effect and (ii) there exists no default or
        event or circumstance which with the giving of notice or the passage of time or both would give
        rise to a default under any such lease or leases.

                (c)    The Borrower owns, or is licensed to use, all trademarks, tradenarnes, copyrights,
        patents and other intellectual Property material to its business, and the use thereof by the


                                                     31
                                                                                         [CREDIT AGREE11ENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 50 of 132 PageID 57


        Borrower does not infringe upon the rights of any other Person, except for any such infringements
        that, individually or in the aggregate, could not reasonably be expected; to result in a Material
        Adverse Effect. The Borrower either owns or has valid licenses or other rights to use all
        databases, geological data, geophysical data, engineering data, seismic data, maps, interpretations
        and other technical information used in their businesses as presently conducted, subject to the
        limitations contained in the agreements governing the use of the same, which limitations are
        customary for companies engaged in the business of the exploration and production of
        Hydrocarbons, with such exceptions as could not reasonably be expected to have a Material
        Adverse .Effect.

         Section 4. I 6  Maintenance of Properties. Except for such acts or failures to act as could not
reasonably be expected to have a Material Adverse Effect, with respect to the Oil and Gas Properties (and
Properties unitized therewith) of the Borrower (a) operated by the Borrower, such Properties have been
maintained, operated and developed in a good and workmanlike manner and in conformity with all
Governmental Requirements and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the Hydrocarbon Interests and other contracts and agreements forming a
part of such Oil and Gas Properties and (b) operated by any third party, the Borrower has used its
commercially reasonable efforts to cause such Properties to be so maintained, operated and developed.
Specifically in connection with the foregoing, except for those as could not be reasonably expected to
have a Material Adverse Effect, (i) none of such Oil and Gas Properties is subject to having allowable
production reduced below the full and regular allowable (including the maximum permissible tolerance)
because of any overproduction (whether or not the same was permissible at the time) and (ii) no well
comprising a part of such Oil and Gas Properties (or Properties unitized therewith) is in violation of
applicable Governmental Requirements, and such wells are producing from, and the well bores are wholly
within, such Oil and Gas Properties (or in the case of wells located on Properties unitized therewith, such
unitized Properties). All pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment that are necessary to conduct normal operations are being, or in the
case of such pipelines, wells, gas processing plants, platforms and other material improvements, fixtures
and equipment the maintenance of which is performed by a third-party operator, the Borrower is using
commercially reasonable efforts to cause such items to be, and to the Borrower's knowledge such items
are, maintained in a state adequate to conduct normal operations (other than those the failure of which to
maintain in accordance with this Section 4.16, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect).

         Section 4.17  Gas Imbalances: Prepayments. Except as set forth on Schedule 4.17, on a net
basis there are no gas imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties which would require the Borrower to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter receiving full ·payment
therefor.

         Section 4.18    Marketing of Production. Except for contracts listed on Schedule 4.18 and in
effect on the date hereof, or thereafter disclosed in writing to the Agent (with respect to all of which
contracts the Borrower represents that the Borrower is receiving a price for all production sold thereunder
which is computed substantially in accordance with the terms of the relevant contract and is not having
deliveries curtailed substantially below the subject Property's delivery capacity), no material agreements
exist which are not cancelable on sixty (60) days' notice or less without penalty or detriment for the sale
of production from the Borrower's Hydrocarbons (including calls on or other rights to purchase,
production, whether or not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer than six (6) months from the
date of such disclosure.



                                                    32
                                                                                      [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 51 of 132 PageID 58


        Section 4.19     Security Instruments. As of the Effective Date and thereafter:

                (a)      the Collateral Agreement is effective to create in favor of the Agent (as successor
        to the Closing Date Lender) a legal, valid, binding and enforceable security interest in the
        Collateral described therein. When financing statements or amendments thereto in appropriate
        form are filed in the offices specified on Schedule 4.19(a) (which financing statements or
        amendments thereto may be filed by the Agent), the Collateral Agreement shall constitute a valid
        and perfected Lien on, and security interest in, all right, title and interest of the Borrower in such
        Collateral, as security for the Obligations, in each case prior and superior in right to any other
        Person (except Excepted Liens); and

                  (b)     each Mortgage is effective to create in ,favor of the Agent (as successor to the
        Closing Date Lender) a legal, valid, binding and enforceable Lien on the Mortgaged Properties
        described therein; and when the Mortgages are filed in the recording offices designated by the
        Borrower, each Mortgage shall constitute a fully perfected Lien on, and security interest in, all
        right, title and interest of the Borrower in the Mortgaged Properties described therein and the
        proceeds and products thereof, as security for the Obligations, in each case prior and superior in
        right to any other Person (except Permitted Mortgaged Property Liens or other encumbrances or
        rights permitted by the relevant Mortgage).

        Section 4.20      Swap Agreements and Eligible Contract Participant. Schedule 4.20, as of the
date hereof, and after the date hereof, each report required to be delivered by_ the Borrower pursuant to
Section 5.0l(d), sets forth a true and complete list of all Swap Agreements of the Borrower in effect as of
such dates, the material terms thereof (including the type, effective date, term or termination date and
notional amounts or volumes), the estimated net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the counterparty to each such
agreement.

         Section 4.21     Use of Loan Proceeds. The proceeds of the Loan shall be used (a) to fund the
purchase price for the Acquisition and for Acquisition 2, (b) to pay fees and expenses incurred in
connection with the Transactions, (c) for Capital Expenditures pursuant to the sources and uses delivered
to Agent prior to the Effective Date and (d) subject to the G&A limit set forth in Section 6.24, to provide
for the general corporate and working capital needs of the Borrowers. The proceeds of the Management
Equity Contribution shall be used (a) to fund the Borrower's proved non-producing and behind pipe
capital expenditures in accordance with the budget submitted to and approved by the Agent and the
Required Lenders for the then-current fiscal year pursuant to Article III or Section 5.01(1), as applicable,
and (b) to repay amounts owing to the Lenders under the Loan Documents, and for no other purpose. The
Borrower is not engaged principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board). No part of the proceeds of the Loan
have been used or will be used by the Borrower, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including Regulations T, U and X.

        Section 4.22     Solvency.

                (a)     hnmediately after the consummation of the Transactions to occur on the
Effective Date and as of any such other date this representation and warranty is made or deemed made,
the Borrower will be Solvent.

               (b)     The Borrower does not intend to, and the Borrower does not believe that it will,
incur debts beyond its ability to pay such debts as they mature, taking into account the timing of and

                                                     33
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 52 of 132 PageID 59


amounts of cash to be received by it and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness.

         Section 4.23    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the Borrower and its
directors, officers, employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower and its officers and employees and, to the knowledge of the Borrower, its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower or any of its directors, officers or employees, or (b) to the knowledge of the Borrower,
any of its agents that will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No use of proceeds of the Loan, Transactions or other
transaction contemplated by this Agreement or the other Loan Documents will violate Anti-Corruption
Laws or applicable Sanctions.

        Section 4.24     Ad Valorem and Severance Taxes. The Borrower has paid and discharged all ad
valorem taxes that are payable and have been assessed against its Oil and Gas Properties or any part
thereof and all production, severance and other taxes that are payable and have been assessed against, or
measured by, the production or the value, or proceeds, of the production therefrom, except to the extent
such taxes are being contested in accordance with the provisions of Section 5.04.

        Section 4.25    Anti-Terrorism Laws.

                (a)     None of the Borrower, nor, to the Borrower's knowledge, any of its Affiliates is
        in violation of any lmys relating to terrorism or money laundering ("Anti-Terrorism Laws"),
        including Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001 (the
        "Executive Order"), and the Patriot Act.

                 (b)     None of the Borrower, nor, to the Borrower's knowledge, any of its Affiliates or
        their respective brokers or other agents acting or benefiting in any capacity in connection with the
        Loans is any of the following:

                        (i)      a Person that is listed in the annex to, or is otherwise subject to the
                provisions of, the Executive Order;

                        (ii)    a Person owned or controlled by, or acting for or on behalf of, any
                Person that is listed in the annex to, or is otherwise subject to the provisions of, the
                Executive Order;

                       (iii)    a Person with which any Lender is prohibited from dealing or otherwise
                engaging in any transaction by any Anti-Terrorism, Law;

                         (iv)   a Person that commits, threatens or conspires to commit or supports
                "terrorism" as defined in the Executive Order; or

                       (v)      a Person that is named as a "specially designated national and blocked
                person" on the most current list published by the U.S. Treasury Department Office of
                Foreign Assets Control at its official website or any replacement website or other
                replacement official publication or such list.

                (c)     None of the Borrower, nor, to the Borrower's lmowledge, any of its brokers or
        other agents acting in any capacity in comiection with the Loans (i) conducts any business or


                                                    34
                                                                                       [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                         Page 53 of 132 PageID 60


       engages in making or receiving any contribution of funds, goods or services to or for the benefit
       of any Person described in clause (b) above, (ii) deals in, or otherwise engages in any transaction
       relating to, any property or interests in property blocked pursuant to the Executive Order, or (iii)
       engages in or conspires to engage in any transaction that evades or avoids, or has the purpose of
       evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
       Law.

        Section 4.26   Money Laundering. The operations of the Borrower are and have been
conducted at all times in material compliance with applicable financial recordkeeping and reporting
requirements of the Money Laundering Laws, and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Borrower with respect to the
Money Laundering Laws is pending or, to the best knowledge of the Borrower, threatened in writing.

       Section 4.27     BRISA.

               (a)    Except as could not reasonably be expected to result in liability to the Borrower
       in an aggregate amount exceeding the Threshold Amount, each Plan (if any) is, and has been,
       operated, administered and maintained in substantial compliance with, and the Borrower and each
       BRISA Affiliate has complied in all material respects with, ERISA, the terms of the applicable
       Plan and the Code.

                (b)      Except as could not reasonably be expected to result in liability to the Borrower
       in an aggregate amount exceeding the Threshold Amount, no act, omission or transaction has
       occurred which would result in imposition on the Borrower or any BRISA Affiliate (whether
       directly or indirectly) of (i) either a civil penalty assessed pursuant to subsections (c ), (i) or (1) of
       Section 502 of BRISA or a tax imposed pursuant to Chapter 43 of Subtitle D of the Code or
       (ii) breach of fiduciary duty liability damages under Section 409 ofERISA.

               (c)     No liability to the PBGC (other than for the payment of current premiums which
       are not past due) has been, or could reasonably be expected to be, incurred by the Borrower or
       any ERISA Affiliate. No ERISA Event has occurred or could reasonably be expected to occur.

               (d)       The actuarial present value of the benefit liabilities (computed on a plan
       termination basis in accordance with Title IV of ERISA) under each Plan does not, as of the end
       of the Borrower's most recently ended fiscal year, exceed the current value of the assets of such
       Plan allocable to such benefit liabilities by an amount that could reasonably be expected to result
       in Liability in excess of the Threshold Amount. The term "actuarial present value" shall have the
       meaning specified in Section 4001 of ERISA.

               (e)      There are no Multiemployer Plans.




                                                      35
                                                                                          [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 54 of 132 PageID 61


                                           ARTICLEV
                                     AFFIRMATIVE COVENANTS

        From and after the Effective Date until Payment in Full, each of the Borrower and, in the case of
Section 5.16, the Limited Obligor, covenants and agrees with the Lenders that:

        Section 5. 01    Financial Statements; Other Information. The Borrower will furnish to the Agent
and the Lenders:

                 (a)      Annual Financial Statements. As soon as available, but in any event in
        accordance with then applicable law and not later than one hundred twenty (120) days after the
        end of each fiscal year of the Borrower (commencing with the fiscal year ending December 31,
        2018, the audited balance sheet of the Borrower as of the end of such fiscal year and related
        audited statements of income, members' equity and cash flows of the Borrower for such fiscal
        year, setting forth in comparative form the figures for the previous fiscal year, all reported on by
        independent public accountants (without a "going concern" or like qualification or exception and
        without any qualification or exception as to the scope of such audit) to the effect that such
        consolidated financial statements present fairly in all material respects the financial condition and
        results of operations of the Borrower in accordance with GAAP consistently applied.

                 (b)     Quarterly Financial Statements. As soon as available, but in any event in
        accordance with then applicable law and not later than sixty (60) days after the end of each fiscal
        quarter (commencing with the first such date to occur after the Effective Date), the unaudited
        balance sheet of the Borrower as of the end of such fiscal quarter and related unaudited
        statements of income, members' equity and cash flows of the Borrower for such fiscal quarter and
        the then elapsed portion of the fiscal year, setting forth in comparative form the figures for the
        corresponding period or periods of (or, in the case of the balance sheet, as of the end of the
        corresponding period or periods of) the previous fiscal year, all certified by a Financial Officer of
        the Borrower as presenting fairly in all material respects the financial condition of the Borrower
        as of such date and the results of operations of the Borrower for the period or periods then ended,
        in each case in accordance with GAAP consistently applied, subject to normal year-end audit
        adjustments and the absence of footnotes. Such quarterly financial statements shall be
        accompanied by a reconciliation, setting forth in reasonable detail, the variance between the
        actual financial performance relative to the projections in the form contained in the budget
        delivered prior to the Effective Date or pursuant to Section 5.01(1), as applicable, including,
        without limitation, a reconciliation between the actual and projected cash receipts and
        disbursements and a written summary of the causes for any material variations for the relevant
        fiscal quarter and from the first day of the then current fiscal year to the end of the relevant fiscal
        quarter.

                  (c)     Certificate of Financial Officer - Compliance. Concurrently with any delivery of
        financial statements under Section 5.0l(a) or Section 5.0l(b), a Compliance Certificate
        (i) certifying as to whether a Default has occurred and, if a Default has occurred, specifying the
        details thereof and any action taken or proposed to be taken with respect thereto and (ii) stating
        whether any change in GAAP or in the application thereof has occurred with respect to the
        Borrower since the date of the most recently delivered financial statements referred to in
        Section 5.01 (a) and ill and, if any such change has occurred, specifying the effect of such change
        on the fmancial statements accompanying such certificate.

                ( d)     Certificate of Financial Officer - Swap Agreements. Concurrently with any
        delivery of financial statements under Section 5.0l(a) or Section 5.0l(b) hereunder, a certificate

                                                     36
                                                                                         [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                   Page 55 of 132 PageID 62


    of a Financial Officer, in form and substance reasonably satisfactory to the Required Lenders,
    setting forth as of the last day of the period covered by such financial statements, a true and
    complete list of all Swap Agreements of the Borrower, the material terms thereof (including the
    type, effective date, term or termination date and notional amounts or volumes), any new credit
    support documents relating thereto not listed on Schedule 4.20, any margin required or supplied
    under any credit support document, and the counterparty to each such Swap Agreement.

             ( e)     Certificate of Insurer - Insurance Coverage. Concurrently with any delivery of
    financial statements under Section 5.0l(a), and within ten (10) Business Days following each
    change in the insurance maintained in accordance with Section 5.06, certificates of insurance
    coverage with respect to the insurance required by Section 5.06, in form and substance
    satisfactory to the Required Lenders, and, if requested by any Lender, all copies of the applicable
    policies.

            (f)     Notices Under Material Instruments. Promptly after the furnishing thereof,
    copies of any financial statement, report or notice furnished to or by any Person pursuant to the
    terms of any preferred stock designation, indenture, loan or credit or other similar agreement,
    other than this Agreement and not otherwise required to be furnished to the Agent and/or the
    Lenders pursuant to any other provision of this Section 5.01.

           (g)       Lists of Purchasers. Concurrently with the delivery of any financial statements to
    the Agent under Section 5.01 (a) or Section 5.01 (b), a list of aII Persons purchasing Hydrocarbons
    from the Borrower (or, with respect to the Oil and Gas Properties that are not operated by the
    Borrower, a list of the operators of such properties).

             (h)     Notice of Hedge Unwinds. At least five (5) Business Days prior thereto (or such
    shorter time as the Required Lenders may agree in their sole discretion), written notice of any
    Hedge Unwind, specifying the material terms thereof, the consideration to be received in
    connection therewith, the anticipated date of effectiveness thereof and any other details ·with
    respect thereto reasonably requested by the Required Lenders.

            (i)     Notice of Casualty Events. Promptly, and in any event within five (5) Business
    Days, after the occurrence of any Casualty Event or the commencement of any action or
    proceeding that could reasonably be expected to result in a Casualty Event, written notice of such
    Casualty Event or such action or proceeding, including a reasonably detailed description thereof.

             G)       Information Regarding Borrower. Prompt written notice of (and in any event at
    least thirty (3 0) days prior thereto or such other time as the Required Lenders may agree) 'any
    change in (i) the Borrower's corporate, limited liability company or partnership name, (ii) the
    location of the Borrower's chief executive office or principal place of business, (iii) the
    Borrower's jurisdiction of organization or the Borrower's organizational identification number in
    such jurisdiction of organization, and (iv) the Borrower's federal taxpayer identification number
    (if applicable).

            (k)      Production Forecast. No later than ten (10) days prior to the first day of each
    fiscal quarter, an updated Production Forecast covering the period beginning on such day and
    ending on the Maturity Date.

             (1)      Cash Flow and Capital Expenditures Forecast. No later than thirty (30) days
    prior to the first day of each fiscal year of the Borrower, an operating and capital budget of the
    Borrower, satisfactory to the Required Lenders in their sole discretion, for the ensuing four (4)


                                                37
                                                                                  [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 56 of 132 PageID 63


    fiscal quarters, including the projected monthly production of Hydrocarbons by the Borrower and
    the assumptions used in calculating such projections, the projected capital expenditures to be
    incurred by the Borrower, and such other information as may be reasonably requested by the
    Required Lenders.

            (m)      Environmental Matters. Promptly, but in no event later than five (5) Business
    Days after it becomes aware thereof, notify the Agent and the Lenders in writing of any action,
    investigation or inquiry by any Governmental Authority or any demand or lawsuit by any
    landowner or other third party brought, filed or threatened against the Borrower or any of its
    Properties of which the Borrower has knowledge in connection with any Environmental Laws
    (excluding routine testing and corrective action) if the Borrower reasonably anticipates that such
    action will result in liability (whether individually or in the aggregate) in excess of the Threshold
    Amount, not fully covered by insurance, subject to normal deductibles.

            (n)      Management Reports. Promptly upon receipt thereof, copies of all reports, if
    any, submitted to the Borrower by its independent public accountant in connection with its
    auditing function, including any management report and any management responses thereto.

            (o)    Other Requested Information. Promptly following any request therefor, such
    other information regarding the operations, business affairs and financial condition of the
    Borrower, or compliance with the terms of this Agreement or any other Loan Document, as the
    Required Lenders may reasonably request.                                     r


             (p)    Bi-Annual Reserve Reports. On or prior to each December 15th and each June
    15t\ beginning on December 15, 2018, a Reserve Report, prepared as of November 1st (with
    respect to the Reserve Report delivered on or before December 15th) and May 1st (with respect to
    the Reserve Report delivered on or before June 15 1h) by an Approved Engineer, in form and
    substance satisfactory to the Required Lenders, and certified as being true and correct in aII
    material respects by a Responsible Officer of the Borrower, setting forth information as to
    quantities of production from the Borrower's Oil and Gas Properties for each calendar month
    during the subject fiscal year, including (i) the PDP, PUD, shut-in, behind-pipe and undeveloped
    reserves (separately classified as such) attributable to the Borrower's Oil and Gas Properties, (ii)
    the aggregate PV-10 of the future net income with respect to PDP reserves attributable to the
    Borrower's Oil and Gas Properties, (iii) projections of the annual rate of production, gross income
    and net income with respect to such PDP reserves, (iv) information with respect to the "take-or-
    pay", "prepayment" and gas-balancing liabilities of the Borrower with respect to such PDP
    reserves, (v) general economic assumptions and (vi) such other information as the Required
    Lenders may reasonably request with respectto the applicable year.

             (q)     Monthly Production Reports. On or prior to the 60th day following the end of
    each fiscal month, a report, in form and substance satisfactory to the Required Lenders, and
    certified as being true and correct in all material respects by a Responsible Officer of the
    Borrower, setting forth information as to quantities of production from the Borrower's Oil and
    Gas Properties for such fiscal month, including volumes of production sold, volumes of
    production subject to Swap Agreements, pricing, purchasers of production, gross revenues, lease
    operating expenses, EBITDA and such other information as the Required Lenders may
    reasonably request with respect to such fiscal month.

            (r)     Aging of Accounts Payable. On or prior to the 60 1h day foIIowing the end of each
    fiscal month, an aging of the accounts payable of the Borrower as of the end of such fiscal month.



                                                 38
                                                                                    [CREDIT AGREEI'vlENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 57 of 132 PageID 64


                 (s)     Direction Letters and Letters in Lieu. Within 15 calendar days of the Effective
        Date, the Borrower shall provide the Agent with undated Direction Letters and letters in lieu of
        transfer, in form and substance reasonably satisfactory to the Agent, executed by the Borrower
        and addressed to each purchaser of production from or attributable to the Mortgaged Properties or
        transportation fees, with the addresses for payment left blank, authorizing and directing the
        addressee to make future payments attributable to production from the Mortgaged Properties
        and/or transportation fees to such account as the Agent may specify from time to time.

       Section 5.02    Notices of Material Events. The Borrower will furnish to the Agent and the
Lenders prompt written notice of the following:

                 (a)     the occurrence of any Default or Event of Default;

                (b)      the filing or commencement of, or the threat in writing of, any action, suit,
        proceeding, investigation or arbitration by or before any arbitrator or Governmental Authority
        against or affecting the Borrower not previously disclosed in writing to the Agent or any material
        adverse development in any action, suit, proceeding, investigation or arbitration (whether or not
        previously disclosed to the Lenders) that, in either case, if adversely determined, could reasonably
        be expected to result in a Material Adverse Effect;

                (c)     any notice of any violation received by the Borrower from any Governmental
        Authority, including any notice of violation of Environmental Laws, which could reasonably be
        expected to have a Material Adverse Effect;

                (d)     any other development that results in, or could reasonably be expected to result
        in, a Material Adverse Effect; and

                (e)      (i) the occurrence of any ERISA Event that, alone or together with any other
        ERlSA Events that have occurred, could reasonably be expected to result in liability of the
        Borrower in an aggregate amount exceeding the Threshold Amount, or (ii) ifthe Borrower or any
        ERISA Affiliate establishes, contributes to or agrees to establish or contribute to, or otherwise
        incurs any liability with respect to, any employee benefit plan subject to Section 302 or Title IV
        ofERlSA or Section 412 of the Code (including any "multiemployer plan" (as defined in Section
        4001(a)(3) ofERlSA).

        Each notice delivered under this Section 5.02 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

         Section 5.03     Existence; Conduct of Business. The Borrower will do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises necessary to the conduct of its business and maintain, if
necessary, its qualification to do business in each other jurisdiction in which its Oil and Gas Properties are
located or the ownership of its Properties requires such qualification; provided, however, that the
foregoing shall not prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.09 or any disposition permitted by Section 6.10.

         Section 5.04    Payment of Obligations. The Borrower will pay its obligations, including all
Taxes, assessments and other governmental charges that may be levied or assessed upon it or any of its
Properties, before the same shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and the Borrower has set aside on its


                                                     39
                                                                                        [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 58 of 132 PageID 65


books adequate reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a Material Adverse Effect.

        Section 5.05     Operation and Maintenance of Properties. The Borrower will:

                (a)     operate its Oil and Gas Properties and other material Properties or cause such Oil
        and Gas Properties and other material Properties to be operated in a careful and efficient manner
        in accordance with the customary practices of the industry and in compliance with an applicable
        contracts and agreements and in compliance with an applicable Governmental Requirements,
        including applicable proration requirements and Environmental Laws, and all applicable laws,
        rules and regulations of every other Governmental Authority from time to time constituted to
        regulate the development and operation of such Oil and Gas Properties and the production and
        sale of Hydrocarbons and other minerals therefrom, except, in each case, where the failure to
        comply could not reasonably be expected to have a Material Adverse Effect;

                 (b)     maintain and keep in good repair, working order and efficiency (ordinary wear
        and tear excepted) all of its material Oil and Gas Properties and other Properties material to the
        conduct of its business, including all equipment, machinery and facilities, unless the Borrower
        determines in good faith that the continued maintenance of such Property is no longer
        economically desirable, necessary or useful to the business of the Borrower or such Property is
        sold, assigned or transferred in a transaction permitted by Section 6.1 O;

                 (c)     promptly pay and discharge, or use commercially reasonable efforts to cause to
        be paid and discharged, all material delay rentals, royalties, expenses and indebtedness accruing
        under the leases or other agreements affecting or pertaining to its Oil and Gas Properties and will
        do all other things necessary, in accordance with industry standards, to keep unimpaired its rights
        with respect thereto and prevent any forfeiture thereof or default thereunder;

                 ( d)    promptly perform or use commercia11y reasonable efforts to cause to be
        performed, in accordance with industry standards, the material obligations required by each and
        all of the assignments, deeds, leases, sub-leases, contracts and agreements affecting its interests in
        its Oil and Gas Properties and other material Properties;

                (e)      operate its Oil and Gas Properties and other material Properties or use
        commercia11y reasonable efforts to cause such Oil and Gas Properties and other material
        Properties to be operated in accordance with the practices of the industry and in material
        compliance with all applicable contracts and agreements and in compliance in all material
        respects with all Governmental Requirements; and

                (f)    to the extent that the Borrower is not the operator of any Property, use
        commercially reasonable efforts to cause the operator to comply with the requirements of this
        Section 5.05.

         Section 5.06    Insurance. , The Borrower will maintain, with financially sound and reputable
insurance companies, insurance covering the Borrower, in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses operating in the same or
similar locations and as may be required by applicable Governmental Requirements. The loss payable
clauses or provisions in the applicable insurance policy or policies insuring any of the Collateral shall be
endorsed in favor of and made payable to the Agent, on behalf of the Lenders, as a "lender loss payee" or
other formulation acceptable to the Agent and the Required Lenders and such liability policies shall name
the Agent, on behalf of the Lenders, as "additional insured". Such insurance shall provide that no


                                                     40
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 59 of 132 PageID 66


cancellation or material modification thereof shall be effective until at least thirty (30) days after receipt
by the Agent of written notice thereof (or ten (10) days in the case of cancellation for non-payment of
premiums). The Borrower shall deliver to the Agent, upon its request, information in reasonable detail as
to the insurance then in effect, stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks covered thereby.

        Section 5.07      Books and Records: Inspection Rights. The Borrower will maintain a system of
accounting, and keep proper books of record and account (in which full, true and correct entries in all
material respects are made of all dealings and transactions in relation to its business and activities), as
may be required or as may be necessary to permit the preparation of fmancial statements in accordance
with GAAP. The Borrower will permit any representatives designated by the Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.

         Section 5.08     Compliance with Laws. The Borrower will comply with all laws, mies,
regulations and orders of any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect. The Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower and its directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

        Section 5.09     Enviromnental Matters.
                                                                                      '
                 (a)      The Borrower shall: (i) comply, and shall cause its Properties and operations to
        comply, with all applicable Environmental Laws, except to the extent any breach thereof could
        not be reasonably expected to have a Material Adverse Effect; (ii) not Release or cause a threat of
        Release of any Hazardous Material, including any solid waste on, under, about or from any of the
        Borrower's Properties or any other Property to the extent caused by the Borrower's operations
        except in compliance with applicable Enviromnental Laws, except the Release or threatened
        Release of such Hazardous Materials as could not reasonably be expected to have a Material
        Adverse Effect; (iii) timely obtain or file all notices, and Environmental Permits, if any, required
        under applicable Enviromnental Laws to be obtained or filed in connection with the operation or
        use of the Borrower's Properties, except to the extent the failure to obtain or file such notices and
        Environmental Permits could not reasonably be expected to have a Material Adverse Effect;
        (iv) promptly commence and diligently prosecute to completion any assessment, evaluation,
        investigation, monitoring, containment, cleanup, removal, repair, restoration, remediation or other
        remedial obligations (collectively, the "Remedial Work") in the event any Remedial Work is
        required or reasonably necessary under applicable Environmental Laws because of or in
        connection with the actual or suspected past, present or future Release or threatened Release of
        any Hazardous Materials on, under, about or from any of the Borrower's Properties, except to the
        extent the failure to commence and diligently prosecute to completion any Remedial work could
        not reasonably be expected to have a Material Adverse Effect; (v) conduct its operations and
        businesses in a manner that will not expose any Property or Person to Hazardous Materials that
        could reasonably be expected to form the basis for a claim for damages or compensation; and
        (vi) establish and implement such procedures as may be necessary to continuously determine and
        assure that the Borrower's obligations under this Section 5.09(a) are timely and fully satisfied.
        To'the extent that the Borrower is not the operator of any Oil and Gas Property, the Borrower
        shall use reasonable efforts to cause the operator to comply with the requirements of this
        Section 5 .09(a).


                                                     41
                                                                                          [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 60 of 132 PageID 67


                 (b)     If an Event of Default has occurred and is continuiug, the Agent may, and at the
        instruction of the Required Lenders shall (but in the absence of such instruction, shall not be
        obligated to), at the expense of the Borrower, conduct such Remedial Work as it deems
        appropriate to determine the nature and extent of any noncompliance with applicable
        Enviromnental Laws, the nature and extent of the presence of any Hazardous Material and the
        nature and extent of any other enviromnental conditions that may exist at or affect any of the
        Mortgaged Properties, and the Borrower shall cooperate with the Agent in conducting such
        Remedial Work. Such Remedial Work may include a detailed visual inspection of the Mortgaged
        Properties, including all storage areas, storage tanks, drains and dry wells and other structures and
        locations, as well as the taking of soil samples, surface water samples, and ground water samples
        and such other investigations or analyses as the Required Lenders deem appropriate. The Agent,
        each of the Lenders, and their respective officers, employees, agents and contractors shall have
        and are hereby granted the right to enter upon the Mortgaged Properties for the foregoing
        purposes.

                (c)     In connection with any future acquisitions of Oil and Gas Properties or other
        Properties for aggregate consideration in excess of the Threshold Amount, the Borrower shall
        provide to the Agent and the Lenders copies of any environmental assessments, audits and tests
        received or obtained in connection with any such acquisitions and requested by the Agent or any
        Lender.

        Section 5 .10    Further Assurances.

                 (a)     The Borrower will at its sole expense promptly execute and deliver to the Agent
        and the Lenders all such other documents, agreements and instruments reasonably requested by
        the Agent or any Lender to comply with, cure any defects or accomplish the conditions precedent,
        covenants and agreements of the Borrower, as the case may be, in the Loan Documents or to
        further evidence and more fully describe the collateral intended as security for the Obligations, or
        to correct any omissions in this Agreement or the Security Instruments, or to state more fully the
        obligations secured therein, or to perfect, protect or preserve any Liens created pursuant to this
        Agreement or any of the Security Instruments or the priority thereof, or to make any recordings,
        file any notices or obtain any consents, all as may be reasonably necessary or appropriate, in the
        sole discretion of the Required Lenders, in connection therewith.

                (b)      The Borrower hereby authorizes the Agent to file one or more financing or
        continuation statements, and amendments thereto, relative to all or any part of the Collateral
        without the signature of the Borrower where permitted by law. A carbon, photographic or other
        reproduction of any of the Security Instruments or any financing statement covering the
        Collateral or any part thereof shall be sufficient as a fmancing statement where permitted by law.
        Any such financing statement may describe the Collateral as "all assets" of the Borrower or
        words of similar effect.

        Section 5.11       Net Profits Overriding Rovaltv Interest. Anytl1ing to the contrary contained in
the NPORI Conveyance notwithstanding, the Borrower shall not be required to malce any "Net Profits
Payment" (as defined therein) until the earliest to occur of (a) Payment in Full, (b) the acceleration of the
Loan or ( c) failure to repay the Loan on the Maturity Date.

       Section 5.12   Lockbox Account. The Borrower shall (a) remit all payments received by it to
the Lockbox Account and (b) direct all account debtors and royalty payors to remit all payments due to
Borrower to the Lockbox Account.



                                                     42
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 61 of 132 PageID 68


        Section 5.13     Additional Collateral; Other Deliveries.

                 (a)     At the request of the Agent in its sole discretion, deliver to the Agent Security
        fustruments covering all Oil and Gas Properties and other Properties of the Borrower and
        establishing perfected first priority Liens in favor or for the benefit of the Agent for the benefit of
        the Lenders or such other deliveries as the Agent shall reasonably request, including but not
        limited to new, amendment or otherwise revised Direction Letters and letters in lieu of transfer.

                 (b)     In the event that the Borrower acquires any Property after the Effective Date (or
        if Borrower acquired any Property after the Original Closing Date without complying with this
        Section 5.13), the Borrower shall promptly (and, in any event, within fifteen (15) days after such
        acquisition, as such time period may be extended by the Required Lenders in their sole discretion)
        grant, or cause to be granted, to the Agent as security for the Obligations, a first-priority perfected
        Lien (subject to Excepted Liens and Permitted Mortgaged Property Liens) on such acquired
        Property by delivering to the Agent and the Lenders a duly executed supplement to the Collateral
        Agreement or such other document as the Agent and the Required Lenders shall deem appropriate
        for such purpose, delivering to the Agent and the Lenders such opinions, documents and
        certificates as may be reasonably requested by the Agent and the Required Lenders, such updated
        Schedules to the Loan Documents as requested by the Agent and the Required Lenders with
        respect to such Property, and such other documents as may be reasonably requested by the Agent
        and the Required Lenders, all in form, content and scope reasonably satisfactory to the Required
        Lenders.

         Section 5.14     Deposit Accounts. The Borrower shall have no bank accounts other than (a) the
Lockbox Account, (b) its Deposit Account held at Washington Federal, National Association, which shall
become a Controlled Account as soon as reasonably practicable after the Effective Date and remain a
Controlled Account at all times thereafter (such deposit account, the "Washington Federal Controlled
Account"), and (c) the Legacy Accounts. All Legacy Accounts shall be closed within forty-five (45) days
after the Effective Date, and no checks may be issued from a Legacy Account after the Effective Date.
On the date fifteen ( 15) Business Days after the Effective Date, all funds in any Legacy Account shall be
transferred to the Lockbox Account. If any additional funds are received in any Legacy Account
thereafter, such funds shall be wire transferred to the Lockbox Account within three (3) Business Days
after such funds were deposited in the applicable Legacy Account. From and after the time that the
Washington Federal Controlled Account becomes the subject of a Deposit Account Control Agreement,
the Washington Federal Controlled Account will be funded from time to time from the Lockbox Account
by the Agent, in its discretion, in light of with the provisions and limitations set forth herein for G&A
Expenses; provided, however, that so long as no Event of Default has occurred and is continuing, no more
frequently than twice per calendar month from and after the date on which the Washington Federal .
Controlled Account becomes the subject of a Deposit Account Control Agreement, Borrower may request
and Agent shall permit all funds held in the Lockbox Account to be swept from the Lockbox Account to
the Washington Federal Controlled Account.

        Section 5 .15    Commodity Agreements.

                (a)    Within ten (10) Business Days of the Effective Date, the Borrower shall provide
the Agent with copies of all Swap Agreements, in form and substance reasonably acceptable to the Agent
and with Approved Swap Counterparties, establishing the Minimum Required Swap Agreements. Within
ten (10) Business Days of the Effective Date place in effect and comply, in all material respects, with the
provisions of the Minimum Required Swap Agreements and, if the daily closing price for WTI is less
than $50/bbl for more than nine (9) days during any rolling thirty (30) day period (such occurrence
referred to as an "Additional Hedge Adjustment Event"), the Borrowers shall hedge additional future

                                                      43
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 62 of 132 PageID 69


production volumes, as determined by the Agent in its sole discretion, within fifteen ( 15) days after
receipt of notice from the Agent specifying the amounts and duration of the future production volumes to
be hedged as a result of such Additional Hedge Adjustment Event. .

                 (b)      Upon the request of the Required Lenders, the Borrower shall take all actions
necessary to cause all of its right, title and interest in each Swap Agreement to which it is a party to be
collaterally assigned to the Agent, and shall, if requested by the Required Lenders, use its commercially
reasonable efforts to cause each such agreement or contract to (i) expressly permit such assignment and
(ii) upon the occurrence of any default or event of default under such agreement or contract, (A) to permit
the Agent to cure such default or event of default and assume the obligations of the Borrower under such
agreement or contract and (B) to prohibit the termination of such agreement or contract by the
counterparty thereto if the Agent assumes the obligations of the Borrower under such agreement or
contract and the Agent takes the actions required under the foregoing clause (A). Upon the request of the
Required Lenders, the Borrower shall, within ten ( 10) days of such request, provide to the Agent and the
Lenders copies of all agreements, documents and instruments evidencing the Swap Agreements not
previously delivered to the Agent and the Lenders, certified as true and correct by a Responsible Officer
of the Borrower, and such other information regarding such Swap Agreements as the Required Lenders
may reasonably request.

        Section 5.16      Management Equity Contribution. On or before September 20, 2018, each of
the Borrower and the Limited Obligor shall cause the Management Equity Contribution to be paid to
Monterey in cash, and the Borrower shall provide to Agent and the Lenders evidence thereof that is
reasonably satisfactory to Lenders. If the Management Equity Contribution is not made by September 20,
2018, an Event of Default will exist pursuant to Section 7.01 ( d)(y)).

                                           ARTICLE VI
                                       NEGATIVE COVENANTS

       From and after the Effective Date until Payment in Full, the Borrower covenants and agrees with
the Lenders that:                                                                                      -

        Section 6.01     [Reserved].

        Section 6.02    Indebtedness. The Borrower will not incur, create, assume or suffer to exist any
Indebtedness, except:

                (a)     the Obligations;

                (b)     Indebtedness existing on the Effective Date and set forth on Schedule 6.02 and
        extensions, renewals and replacements of any such Indebtedness with Indebtedness of a similar
        type that does not increase the outstanding principal amount thereof; provided that any such
        Indebtedness shall be subordinated to the Obligations on terms satisfactory to the Required
        Lenders;

               (c)      Indebtedness of the Borrower at any time owing by the Borrower under any of
        the Minimum Required Swap Agreements or other Swap Agreements with Approved Swap
        Counterparties and approved by the Agent;

                ( d)   Indebtedness of the Borrower incurred to finance the acquisition, construction or
        improvement of any fixed or capital assets, including Capital Lease Obligations and any
        Indebtedness assumed in connection with the acquisition of any such assets or secured by a Lien


                                                    44
                                                                                      [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 63 of 132 PageID 70


        on any such assets prior to the acquisition thereof, and extensions, renewals and replacements of
        any such Indebtedness that do not increase the outstanding principal amount thereof, provided
        that (i) such Indebtedness is incurred prior to or within ninety (90) days after such acquisition or
        the completion of such construction or improvement and (ii) immediately after giving effect to
        the incurrence of such Indebtedness, the aggregate principal amount of all Indebtedness incurred
        under this Section 6.02(d) and then outstanding shall not exceed the Threshold Amount at such
        time, the aggregate principal amount of Indebtedness permitted by this clause (d);

                (e)      to the extent constituting Indebtedness, Indebtedness associated with worker's
        compensation claims, performance, bid, surety or similar bonds or surety obligations required by
        Governmental Requirements or by third parties in the ordinary course of business in connection
        with the operation of, or provision for the abandomnent and remediation of, the Oil and Gas
        Properties, in an aggregate amount outstanding at any time not to exceed the Threshold Amount;

                 (f)     other Indebtedness of the Borrower, so Jong as, immediately after giving effect to
        the incurrence of any such Indebtedness, the aggregate principal amount of all Indebtedness
        incurred under this Section 6.02(1) and then outstanding does not exceed the Threshold Amount
        at such time; and

               (g)      any Guarantee with respect to any Indebtedness permitted to be incurred
        hereunder.

         Section 6.03    Liens. The Borrower will not create, incur, assume or pennit to exist any Lien on
any of its Properties (now owned or hereafter acquired), except:

                (a)     Liens securing any Obligations;

                (b)      Excepted Liens;

                  (c)    Liens securing Indebtedness permitted under Section 6.02(d); provided, however,
        that (i) such Liens shall be created substantially simultaneously with the acquisition, construction,
        improvement or lease, as applicable, of the related Property, (ii) such Liens do not at any time
        encumber any property other than the Property financed by such Indebtedness and (iii) the
        principal amount of Indebtedness secured by any such Lien shall at no time exceed one hundred
        percent (I 00%) of the original price for the purchase, construction, improvement or lease amount
        (as applicable) of such Property at the time of purchase, repair, improvement or lease (as
        applicable);

                ( d)     any Lien on any property or asset of the Borrower existing on the Effective Date
        and set forth on Schedule 6.03; provided, however, that (i) such Lien shall not apply to any other
        property or asset of the Borrower and (ii) such Lien shall secure only those obligations which it
        secures on the Effective Date and extensions, renewals and replacements thereof that do not
        increase the outstanding principal amount thereof; and

                (e)      Liens on assets of the Borrower not otherwise permitted above, so long as,
        immediately after giving effect to the incurrence of any such Liens, the aggregate principal
        amount of Indebtedness and other obligations then outstanding and secured by any Liens incurred
        under this Section 6.03(e) does not exceed the Threshold Amount at such time.




                                                     45
                                                                                        (CREDfJ' AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 64 of 132 PageID 71


        Section 6.04    Restricted Payments. The Borrower will not declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment other than, so long as no Event of Default is in
existence, Permitted Tax Distributions.

         Section 6.05  Investments, Loans and Advances. The Borrower will not make or permit to
remain outstanding any fuvestments in or to any Person, except that the foregoing restriction shall not
apply to:

                (a)      Permitted fuvestments;

                (b)      Investments existing on the Effective Date and described on Schedule 6.05;

                (c)      accounts receivable arising in the ordinary course of business;

                (d)      [reserved];

                (e)     so long as the Borrower complies with Section 5.13(b), to the extent constituting
        fuvestments, fuvestments in direct ownership interests in additional Oil and Gas Properties and
        gas gathering systems related thereto or related to farm-out, farm-in, joint operating, joint venture
        or area of mutual interest agreements, gathering systems, pipelines or other similar arrangements
        which are usual and customary in the oil and gas exploration and production business located
        within the geographic boundaries of the United States of America;

              (f)        Investments pursuant to Swap Agreements otherwise permitted under this
        Agreement;

                 (g)      Investments in stock, obligations or securities received in settlement of debts
        arising from Investments permitted under this Section 6.05 owing to the Borrower as a result of a
        bankruptcy or other insolvency proceeding of the obligor in respect of such debts or upon the
        enforc;ement of any Lien in favor of the Borrower, provided that the Borrower shall give the
        Agent and the Lenders prompt written notice in the event that the aggregate amount of all
        Investments held at any one time under this Section 6.05(g) exceeds the Threshold Amount as in
        effect at the time such Investments are made;

                (h)      deposits made in the ordinary course of business to secure the performance of
        leases or other obligations as permitted by Section 6.03;

                (i)      [reserved]

                G)       Guarantees permitted pursuant to Section 6.02; and

                (k)     other Investments, so long as, immediately after giving effect to the making of
        any such Investments, the aggregate amount of Investments made pursuant to this Section 6.05(k)
        and then outstanding does not exceed the Threshold Amount at such time.

For purposes of determining the amount of any Investment outstanding for purposes of this Section 6.05,
such amount shall be deemed to be the amount of such Investment when made, purchased or acquired
(without adjustment for subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or return of capital (not to exceed
the original amount invested).



                                                     46
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 65 of 132 PageID 72


        Section 6.06     Nature of Business; No International Operations. The Borrower shall not
(a) engage in any business other than the exploration, development, production and sale of Hydrocarbons
and ·activities reasonably incidental or related thereto or (b) acquire or make any other expenditure
(whether such expenditure is capital, operating or otherwise) in or related to, any Oil and Gas Properties
not located within the geographical boundaries of the United States.

        Section 6.07     Proceeds of Loans and Management Equity Contribution.

                 (a)     The proceeds of the Loan shall be used (a) to fund the purchase price for the
        Acquisition and Acquisition 2, (b) to pay fees and expenses incurred in connection with the
        Transactions, and ( c) to provide for the general working capital needs of the Borrower. The
        proceeds of the Management Equity Contribution shall be used (a) to fund the Borrower's proved
        non-producing and behind pipe capital expenditures in accordance with the budget submitted to
        and approved by the Agent and the Required Lenders for the then-current fiscal year pursuant to
        Article III or Section 5.01(1), as applicable, and (b) to repay amounts owing to the Lenders under
        the Loan Documents, and for no other purpose; provided that the full amount of the Management
        Equity Contribution must be funded as cash on the Borrower's balance sheet

                (b)     The Borrower will not use the proceeds of any Loan under this Agreement
        directly or indirectly for the purpose of buying or carrying any "margin stock" within the
        meaning of Regulation U (herein called ''margin stock") or for the purpose of reducing or retiring
        any indebtedness which was originally incurred to buy or carry a margin stock or for any other
        purpose which would constitute this transaction a "purpose" credit within the meaning of
        Regulation U. The Borrower will not take any action which would cause this Agreement or any
        other Loan Document to violate Regulation T, U or X.

                 (c)      The Borrower will not use or otherwise make available, and will ensure that its
        directors, officers, employees and agents will not use or otherwise make available, the proceeds
        of the Loan (i) in furtherance of an offer, payment, promise to pay, or authorization of the
        payment or giving of money, or anything else of value, to any Person in violation of any Anti-
        Corruption Laws, (ii) for the purpose of funding, financing or facilitating any activities, business
        or transaction of or with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any
        manner that would result in the violation of any Sanctions applicable to any party hereto.

         Section 6.08    Sale or Discount of Receivables. Except for the settlement of joint interest
billing accounts in the ordinary course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing transaction, the Borrower
will not discount or sell (with or without recourse) any of their respective notes receivable or accounts
receivable.

        Section 6.09     Mergers, Etc. The Borrower will not merge into or with or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it, or sell, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or substantially all of its Property
to any other Person (whether now owned or hereafter acquired) (any of the foregoing transactions, a
"consolidation"), or liquidate or dissolve.

        Section 6.10    Sale of Properties. The Borrower will not sell, assign, farm-out, convey or
otherwise transfer any Property (subject to Section 6.09) except for:

                 (a)     the sale of Hydrocarbons or seismic data in the ordinary course of business;


                                                      47
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 66 of 132 PageID 73


                (b)     the sale or transfer of equipment that is (i) obsolete, worn out, depleted or
        uneconomic and disposed of in the ordinary course of business, (ii) no longer necessary for the
        business of such Person or (iii) contemporaneously replaced by equipment of at least comparable
        value and use;

                 (c)     Casualty Events with respect to Properties that are not Oil and Gas Properties;
        and

                 (d)     dispositions of Permitted Investments.

         Section 6.11     Sales and Leasebacks. The Borrower will not enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any Property, whether now owned
or hereafter acquired, and thereafter rent or lease such Property which it intends to use for substantially
the same purpose or purposes as the Property being sold or transferred.

        Section 6.12    Environmental Matters. The Borrower will not (a) cause or knowingly permit
any of its Property to be in violation of, or (b) do anything or knowingly permit anything to be done
which will subject any such Property to any Remedial Work under, any Environmental Laws that could
reasonably be expected to have a Material Adverse Effect; it being understood that clause (b) above will
not be deemed as limiting or otherwise restricting any obligation to disclose any relevant facts, conditions
and circumstances pertaining to such Property to the appropriate Governmental Authority.

         Section 6.13    Transactions with Affiliates. The Borrower will not sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates or any officer, manager or director of
the Borrower, except (a) in the ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower than could be obtained on an mm's-length basis from unrelated third parties,
(b) Restricted Payments permitted by Section 6.04, (c) employment at1d severance arratlgements
(including equity incentive plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business and (d) payment of customary fees and
reasonable out of pocket costs to, and indenmities for the benefit of, directors, officers and employees of
the Borrower in the ordinary course of business.

          Section 6.14     Negative Pledge Agreements: Dividend Restrictions. The Borrower will not,
directly or indirectly, enter into, incur or permit to exist any agreement or other arrangement that prohibits
or restricts the granting, conveying, creation or imposition of any Lien on atlY of its Property to secure the
Obligations or which requires the consent of other Persons in connection therewith; provided, however,
that (i) the foregoing shall not apply to restrictions and conditions imposed by law or by any Loan
Docmnent, (ii) the foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted mider Section 6.03(c) if such restrictions or conditions apply
only to the property or assets securing such Indebtedness and (iii) the foregoing shall not apply to
(A) customary provisions in leases and other contracts restricting the assigrunent thereof atld
(B) customary provisions in leases, joint operating agreements, pooling atld unitization agreements,
Hydrocarbon marketing agreements, and other contracts, agreements, easements, rights-of-way, and
assignments included or affecting or pertain to the Oil and Gas Properties restricting the assignment
thereof.

        Section 6.15     Take-Or-Pay or Other Prepayments.        The Borrower will not allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas Properties of the Borrower
that would require the Borrower to deliver Hydrocarbons at some future time without then or thereafter
receiving full payment therefor.

                                                     48
                                                                                         [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 67 of 132 PageID 74


         Section 6.16    Swap Agreements. The Borrower will not enter into any Swap Agreements with
any Person other than as permitted by Section 5.15(a), and will not enter into any Swap Agreement that
contains any requirement, agreement or covenant for the Borrower to post collateral or margin to secure
their obligations under such Swap Agreement or to cover market exposures. The Borrower will not grant
any Lien to any Person (other than the Agent and the Lenders) in connection with a Swap Agreement,
regardless of whether any such Lien may otherwise have been permitted under Section 6.03. No Swap
Agreement shall be entered into for speculative purposes.

         Section 6.17     Amendments to Organizational Documents and Material Contracts. The
Borrower shall not (a) amend, supplement or otherwise modify (or permit to be amended, supplemented
or modified) its Organizational Documents in any manner that could reasonably be expected to be
materially adverse to the rights or interests of the Lenders, or (b) (i) amend, supplement or otherwise
modify (or permit to be amended, supplemented or modified) any Material Contract to which it is a party,
(ii) terminate, replace or assign any of its interests in any Material Contract or (iii) permit any Material
Contract not to be in full force and effect and binding upon and enforceable against the parties thereto, in
each case if such occurrence could reasonably be expected to be materially adverse to the rights or
interests of the Lenders.

        Section 6.18     Marketing Activities. The Borrower will not engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than (i) contracts for the sale of
Hydrocarbons scheduled or reasonably estimated to be produced from their Oil and Gas Properties during
the period of such contract and (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from Oil and Gas Properties of third parties during the period of such contract
associated with the Oil and Gas Properties of the Borrower that the Borrower has the right to market
pursuant to joint operating agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business.

         Section 6.19    Changes in Fiscal Periods: Accounting Changes. The Borrower shall not have its
fiscal year end on a date other than December 31 or change its method of determining fiscal quarters or
make (without the consent of the Required Lenders) any material change in its accounting treatment and
reporting practices except, in each case, as required by GAAP.

        Section 6.20     Subsidiaries.   The Borrower shall not create, acquire or permit to exist any
Subsidiary.

          Section 6.21   ERlSA Compliance. Except as could not reasonably be expected to result in
liability to the Borrower in an aggregate amount exceeding the Threshold Amount, the Borrower will not,
and will not permit any ERlSA Affiliate to, at any time:

                (a)      allow any ERISA Event to occur;

                  (b)     contribute to or assume an obligation to contribute to, or otherwise incur any
        liability with respect to, any employee benefit plan subject to Section 302 or Title N ofERlSA or
        Section 412 of the Code (including any "multiemployer plan" (as defined in Section 400l(a)(3) of
        ERlSA)); or

                 (c)      acquire an interest in any Person that causes such Person to become an BRISA
        Affiliate if such Person sponsors, maintains or contributes to, or at any time in the six-year period
        preceding such acquisition has sponsored, maintained, or contributed to, any employee benefit
        plan subject to Section 302 or Title IV of BRISA or Section 412 of the Code (including any
        "multiemployer plan" (as defined in Section 400l(a)(3) ofERlSA)).

                                                     49
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 68 of 132 PageID 75


         Section 6.22    Capital Expenditures. The Borrower shall not make or agree to make any capital
expenditures other than (a) capital expenditures set forth in the budget submitted to and approved by the
Required Lenders for the then-current fiscal year pursuant to Article III or Section 5.01(1), as applicable
and (b) any other capital expenditures as to which the Required Lenders have provided their prior written
consent.

        Section 6.23     Leverage Ratio. Beginning on the date that is one year after the Original Closing
Date, the Borrower shall not permit the Leverage Ratio to be equal to or greater than 4.00 to 1.00,
measured as of the last day of each fiscal quarter.

        Section 6.24   Expense Ratio. The Borrower shall not permit its G&A Expenses for any
calendar month to exceed fifteen percent (15%) (the "Expense Ratio Limit") of the Borrower's Oil and
Gas Revenues for such calendar month.

        Section 6.25    PDP Collateral Coverage Ratio. Borrower shall not at any time permit the PDP
Collateral Coverage Ratio to exceed (a) on and after November 30, 2018 until (but not including) May 31,
2019, 80.0%, (b) on and after May 31, 2019 until (but not including) November 30, 2019, 75.0%, (c) on
and after November 30, 2019 until (but not including) May 31, 2020, 70.0%, and (d) on and after May 31,
2020, 65.0%. "PDP Collateral Coverage Ratio" means the ratio, expressed as a percentage, determined
by dividing the then-outstanding amount of the Loan by the Borrower's PDP PV-10 Reserves as reflected
and as defined in the Reserve Report most recently delivered pursuant to Section 5.0l(p).

         Section 6.26   Total Proved Collateral Coverage Ratio. Borrower shall not at any time permit
the Total Proved Collateral Coverage Ratio to exceed 50.0%. "Total Proved Collateral Coverage Ratio"
means the ratio, expressed as a percentage, determined by dividing the then-outstanding amount of the
Loan by the PV -10 of the Borrower's Proved Reserves as reflected and as defined in the Reserve Report
most recently delivered pursuant to Section 5.0l(p), provided that only 20.0% of the value attributable to
Proved Undeveloped Reserves (as reflected and defined in such Reserve Report) may be included in such
calculation.

                                         ARTICLE VII
                                EVENTS OF DEFAULT; REMEDIES

          Section 7.01   Events of Default. The occurrence of any one or more of the following events on
or after the Original Closing Date shall constitute an "Event of Default'':

                 (a)    the Borrower shall fail to pay any principal of the Loan when and as the same
        shall become due and payable, whether at the due date thereof or at a date fixed for prepayment
        thereof, by acceleration or otherwise;

                 (b)     the Borrower shall fail to pay any interest on any Loan or any fee or any other
        amount (other than an amount referred to in Section 7.0l(a)) payable under any Loan Document,
        when and as the same shall become due and payable, and such failure shall continue unremedied
        for a period of three (3) Business Days;

                (c)     any representation or warranty made or deemed made by or on behalf of the
        Borrower in or in connection with any Loan Document, or in any report, notice, certificate,
        financial statement or other document furnished pursuant to or in connection with any Loan
        Document, shall prove to have been incorrect in any material respect when made or deemed made
        (or, to the extent that any such representation and warranty is qualified by materiality or



                                                    50
                                                                                      [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 69 of 132 PageID 76


    references Material Adverse Effect in the text thereof, such representation and warranty (as so
    qualified) shall prove to have been incorrect in any respect when made or deemed made);

             (d)     (x) the Borrower shall fail to observe or perform any covenant, condition or
    agreement contained in (i) Section 5.0l(a), Section 5.0l(b), or Section 5.0l(c) and such failure
    shall continue unremedied for a period of five (5) days after the earlier to occur of (A) notice
    thereof from the Agent to the Borrower or (B) a Responsible Officer of the Borrower otherwise
    becoming aware of such default or (ii) Section 5.02, Section 5.03 (with respect to legal
    existence), Section 5.06, Section 5.10, Section 5.13, Section 5.14, Section 5.15 or in Article VI,
    or (y) the Borrower or the Limited Obligor shall fail to observe or perform its obligations under
    the covenant contained in Section 5.16;

             ( e)   the Borrower shall fail to observe or perform any covenant, condition or
    agreement contained in this Agreement (other than those specified in Section 7.0l(a),
    Section 7.0l(b) or Section 7.0l(d)) or any other Loan Document, and snch failure shall continue
    unremedied for a period of thirty (30) days after the earlier of(i) notice thereof from the Agent to
    the Borrower or (ii) a Responsible Officer of the Borrower otherwise becoming aware of such
    default;

            (f)    the Borrower shall fail to make any payment (whether of principal or interest and
    regardless of amount) in respect of any Material Indebtedness, when and as the same shall
    become due and payable after giving effect to any grace periods applicable thereto;

             (g)      any event or condition occurs that results in any Material Indebtedness becoming
    due prior to its scheduled maturity or that enables or permits (with or without the giving of notice,
    the lapse of time or both) the holder or holders of such Material Indebtedness or any trustee or
    agent on its or their behalf to cause such Material Indebtedness to become due, or to require the
    Redemption thereof or any offer to Redeem to be made in respect thereof, prior to its scheduled
    maturity or require the Borrower to make an offer to Redeem in respect thereof; provided,
    however, that this clause (g) shall not apply to secured Indebtedness that becomes due as a result
    of the voluntary sale or transfer of the property or assets securing such Indebtedness;

             (h)      an involuntary proceeding shall be commenced or an involuntary petition shall be
    filed seeking (i) liquidation, reorganization or other relief in respect of the Borrower, or its debts,
    or of a substantial part of its assets, under any federal, state or foreign bankruptcy, insolvency,
    receivership or similar law now or hereafter in effect or (ii) the appointment of a receiver, trustee,
    custodian, sequestrator, conservator or similar official for the Borrower or for a substantial part of
    its assets, and, in any such case, such proceeding or petition shall continue undismissed for sixty
    (60) days or an order or decree approving or ordering any of the foregoing shall be entered;

              (i)     the Borrower shall (i) voluntarily commence any proceeding or file any petition
    seeking liquidation, reorganization or other relief under any federal, state or foreign bankruptcy,
    insolvency, receivership or similar law now or hereafter in effect, (ii) consent to the institution of,
    or fail to contest in a timely and appropriate manner, any proceeding or petition described in
    Section 7.0l(h), (iii) apply for or consent to the appointment of a receiver, trustee, custodian,
    sequestrator, conservator or similar official for the Borrower or for a substantial part of its assets,
    (iv) file an answer admitting the material allegations of a petition filed against it in any such
    proceeding, (v) make a general assignment for the benefit of creditors, (vi) take any action for the
    purpose of effecting any of the foregoing; or (vii) become unable, admit in writing its inability or
    fail generally to pay its debts as they become due;



                                                  51
                                                                                     [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 70 of 132 PageID 77


             (j)    one or more judgments for the payment of money in an aggregate amount
    exceeding the Threshold Amount (to the extent not covered by independent third party insurance
    as to which the insurer does not dispute coverage and is not subject to an insolvency proceeding)
    shall be rendered against the Borrower and the same shall remain undischarged for a period of 30
    consecutive days during which execution shall not be effectively stayed, or any action shall be
    legally taken by a judgment creditor to attach or levy upon any assets of the Borrower to enforce
    any such judgment;

            (k)      a Change in Control shall occur;

             (l)     any material provision of any Loan Document for any reason ceases to be valid,
    binding and enforceable in accordance with its terms (or the Borrower shall challenge the
    enforceability of any Loan Document or shall assert in writing, or engage in any action or
    inaction based on any such assertion, that any provision of any of the Loan Documents has ceased
    to be or otherwise is not valid, binding and enforceable in accordance with its terms);

             (m)      any Security Instrument shall for any reason fail to create a valid and perfected
    first priority security interest in any material portion of the Collateral purported to be covered
    thereby, except as permitted by the terms of any Loan Document, or the Live Oak Mortgage shall
    for any reason fail to create a valid and perfected first priority security interest in any material
    portion of the collateral purported to be covered thereby, except as permitted by the terms of any
    Loan Document, in each case, except as caused by the action of the Agent or any Lender as
    determined by the fmal non-appealable judgment of a court of competent jurisdiction;

            (n)       any of the equity interests in the Borrower shall become subject to a lien or
    security interest in favor of any Person other than the Agent and the Lenders; or

           (o)      an BRISA Event shall have occurred that, in the opinion of the Required Lenders,
    when talrnn together with all other ERlSA Events that have occurred, could reasonably be
    expected to result in liability to the Borrower in an aggregate amount exceeding the Threshold
    Amount.

    Section 7.02     Remedies.

             (a)     In the case of an Event of Default (other than one described in Section 7.0l(h) or
    Section 7.0l(i)), and at any time thereafter during the continuance of such Event of Default, the
    Agent may, and at the request of the Required Lenders, shall, by notice to the Borrower, declare
    the Loan then outstanding to be due and payable in whole (or in part, in which case any principal
    not so declared to be due and payable may thereafter be declared to be due and payable), and
    thereupon the principal of the Loan so declared to be due and payable, together with accrued
    interest thereon and all fees and other obligations of the Borrower accrued hereunder and under
    the other Loan Documents, shall become due and payable immediately, without presentment,
    demand (other than written notice), protest, notice of intent to accelerate, notice of acceleration or
    other notice of any kind, all of which are hereby waived by the Borrower; and in case of an Event
    of Default described in Section 7.0l(h) or Section 7.0l(i), the principal of the Loan then
    outstanding, together with accrued interest thereon and all fees and the other obligations of the
    Borrower accrued hereunder and under the other Loan Documents shall automatically and
    immediately become due and payable, without presentment, demand, protest, notice of intent to
    accelerate, notice of acceleration, or other notice of any kind, all of which are hereby waived by
    the Borrower.



                                                 52
                                                                                    [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 71 of 132 PageID 78


                (b)       In the case of the occurrence of an Event of Default, in addition to any other
        rights and remedies granted to the Agent or any Lender in the Loan Documents, the Agent may
        exercise all rights and remedies of a secured party under the UCC or any other applicable law.

                 ( c)      Upon the occurrence of any Event of Default, the Agent shall be authorized and
        entitled, in its sole and uncontrolled discretion, to withdraw all cash in the Lockbox Account on a
        daily basis to be applied against the Obligations until such time as no Event of Default exists.
        under any of the subsections of Section 7.01.

                 (d)    All proceeds realized from the liquidation or other disposition of Collateral or
        otherwise received after maturity of the Loan, whether by acceleration or otherwise, shall be
        applied:

                        (i)     first, to payment or reimbursement of that portion of the Obligations
                constituting fees, expenses, indemnities and other amounts payable to the Agent in its
                capacity as administrative agent and collateral agent for the Lenders;

                        (ii)   second, to the payment or reimbursement of that portion of the
                Obligations constituting fees, expenses, indemnities and other amounts payable to the
                Lenders;

                        (iii)   third, to payment of accrued interest on the Loan;

                        (iv)    fourth, to payment of the unpaid principal of the Loan and any other
                Obligations then due and payable, pro rata in accordance with the ratio of the principal
                balance of the Loan or such other Obligations, as applicable, to the sum of the principal
                balance of the Loan and such other Obligations; and

                        (v)     fifth, any excess, after all of the Obligations shall have been indefeasibly
                paid in full in cash, shall be paid to the Borrower or as otherwise required by any
                Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any obligor that is not an Eligible
Contract Participant shall not be applied to any Excluded Swap Obligations owing to a Lender, it being
understood that in the event any amount is applied to the Obligations other than Excluded Swap
Obligations as a result of this sentence, the Agent shall make such adjustments as it determines are
appropriate pursuant to this sentence, from amounts received from Eligible Contract Participants to
ensure, as nearly as possible, that the proportional aggregate recoveries with respect to the Obligations
described. in the preceding sentence of this subsection (f) of this Section 7.02 by Lenders that are the
holders of any Excluded Swap Obligations are the same as the proportional aggregate recoveries with
respect to other Obligations pursuant to the preceding sentence of this subsection (e) of this Section 7.

                                            ARTICLE VIII
                                          MISCELLANEOUS

                Section 8.01      Notices.

                 (a)     Except in the case of notices and other communications expressly permitted to be
given by telephone (and subject to Section 8.0l(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:


                                                    53
                                                                                       [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 72 of 132 PageID 79


                (i)    if to the Borrower, to Monterey Resources LLC, 6340 Brookshire Drive, Dallas,
        Texas, 75230, Attention: Robert A. Imel, robertimelcpa@grnail.com;

                (ii)    if to the Limited Obligor, to Robert A. Imel at 6340 Brookshire Drive, Dallas,
        Texas, 75230, robertimelcpa@gmail.com;

               (iii)  if to Fulcrum Energy Capital II Monterey LLC, to Fulcrum Energy Capital II
        Monterey LLC, 417 1ih Street, Suite 1150, Denver, Colorado 80202, Attention: Bradley Morse,
        brad@morseenergycapital.com;

                (iv)    if to the Agent or to 405 Arapahoe LLC as a Lender, to 405 Arapahoe LLC, c/o
                Arena Investors, LP, 405 Lexington Avenue, 59th Floor, New York, New York 10174,
                Attention: Greg White, gwhite@arenaco.com, with an email copy to:
                reporting@arenaco.com, arenaagency@cortlandglobal.com, and
                gpaulsen@arenaco.com.; and

                (v)    if to Cargill Incorporated, 9350 Excelsior Boulevard, Mailstop #150, Hopkins,
                Minnesota 55343, Attention: Tyler R. Smith, tyler smith l@cargill.com.

Notices sent by hand or overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by facsimile shall be deemed to have been given
when sent (except that, if not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the recipient). Notices delivered
electronically, to the extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

                (b)     The Agent, any Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications pursuant to procedures
approved by it; provided, however, that approval of such procedures may be limited to particular notices
or communications.

                Unless the Agent otherwise prescribes, (i) notices and other communications sent to an e-
mail address shall be deemed received upon the sender's receipt of an acknowledgement from the
intended recipient (such as by the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an Internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient, at its e-mail address as
described in the foregoing clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided, however, that, for both clauses (i) and (ii) above, if
such notice, email or other communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

              ( c)    Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

        Section 8.02     Waivers; Amendments.

                (a)     No failure or delay by the Agent or any Lender in exercising, and no course of
        dealing with respect to, any right or power hereunder or under any other Loan Document shall
        operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or
        any abandonment or discontinuance of steps to enforce any such right or power, preclude any


                                                    54
                                                                                       [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 73 of 132 PageID 80


    other or further exercise thereof or the exercise of any other right or power. The rights and
    remedies of the Agent and the Lenders hereunder and under the other Loan Documents are
    cumulative and are not exclusive of any rights or remedies that they would otherwise have. No
    waiver of any provision of this Agreement or any other Loan Document or consent to any
    departure by the Borrower therefrom shall in any event be effective unless the same shall be
    permitted by Section 8.02(b), and then such waiver or consent shall be effective only in the
    specific instance and for the purpose for which given. Without limiting the generality of the
    foregoing, the making of the Loan shall not be construed as a waiver of any Default, regardless of
    whether the Agent or any Lender_may have had notice or knowledge of such Default at the time.

             (b)     Neither this Agreement nor any provision hereof nor any other Loan Document
    nor any provision thereof may be waived, amended or modified except pursuant to an agreement
    or agreements in writing entered into by the Borrower, the Agent and the Required Lenders;
    provided that, without the consent of each Lender, no such waiver, amendment or modification
    shall (i) modify the terms of any payment obligation under any Loan Document (including,
    without limitation, increasing or decreasing the amount of any loan or other extension of credit,
    modifying the terms of any mandatory prepayment, modifying any rate of interest or fees, or
    changing the timing or circumstances for any payment under any Loan Document), (ii) change
    any term or condition hereof in a manner that would alter the pro rata sharing of payments
    required thereby, (iii) modify any term of Section 3.04 or Section 7.02(d), (iv) release Borrower,
    Limited Obliger,, or any guarantor from any of its material obligations under any Loan Document,
    (v) release any material portion of the Collateral, (vi) change any of the provisions of this Section
    8.02(b), (vii) amend or otherwise modify this Agreement or any other Loan Document in a
    manner that results in any Swap Obligations that are secured by a Security Instrument no longer
    being secured thereby on an equal and ratable basis with the principal balance of the Loan
    without the written consent of each Approved Swap Counterparty affected thereby, or (viii)
    change any of the definitions of "Applicable Percentage", "Required Lenders", or any other
    provision hereof specifying the number or percentage of Lenders required to waive, amend or
    modify any rights hereunder or under any other Loan Documents or required to make any
    determination or grant any consent hereunder or under any other Loan Documents.

    Section 8.03    Expenses, Indemnity~ Damage Waiver.

             (a)     The Borrower shall pay (i) all expenses incurred by the Agent, the Lenders and
    their respective Affiliates, including the reasonable fees, charges and disbursements of counsel
    for the Agent, each of the Lenders and their respective Affiliates, in connection with the
    preparation, negotiation, execution, delivery and administration (both before and after the
    execution hereof and including advice of counsel to the Lenders with respect thereto)- of this
    Agreement and the other Loan Documents and any amendments, modifications or waivers of, or
    consents related to, the provisions hereof or thereof (whether or not the transactions contemplated
    hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes, assessments and other
    charges incurred by the Agent and the Lenders in connection with any filing, registration,
    recording or perfection of any security interest contemplated by this Agreement or any Security
    Instrument or any other document referred to herein, (iii) all expenses incurred by the Agent and
    the Lenders, including the fees, charges and disbursements of any counsel for the Agent and the
    Lenders, in connection with the enforcement or protection of ·its rights in connection with this
    Agreement or any other Loan Document, including its rights under this Section 8.03, or in
    connection with the Loan made hereunder, including all such expenses incurred during any
    workout, restructuring or negotiations in respect of such Loan, and (iv) all third party out-of-
    pocket expenses reasonably expended, advanced or incurred by on or behalf of the Agent (A) in
    connection with certain back office and administrative services related to the Loan provided by

                                                 55
                                                                                    [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 74 of 132 PageID 81


    Cortland Capital Market Services LLC or such other third party loan servicer as the Agent may
    select from time to time; (B) in connection with all valuation services related to the Loan; and (C)
    associated with rating agency services, risk mitigation providers and insurance, provided,
    however, the fees and expenses in connection with clauses (iv)(A) and (iv)(C) shall not exceed
    $25,000 per year.

           (b)   THE BORROWER SHALL INDEMNIFY THE AGENT AND THE LENDERS,
    AND EACH RELATED PARTY OF THE AGENT AND EACH LENDER (EACH SUCH
    PERSON BEING CALLED AN "INDEMNITEE") AGAINST, AND HOLD EACH
    INDEMNITEE HARMLESS FROM, AND SHALL PAY OR REIMBURSE ANY SUCH
    INDEMNITEE FOR, ANY AND ALL LOSSES, CLAIMS (INCLUDING ANY
    ENVIRONMENTAL CLAIMS), PENALTIES, DAMAGES, LIABILITIES AND RELATED
    EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY
    COUNSEL FOR ANY INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED
    AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE BORROWER),
    OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES, ARISING OUT OF, IN
    CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
    THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
    INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (II) THE PERFORMANCE BY
    THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
    THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
    CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
    OR BY ANY OTHER LOAN DOCUMENT, (III) THE FAILURE OF THE BORROWER TO
    COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS
    AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (IV) ANY
    INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY
    OR COVENANT OF THE BORROWER SET FORTH IN ANY OF THE LOAN
    DOCUMENTS OR ANY INSTRUMENT, DOCUMENT OR CERTIFICATE DELIVERED IN
    CONNECTION HEREWITH, (V) ANY OTHER ASPECT TO THE LOAN DOCUMENTS,
    (VI) THE LOAN OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM,
    (VII) THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE,
    USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF,
    OR ALLEGED PRESENCE OR RELEASE OF, HAZARDOUS MATERIALS ON OR FROM
    ANY PROPERTY OWNED OR OPERATED BY THE BORROWER, OR ANY
    ENVIRONMENTAL CLAIM RELATED IN ANY WAY TO THE BORROWER OR ITS
    OPERATIONS, (VIII) THE BREACH OR NON-COMPLIANCE BY THE BORROWER WITH
    ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY OF ITS
    PROPERTIES, (IX) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION,
    OR (X) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR
    PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
    CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
    PARTY OR BY THE BORROWER, AND REGARDLESS OF WHETHER ANY
    INDEMNITEE IS A PARTY THERETO;        PROVIDED, HOWEVER, THAT SUCH
    INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE
    EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED
    EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
    FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
    NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (B) RESULT
    FROM A CLAIM BROUGHT BY THE BORROWER AGAINST AN INDEMNITEE FOR
    BREACH IN BAD FAITH OF SUCH INDEMNITEE'S OBLIGATIONS HEREUNDER OR
    UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER HAS OBTAINED A

                                                56
                                                                                   [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                    Page 75 of 132 PageID 82


    FINAL AND NONAPPEALABLE nIDGMENT IN ITS FAVOR ON SUCH CLATh1 AS
    DETERJ\1INED BY A COURT OF COMPETENT JURISDICTION. THIS SECTION 8.03(b)
    SHALL NOT APPLY WITH RESPECT TO TAXES OTHER THAN ANY TAXES THAT
    REPRESENT LOSSES, CLATh1S, DAMAGES, ETC. ARISING FROM ANY NON-TAX
    CLAIM.

           (c)   EXPRESS NEGLIGENCE. EXCEPT AS EXPRESSLY SET FORTH IN
    SECTION 8.03(b) OR ANY OTHER PROVISION OF THIS AGREEMENT, THE
    INDEMNITY PROVIDED IN SECTION 8.03(b) SHALL EXTEND TO EACH INDEMNITEE
    NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
    OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN
    AFFIRMATIVE ACT OR AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT
    CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS, OF ONE OR
    MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMJ>OSED
    WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES. THIS STATEMENT
    COI\1PLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.

             (d)     To the extent permitted by applicable law, the Borrower shall not assert, and
    hereby waives, any claim against any Indemnitee (i) for any damages arising from the use by
    unintended recipients of information or other materials distributed by it through
    telecommunications, electronic or other information transmission systems (including the Internet)
    in connection with this Agreement or the other Loan Documents or the Transactions, or (ii) on
    any theory of liability, for special, indirect, consequential or punitive damages (as opposed to
    direct or actual damages) arising out of, in connection with, or as a result of, this Agreement, any
    other Loan Document or any agreement or instrument contemplated hereby or thereby, the
    Transactions, the Loan or the use of the proceeds thereof.

             (e)      All amounts due under this Section 8.03 shall be payable not later than fifteen
    ( 15) days after written demand therefor.

    Section 8.04    Successors and Assigns.

             (a)     The provisions of this Agreement shall be binding upon and inure to the benefit
    of the parties hereto and their respective successors and assigns permitted hereby, except that the
    Borrower may not assign or otherwise transfer any of its rights or obligations hereunder without
    the prior written consent of the Agent and each Lender (and any attempted assignment or transfer
    by the Borrower without such consent shall be null and void). Nothing in this Agreement,
    expressed or implied, shall be construed to confer upon any Person (other than the parties hereto,
    their respective successors and assigns permitted hereby and, to the extent expressly
    contemplated hereby, the Related Parties of the Agent and each Lender) any legal or equitable
    right, remedy or claim under or by reason of this Agreement.

             (b)    Any Lender may assign to one or more assignees aII or a portion of its rights and
    obligations under this Agreement pursuant to an Assignment and Assumption. Any assigning
    Lender and its assignee shall execute and deliver to the Agent an Assignment and Assumption,
    and all documentation and other information with respect to the assignee that is required by
    Governmental Authorities under applicable "know your customer" and anti-money laundering
    rules and regulations, including the Patriot Act. The assignee, if it shall not be a Lender, shall
    deliver to the Agent an Administrative Questimmaire (in customary form provided by the Agent)
    in which the assignee designates one or more credit contacts to whom all syndicate-level
    information (which may contain material non-public information about the Borrowers or their

                                                57
                                                                                   [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 76 of 132 PageID 83


    respective securities) will be made available and who may receive such information in
    accordance with the assignee's compliance procedures and applicable laws, including Federal and
    state securities laws.

    Section 8.05     Survival: Revival: Reinstatement.

             (a)     All covenants, agreements, representations and warranties made by the Borrower
    herein and in the certificates or other instruments delivered in connection with or pursuant to this
    Agreement or any other Loan Document shall be considered to have been relied upon by the other
    parties hereto and shall survive the execution and delivery of this Agreement and the other Loan
    Documents and the making of the Loan, regardless of any investigation made by any such other
    party or on its behalf and notwithstanding that the Agent or any Lender may have had notice or
    lmowledge of any Default or incorrect representation or warranty at the time any credit is
    extended hereunder, and shall continue in full force and effect as long as the principal of or any
    accrued interest on the Loan or any fee or any other amount payable under this Agreement is
    outstanding and unpaid or other Obligations are outstanding. The provisions of Section 2.10 and
    Section 8.03 shall survive and remain in full force and effect regardless of the consummation of
    the transactions contemplated hereby, the repayment of the Loan or the termination of this
    Agreement, any other Loan Document or any provision hereof or thereof.

            (b)      To the extent that any payments on the Obligations or proceeds of any collateral
    are subsequently invalidated, declared to be fraudulent or preferential, set aside or required to be
    repaid to a trustee, debtor in possession, receiver or other Person under any bankruptcy law,
    common law or equitable cause, then to such extent, the Obligations shall be revived and
    continue as if such payment or proceeds had not been received and the Agent's and the Lenders'
    Liens, security interests, rights, powers and remedies under this Agreement and each Loan
    Document shall continue in full force and effect. In such event, each Loan Document shall be
    automatically reinstated and the Borrower shall take such action as may be reasonably requested
    by the Lenders to effect such reinstatement.

    Section 8.06     Counterparts: Integration; Effectiveness: Electronic Execution.

            (a)      This Agreement may be executed in counterparts (and by different parties hereto
    on different counterparts), each of which shall constitute an original, but all of which when taken
    together shall constitute a single contract.

             (b)      This Agreement, the other Loan Documents and any separate letter agreements
    with respect to fees payable to the Agent and/or the Lenders constitute the entire contract among
    the parties relating to the subject matter hereof and thereof and supersede any and all previous
    agreements and understandings, oral or written, relating to the subject matter hereof and thereof.
    THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
    AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
    CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
    ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
    AGREEMENTS BETWEEN THE PARTIES.

             (c)     Except as provided in Section 3.01, this Agreement shall become effective when
    it shall have been executed by the Agent and the Lenders and when the Agent and the Lenders
    shall have received counterparts hereof which, when taken together, bear the signatures of each of
    the other parties hereto, and thereafter shall be binding upon and inure to the benefit of the parties
    hereto and their respective successors and permitted assigns. Delivery of an executed counterpart

                                                 58
                                                                                    [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                         Page 77 of 132 PageID 84


        of a signature page of this Agreement by facsimile, e-mailed, .pdf or any other electronic means
        that reproduces an image of the actual executed signature page shall be effective as delivery of a
        manually executed counterpart of this Agreement. The words "execution," "signed," "signature,n
        "delivery," and words of like import in or relating to any document to be signed in connection
        with this Agreement and the transactions contemplated hereby shall be deemed to include
        electronic signatures, deliveries or the keeping of records in electronic form, each of which shall
        be of the same legal effect, validity or enforceability as a manually executed signature, physical
        delivery thereof or the nse of a paper-based recordkeeping system, as the case may be, to the
        extent and as provided for in any applicable law, including the federal Electronic Signatures in
        Global and National Commerce Act, or any other similar state laws based on the Uniform
        Electronic Transactions Act; provided, however, that nothing herein shall require any Lender to
        accept electronic signatures in any form or format without its prior written consent.

         Section 8.07      Severability. Any provision of this Agreement or any other Loan Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to snch jurisdiction, be ineffective to the
extent of snch invalidity, illegality or nnenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity of a particular provision in
a particnlar jurisdiction shall not invalidate snch provision in any other jurisdiction.

          Section 8.08    Power of Attorney. The Borrower hereby designates the Agent as its agent and
attorney-in-fact, to act in its name, place and stead solely for the purpose of completing and delivering
any and all of the Direction Letters and letters in lien of transfer or division orders delivered by snch
Borrower pnrsnant to this Agreement, including completing any blanks contained in snch letters and
attaching exhibits thereto describing the relevant Collateral. The Borrower hereby ratifies and confirms
all that the Agent shall lawfully do or canse to be done by virtue of this power of attorney and the rights
granted with respect to snch power of attorney. This power of attorney is coupled with the interest of the
Agent and the Lenders in the Collateral, shall commence and be in full force and effect as of the date of
this Agreement and shall remain in full force and effect and shall be irrevocable so long as any
Obligations (other than contingent Obligations with respect to which no claim has been made) remain
outstanding. The powers conferred on the Agent by this appointment are solely to protect the interests of
the Agent and the Lenders nnder the Loan Documents and Swap Agreements with respect to the
assignment of production proceeds under certain of the Security Instruments and shall not impose any
dnty npon the Agent to exercise any such powers. The power of attorney nnder this Section is expressly
limited to the rights and powers set forth herein and no additional rights or powers are herein created or
implied. The Agent shall be accountable only for amounts that it actually receives as a result of the
exercise of snch powers and shall not be responsible to the Borrower or any other Person for any act or
failure to act with respect to snch powers, except for gross negligence or willful misconduct.

     Section 8.09         GOVERNING LAW·             JURISDICTION·         CONSENT TO           SERVICE OF
PROCESS.

              (a)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
        GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
        STATE OF TEXAS.

              (b)   EACH   PARTY    HERETO     HEREBY   IRREVOCABLY    AND
        UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL
        ACTION OR PROCEEDING RELATING TO TIDS AGREEMENT AND THE OTHER LOAN
        DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
        ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
        JURISDICTION OF THE STATE DISTRICT COURTS AND THE UNITED STATES

                                                       59
                                                                                           [CREDIT AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 78 of 132 PageID 85


        DISTRICT COURT LOCATED IN DALLAS, TEXAS AND APPELLATE COURTS FROM
        ANY THEREOF; PROVIDED, HOWEVER, THAT NOTHJNG CONTAINED HEREIN OR IN
        ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY FROM BRINGING ANY
        ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT
        UNDER THE LOAN DOCillvlENTS IN ANY OTHER FORUM IN WHICH JURISDICTION
        CAN BE ESTABLISHED. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
        OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED
        ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
        HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN
        SUCH RESPECTIVE JURISDICTIONS.

              (C)   EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO
        THE SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION
        8.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL
        AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN
        ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

              (d)   EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
        PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
        IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
        RELATING TO THIS AGREEI'vfENT, ANY OTHER LOAN DOCUMENT OR TIIE
        TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
        CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
        THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
        REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
        NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
        AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
        INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
        MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         Section 8.10     Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall not affect the construction
of, or be taken into consideration in interpreting, this Agreement.

          Section 8.11    Amendment and Restatement. This Agreement amends and restates in its
entirety the Original Credit Agreement; and each of the Borrower and the Limited Obligor confirms that
the Original Credit Agreement, the other Loan Documents and the Collateral for the Obligations
thereunder (as all such capitalized terms are defined in the Original Credit Agreement) have at all times,
since the date of the execution and delivery of such documents, remained in full force and effect and
continued to secure such obligations which are continued as the Obligations hereunder as amended
hereby; and all such Collateral (as defined in the Original Credit Agreement) shall continue to secure the
Obligations hereunder. In addition, this Agreement serves as a joinder by Green Wheel to the Original
Credit Agreement, as amended and restated hereby. A portion of the Loan hereunder is a continuation of
the Loan under (and as defined in) the Original Credit Agreement. The Borrower, the Limited Obligor,
the Agent and the Lenders acknowledge and agree that the amendment and restatement of the Original
Credit Agreement by this Agreement is not intended to constitute, nor does it constitute, a novation,
interruption, suspension of continuity, satisfaction, discharge or termination of the obligations, loans,
liabilities, or indebtedness under the Original Credit Agreement and the other Loan Documents (as such
term is defined therein) thereunder or the collateral security therefor and this Agreement and the other
Loan Documents are entitled to all rights and benefits originally pertaining to the Original Credit
Agreement and the other Loan Documents (as such term is defined therein), but as amended herein. From

                                                    60
                                                                                      [CREDIT AGREEtvIENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 79 of 132 PageID 86


and after the Effective Date, all references made to the Original Credit Agreement in any Loan Document
or in any other instrument or docnment shall, without more, be deemed to refer to this Agreement. The
Prior Loans under the Original Credit Agreement have been assigned, renewed, extended, modified, and
rearranged as a tranche of the Loan under and pursuant to the terms of this Agreement. The Prior Loans
are hereby reallocated among the Lenders in accordance with their Applicable Percentages. The Agent,
the Lenders, the Borrower and the Limited Obliger consent to such reallocation. The Lenders shall make
all appropriate adjustments and payments between and among themselves to account for the pro rata
shares resulting from the reduction of the Closing Date Lender's ownership of the Prior Loans under the
Original Credit Agreement to only its Applicable Percentage of the Loan under this Agreement. The
Borrower, the Agent and each Lender party hereto that was a "Lender" under the Original Credit
Agreement hereby agree that this Section shall be deemed an approved assignment form as required under
the Agreement for purposes of reallocating the Prior Loans among the Lenders in accordance with their
respective Applicable Percentages.

        Section 8.12    [Reserved].

      Section 8.13 EXCULPATION PROVISIONS.    EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS AND AGREES THAT IT IS CHARGED WITH NOTICE AND
KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;
THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY INFORMED AND HAS FULL
NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS
AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF
ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING
THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE
OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO
AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR
ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR
KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT "CONSPICUOUS."

         Section 8.14    Flood Insurance Provisions. Notwithstanding any provision in this Agreement or
any other Loan Document to the contrary, in no event is any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of "Mortgaged Property" and no Building or Manufactured
(Mobile) Home is hereby encumbered by this Agreement or any other Loan Document. As used herein,
"Flood Insurance Regulations" means (a) the National Flood Insurance Act of 1968 as now or hereafter in
effect or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973 as now or hereafter
in effect or any successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to time, (d) the Flood
Insurance Refonn Act of 2004 and (e) the Biggert-Waters Flood Reform Act of2012, and any regulations
promulgated thereunder.

          Section 8.15    No Advisory or Fiduciary Responsibili1Y. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges and agrees that:
(a) (i) the services regarding this Agreement provided by the Agent and the Lenders are arm's-length

                                                   61
                                                                                     [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 80 of 132 PageID 87


commercial transactions between the Borrower and its Affiliates, on the one hand, and the Agent and the
Lenders and their respective Affiliates, on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent they have deemed appropriate, and (iii) the Borrower
is capable of evaluating, and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the Agent, each Lender and their
respective Affiliates is and has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (ii) neither the Agent, any Lender nor any of
their respective Affiliates has any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of the Agent and the Lenders, those obligations
expressly set forth herein and in the other Loan Documents; and (c) each of the Agent, each Lender and
their respective Affiliates may be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent, any Lender nor any of their.
respective Affiliates has any obligation to disclose any of such interests to the Borrower or its
Affiliates. To the fullest extent permitted by law, the Borrower hereby waives and releases any claims
that it may have against each of the Agent, each Lender and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

        Section 8.16     Waiver of Trade Practices Acts.

               (a)   IT IS THE INTENTION OF THE PARTIES THAT TIIB LOAN DOCUMENTS
        AND ALL ACTS OR PRACTICES OF AGENT AND EACH LENDER, PAST, PRESENT OR
        FUTURE, IN CONNECTION WITH THE LOAN DOCUJ\AENTS AND THE TRANSACTIONS
        GOVERNED THEREBY SHALL BE GOVERNED BY LEGAL PRINCIPLES OTHER THAN
        THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUJ\1ER PROTECTION ACT,
        SUBCHAPTER E OF CHAPTER 17, SECTIONS 17.41 ET SEQ., OF THE TEXAS BUSINESS
        AND C01\11v!ERCE CODE, AS AMENDED (THE "DTPA"). AS SUCH BORROWER
        HEREBY WAIVES THE APPLICABILITY OF THE DTPA TO THE TRANSACTIONS
        GOVERNED BY THE LOAN DOCUMENTS AND ANY AND ALL DUTIES, RIGHTS OR
        REI\IBDIES THAT :MJGHT BE IMPOSED BY THE DTPA, WHETHER SUCH DUTIES,
        RIGHTS AND RE:MEDIES ARE APPLIED DIRECTLY BY THE DTPA ITSELF OR
        INDIRECTLY IN CONNECTION WITH OTHER STATUTES.

              (b)   BORROWER EXPRESSLY RECOGNIZES THAT THE TERMS ON WHICH
        AGENT AND THE LENDERS HAVE AGREED TO PERFORM THEIR OBLIGATIONS
        UNDER THE LOAN DOCU:MENTS HAVE BEEN PREDICATED UPON THE
        INAPPLICABILITY OF THE DTPA AND THIS WANER OF THE DTPA. BORROWER
        FURTHER RECOGN1ZES THAT AGENT AND THE LENDERS, IN DETERMINING TO
        PROCEED WITH THE ENTERING INTO OF THE LOAN DOCUMENTS, HAS EXPRESSLY
        RELIED ON THIS WAIYER AND THE INAPPLICABILITY OF THE DTPA.

        Section 8 .1 7   [Reserved.].

        Section 8.18    Joint and Several Liability. The obligations and additional liabilities of any
Borrower under this Agreement are joint and several obligations of the Borrowers, and each Borrower
hereby waives to the full extent permitted by law any defense it may otherwise have to the payment and
performance of the Obligations that its liability hereunder is limited and not joint and several. Each
Borrower acknowledges and agrees that the foregoing waivers and those set forth below serve as a
material inducement to the agreement of the Agent and the Lenders to make the Loans, and that the Agent
and the Lenders are relying on each specific waiver and all such waivers in entering into this Agreement.

                                                      62
                                                                                         [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 81 of 132 PageID 88


The undertakings of each Borrower hereunder secure the obligations of itself and the other Borrower.
The Agent and the Lenders, or any of them, may, in their sole discretion, elect to enforce this Agreement
against any Borrower without any duty or responsibility to pursue any other Borrower and such an
election by the Agent and the Lenders, or any of them, shall not be a defense to any action the Agent and
the Lenders, or any of them, may elect to take against any Borrower. Each of the Lenders and Agent
hereby reserve all right against each Borrower.

         Section 8.19    Obligations Absolute. The obligations of the Borrowers hereunder shall not be
discharged or impaired or otherwise diminished by the failure, default, omission, or delay, willful or
otherwise, by any Lender, the Agent, or any Borrower or any other obligor on any of the Obligations, or
by any other act or thing or omission or delay to do any other act or thing which may or might in any
manner or to any extent vary the risk of any Borrower or would otherwise operate as a discharge of any
Borrower as a matter of law or equity. Each of the Borrowers agrees that the Obligations will be paid and
performed strictly in accordance with the terms of the Loan Documents. Without limiting the generality
of the foregoing, each Borrower hereby consents to, at any time and from time to time, and the joint and
several obligations of each Borrower hereunder shall not be diminished, terminated, or otherwise
similarly affected by any of the following:

                (a)     Any lack of genuineness, legality, validity, enforceability or allowability (in a
        bankruptcy, insolvency, reorganization or similar proceeding, or otherwise), or any avoidance or
        subordination, in whole or in part, of any Loan Document or any of the Obligations and
        regardless of any law, regulation or order now or hereafter in effect in any jurisdiction affecting
        any of the Obligations, any of the terms of the Loan Documents, or any rights of the Agent or the
        Lenders or any other Person with respect thereto;

                (b)     Any increase, decrease, or change in the amount, nature, type or purpose of any
        of, or any release, surrender, exchange, compromise or settlement of any of the Obligations
        (whether or not contemplated by the Loan Documents as presently constituted); any change in the
        time, manner, method, or place of payment or performance of, or in any other term of, any of the
        Obligations; any execution or delivery of any additional Loan Documents; or any amendment,
        modification or supplement to, or refinancing or refunding of, any Loan Document or any of the
        Obligations;

                 (c)     Any failure to assert any breach of or default under any Loan Document or any
        of the Obligations; any extensions of credit in excess of the amount committed under or
        contemplated by the Loan Documents, or in circumstances in which any condition to such
        extensions of credit has not been satisfied; any other exercise or non-exercise, or any other
        failure, omission, breach, default, delay, or wrongful action in connection with any exercise or
        non-exercise, of any right or remedy against any Borrower or any other Person under or in
        connection with any Loan Document or any of the Obligations; any refusal of payment or
        performance of any of the Obligations, whether or not with any reservation of rights against any
        Borrower; or any application of collections (including but not limited to collections resulting
        from realization upon any direct or indirect security for the Obligations) to other obligations, if
        any, not entitled to the benefits of this Agreement, in preference to Obligations entitled to the
        benefits of this Agreement, or if any collections are applied to Obligations, any application to
        particular Obligations;

                 ( d)    Any taking, exchange, amendment, modification, waiver, supplement,
        termination, subordination, compromise, release, surrender, loss, or impairment of, or any failure
        to protect, perfect, or preserve the value of, or any enforcement of, realization upon, or exercise
        of rights, or remedies under or in connection with, or any failure, omission, breach, default, delay,

                                                     63
                                                                                        (CREDff AGREEMENT]
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 82 of 132 PageID 89


        or wrongful action by the Agent or the Lenders, or any of them, or any other Person in connection
        with the enforcement of, realization upon, or exercise of rights or remedies under or in connection
        with, or, any other action or inaction by the Agent or the Lenders, or any of them, or any other
        Person in respect of, any direct or indirect security for any of the Obligations. As used in this
        Agreement, "direct or indirect security" for the Obligations, ·and similar phrases, includes any
        collateral security, guaranty, suretyship, letter of credit, capital maintenance agreement, put
        option, subordination agreement, or other right or arrangement of any nature providing direct or
        indirect assurance of payment or performance of any of the Obligations, made by or on behalf of
        any Person;

                 ( e)    Any merger, consolidation, liquidation, dissolution, winding-up, charter
        revocation, or forfeiture, or other change in, restructuring or termination of the corporate structure
        or existence of, any Borrower or any other Person; any bankruptcy, insolvency, reorganization or
        similar proceeding with respect to such Borrower or any other Person; or any action taken or
        election made by the Agent or the Lenders, or any of them (including but not limited to any
        election under Section l l l l(b)(2) of the United States Bankruptcy Code), any Borrower, or any
        other Person in connection with any such proceeding;

                ( f)    Any defense, setoff, or counterclaim which may at any time be available to or be
        asserted by any Borrower or any other person with respect to any Loan Document or any of the
        Obligations; or any discharge by operation of law or release of any Borrower or any other Person
        from the performance or observance of any Loan Document or any of the Obligations; or

                 (g)      Any other event or circumstance, whether similar or dissimilar to the· foregoing,
        and whether known or unknown, which might otherwise constitute a defense available to, or limit
        the liability of, any Borrower, a guarantor or a surety, excepting only full, strict, and indefeasible
        payment and performance of the Obligations.

                                               ARTICLE IX

                             ADMINISTRATIVE AGENT PROVISIONS

        Section 9.01    Agent. Each of the Lenders hereby irrevocably appoints the Agent as its agent
and authorizes the Agent to take such actions on its behalf, including execution of other Loan Documents,
and to exercise such powers as are delegated to the Agent by the terms of the Loan Documents, together
with such actions and powers as are reasonably incidental thereto.

        If applicable, the. Person serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though it were not the Agent,
and such Person and its Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with Borrower or any Subsidiary of Borrower or other Affiliate thereof as if it were not
the Agent hereunder.

        The Agent shall not have any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred and is continuing, (b) the
Agent shall not have any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan Documents that the Agent is
required to exercise in writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as expressly provided in this Agreement),
and (c) except as expressly set forth in the Loan Documents, the Agent shall not have any duty to


                                                     64
                                                                                        [CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 83 of 132 PageID 90


disclose, and shall not be liable for the failure to disclose, any information relating to the Borrower or any
of its Subsidiaries or Affiliates that is communicated to or obtained by the Person serving as Agent or any
of its Affiliates in any capacity. The Agent shall not be liable for any action taken or not taken by it with
the consent or at the request of the Required Lenders (or such other number or percentage of the Lenders
as shall be necessary under the circumstances as expressly provided in this Agreement) or in the absence
of its own gross negligence or willful misconduct. The Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the Agent by the Borrower or a Lender, and
the Agent shall not be responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article III or elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent. The Agent agrees to promptly provide each Lender with a copy of
each notice (including any notice of Default), report, financial statement, projection, certificate,
instrument or other written information that the Agent received from or on behalf of the Borrowers or any
guarantor or other obligor under any Loan Document.

         The Agent shall be entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the proper Person, and shall
not incur any liability for relying thereon. The Agent may consult with legal counsel, independent
accountants and other experts selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Agent may perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Agent, including without limitation the Servicer. The Agent
and any such sub-agent may perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding paragraphs shall apply to any
such sub-agent and to the Related Parties of the Agent and any such sub-agent.

         Subject to the appointment and acceptance of a successor Agent as provided in this paragraph, the
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any such resignation, tbe
Lenders shall have the right, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed), to appoint a successor; provided that no consent of the Borrower shall be required if
any Default has occurred and is continuing. If no successor shall have been so appointed by the Lenders
and shall have accepted such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a successor Agent. Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees payable by the Borrower to
a successor Agent shall be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.

        Each Lender acknowledges that it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender and based on such documents and

                                                      65
                                                                                         (CREDIT AGREEMENT]
  Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 84 of 132 PageID 91


information as it shall from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

        Each Lender hereby irrevocably authorizes the Agent, at its option and in its sole discretion, to
(A) release any Liens granted to the Agent by the Borrower or any of its Affiliates on. any Collateral (i)
upon the payment and satisfaction in fuII in cash of aII Obligations (other than any contingent obligations
for which no claim has been asserted), (ii) that is permitted to be disposed of pursuant to the terms of the
Loan Documents, or (iii) as required to effect any disposition of such CoIIateral in connection with any
exercise of remedies of the Agent and the Lenders in accordance with the Loan Documents, and (B)
subordinate Liens on any Property granted to or held by the Agent under any Loan Document to the
holder of any Lien on such Property that is permitted hereunder. Any such release shaII not in any
manner discharge, affect or impair the Obligations or any Liens (other than those expressly being
released) upon (or obligations of the Borrower or its applicable Affiliates in respect of) all interests
retained by the Borrower or its applicable Affiliates, including the proceeds of any sale, aII of which shall
continue to constitute part of the Collateral. Each Lender hereby authorizes the Agent to execute and
deliver to the Borrower, at the Borrower's sole cost and expense, any and all releases of Liens,
termination statements, assignments, subordination agreements or other documents reasonably requested
by the Borrower in connection with any release or subordination permitted hereunder. :Upon the request
of the Agent at any time, the Lenders will confirm in writing the Agent's authority to release or
subordinate, as the case may be, particular types or items of Collateral.

         Without limiting any of the foregoing, the Borrower and each of the Lenders acknowledges and
agrees that the Agent may delegate any of its rights, responsibilities or authority hereunder or under any
other Loan Document to the Servicer pursuant to a separate agreement, and in such event the Borrower
shall reimburse the Agent for all of the Agent's costs and expenses relating to the services provided by the
Servicer.

                                  [SIGNATURES BEGIN NEXT PAGE]




                                                     66
                                                                                        [CREDIT AGREEMENT]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                       Page 85 of 132 PageID 92




         The parties hereto have caused this Agreement to be duly executed as of the day and year first
  above written.

  BORROWER:                                          MONTEREY RESOURCES LI~C



                                                     By:       ~-~                    _j___Q_
                                                            Narne: Robert A. Imel
                                                            Title: President


  BORROWER:                                          GREEN WHEEL, LLC



                                                     By:                              I 0I

                                                            Name: Robert A. Imel
                                                            Title: President




  AGENT:                                             405 ARAPAHOELLC



                                                     By:
                                                            Name: Lawrence Cutler
                                                            Title: Authorized Signatmy




                                                                            ·.""-.:




                                           SIGNATURE PAGE
                                          CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                        Page 86 of 132 PageID 93




          The parties hereto have caused this Agreement to be duly ex.ecuted as of the day and year first
  above written,

  BORROWER:                                           MONTEREY RESOURCES LLC



                                                      By:
                                                             Name: Robert A. Imel
                                                             Title: President


  BORROWER:                                           GREEN WREEL1 LLC



                                                      By:
                                                             Name: Robert A. Imel
                                                             Title: President




  AOENT:                                              405 ARAPAHOE LLC



                                                      By:
                                                               ame: Lawrence. Cutler
                                                             Title: Authorjzed Signato1·y




                                            SIONATUREPAGB
                                           CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 87 of 132 PageID 94




LENDERS:                             FULCRUM ENERGY CAPITAL II MONTEREY
                                     ILC
                                     By: Fulcrum Energy Capital Fund II, Ll..C, its sole
                                     member

                                     By: Fulcrum Energy Capital II, LLC, its manager




                                     By:
                                           Nam7l::::zse
                                           Title: President
                                                                    ~
                                     405 ARAPAHOELl..C
                                     By:_ _ _ _ _ _ __
                                     Name: Lawrence Cutler
                                     Title: Authorized Signatory


                                     CARGILL INCORPORATED


                                     By:_ _ _ _ _ _ _ __
                                     Name: _ _ _ _ _ _ _ __
                                     Title:_ _ _ _ _ _ _ __




                             SIGNATURE PAGE
                            CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19           Page 88 of 132 PageID 95




  LENDERS;                             FULCRUM ENERGY CAPITAL II MONTEREY
                                       LLC

                                       By: Fulcrum Energy Capital Fund Il, LLC, its sole
                                       member

                                       By: Ft1Icmm Energy Capital Il, LLC, its manager




                                       By:
                                                Name: Bradley Morse
                                                Title; President




                                       By:_--r---=------'---
                                       Narne:    awrence Cutler
                                       Title:   Authorized Signatory


                                       CARGILL INCORPORATED


                                       By:,~-~~~~~-
                                       Name: _ _ _ _ _ _~~
                                       Title: _ _ _ _ _ __




                                SlGNA1'0RB PAGE
                               CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19              Page 89 of 132 PageID 96



LENDERS:                              FULCRUM ENERGY CAPITAL II MONTEREY
                                      LLC

                                      By: Fulcrum Energy Capital Fund II, LLC, its sole
                                      member

                                      By: Fulcrum Energy Capital II, LLC, its manager




                                      By:
                                            Name: Bradley Morse
                                            Title: President


                                      405 ARAPAHOE LLC

                                      By:_ _ _ _ _ _ _~
                                      Name: Lawrence Cutler
                                      Title: Authorized Signatory


                                      CARGILL INCORPORATED
                                                DocuSigned   bh

                                      By:   C
                                            ~kv         j;,.._\+v....
                                              30EB5F5BE90441L
                                      Name: Tyler smith
                                      Title: Authorized signer




                               SIGNATURE PAGE
                              CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 90 of 132 PageID 97




  Solely for purposes of the covenant set forth in Section 5.16,

  LWITED OBLIGOR:                                        ROBERT A. IMEL




                                              SIGNATURE PAGE
                                             CREDIT AGREEMENT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 91 of 132 PageID 98


                               Schedule 4.05
                                 Litigation


                                   None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                         Page 92 of 132 PageID 99



                                              Schedule 4.06
                                          Environmental Matters

 See attached compliance orders from Office of Conservation for the State of Louisiana
      Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                             Page 93 of 132 PageID 100




,JClH:-1 BEL EDWARDS
      GCl\l:t\.RN'OH                          $tate of 1Louistana                                                               THOMAS         F. HARRIS
                                                                                                                                         SECRI'."!'AKY
                                  DEPARTl\IENT OF NATURAL RESOURCES
                                          OFFICE OF CONSERVATION                                                                R!CllARD P. IEYOUB
                                                                                                                         COh1J\1-ISSH.Jf\lf:R OF CONSERVATJ(I;:..:

                                                             fatHJat)''   JO, 2018

        Mr. /\dam Seibel
       Green Wheel, U ,('
       I00 Sou!h Riverfront Drive
       Suite 600
       Jenk>. OK 74037

        RE:        Pipeline Safory Section
                   Fidd ln>pcctiun Repon                                                            (.Fl~Tll:I   UJ iv1:\f!.
                  [)ccernber 6, 2017                                                                kl:'.T~lRN H~:C'!:tJIT     Kl'.()l}!Rf:D
                  Cirntion No. 658                                                                  /\[{ ncLr-: NO 71113 2<>3fJ (l(IGI 284fJ l}862




       Dear Mr. Scibd:

       On Dcc:cmber 6, 2017, a Pipeline Safely Inspection was completed on your gas transmission system.
       During sn id inspection, your foci Ii ties were found to be in probnhlc violation ( violation(s) cnclused) of the
       Louisiana Administrative Cock, Title 43. Part XII! of the OHice of Conservation pertaining to minirnum
       gas Pipeline Safety 1tandarcls as authorized by the Naturnl Resources 1\ct ur 1973, Chapter 7, Title 30 of
       the Louisiana Revised Statue;; or 1950, comprised uf'R.S. 30:551 :ll, in the following respect>:

                                                                  Title4J
                                                      NATURAL RESOURCES
                                     Part XIJI. Office ofConscrvation-·l'ipclinc Safety
                                    Subpart 4. Drug and Alcoltol Testing {49 CFR Part 19\IJ

       §6301. Anti-Drug Plan [49 CFR 199,JOIJ

                  t\,     Ea<:h opcralor shall 1nah1tain and folio\\' a \.\dttcn anti-drug plan tlult confbnns to tile
                          rcquil'cmcnts of this Chapter and the DOT rroccdurcs. The plan must contain: [49 CFR
                           199,IOl(a)J

                           I.       n1cthods and procedures ft1r cnn11Jliancc 1.vith a 11 lhi: requ irernents of th is ('hapter.,
                                    including the c1oploycc ~1ssist,1nce progra1n: l··-19 (~FH. 199. l 0 l(a)( I) J

                          ~.        !he 1u1111c und address of each laboratory       tlit:i~   una!yzcs thl': s.pt•ci1nens c.ollecfed           f()i'
                                    dmg 1cs!ing; and !49 CFR 199.llJl(a)(2)J

                          3,        the na1ne and address llf !hL'. operator's n1et.iii.'-al revievv officei and. suhstanec
                                    abuse prolh>irniul; and [49 CF!\ 199.10 I(n)(Jl]

                          4.        proctdLH'C-S. ror notifying etnp/oyees of the coverage and rrn1,i·isk1ns. Oflht: pJan.
                                    149Cl'R 199.101(a)(4)]


 Post ()fflcc Box 9427;) .. Batpn Roug:t:, Lo~dsiana ?0804-9275 ~ (i l 7 Nonh .Jrd Slrtri:.l •9th Fll1ur •·Briton Rouge, Lollisittii::t 70802
                                     Pbt1n(" (225) 31\2-5505 .. \:i,rv.rv;.dnr,stace-.h.1,uslcons,;:.r..«ation
                                                   An EQU:ill ()pi1Dr1~1nitv Etnnloyer
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                    Page 94 of 132 PageID 101


 tin!i,'11 \V1i(·t:l, Lu·
 Pi1e~   2


 §6502. Alcohol Misuse Plan 149 CFR 199.202J

               A.             Each orcrato1 must maintain and f:ollow a written alcohol misuse phm that
                              conforms to the requirements of this part an(J DOT procedures concerning alcohol
                              testing programs_ The plan shall contain rnethods and procedures for complim1ce
                              \vith ail the n:qufrcn1cnts of this Ch:ipter~ incfuding t'equil'ed testing,
                              1c~ordkeeping, reporfing educaHon and training clements. 1~19 CFR l 99.202]
                                                     1



 Please he adv ist·d that the Enforcl~mcnt section of Pipclilw Safoty has the authority under La. R.S, 30: 544
 und LAC 4J;XI, Chapter 5. to assess a civil pmrnlt.Y in the amount of'T(~n Thousand Dollars ($l0~000)
 for each violation for each day the violation persists, \Vith the maximum civil penalty not to exceed Five
 Hundred Tl1-0usand Dollars ($500,000) for any related series of violations.

The Euforc(~mcnt section of Pipeline Safety has suggested th~t_Grcert_Wheel=- LL_c· be ordered to
shmv c.ause:'T un4~ :"' the authu ri1Y of La. RS~ 30: S_4_4_and LAC 43: XI. Cha ptcr 5, w fn• thev should
not be a:sscssed a ciyif penalty ht connedion with the :tbovt~ cited prob3:ble viofations up to
s20,ooo.o_~J~-~E-d.av pct violation until (:omplian,_~_c,:Js a~hi~v~tJ.

Under the abo\le d1ed safety laws attd regulations this offi('.f" has the authority lo compromise such
tttittter.s~
           and; in the spirit of compromise~ H is suggested that a (~iviJ penaJty in the nrngnitndt.~ of
$1 1500.00, n•i11mut assfrssmeut of cost, would be a ppr-oprfatc. If this meets with your appro\'al,
please_~ submit your pnymcnt in the amotrni of Sl..500.!JQ to the OJlice of Conservation, l'ipcJinc
Safety Dh·ision \l'ithin 14 days uftt~r [e_ccipt of this dtrttion, othrnvise, a publk hearing may be held
pursuant to this dh:t1ion.

Relative to said violations, you are hereby ordered to take llny and all necessary steps by Marrh 30, 2018
to dcvdop .and implctni:.ml a written anti-drug and alcohol misuse plan apprmred by CFR 40 Pa1-t 199, or
show cause \\'hy you should not be- n.~quired to do so"

Pw·.suatit lo Section 507 n of th i's regulation., ff you dispute the dctenn inallon made herein, 1;v ~thin seven
(7) days from receipt of this ci10tion, the GrC'cn Whed, LLC may request an infbn1ial__~g11.f~r~11ce \\-·lth
rh<..~ Commissioner und/or Pipeline Safety stafT al no charge to tile Green \\"heel, LLC. With1-n twenty
(20) diws of receipt of this citation, the Green \Vht·el, LLC may 1·c:qucst !LJlUbJi~ _ .h~-~r[ng in ncconJm1ce
with LS-R.S. 30:6(G} and 8_ Sueh a hearing re{jllest mus! be accompanied by a check or money order in
!he non-refundable amount of $755.00 as provkkd by the latest revision of State'wide Order No, 29-R
(LAC 4J.:XIX.Clrnpter 7) or the rnquest fbr a hearing \Viii iK)1 be considered. If a public hcarin£ ts
r('<ques.ted, Ill request for mt h1formjtl conference ·will lw denied.

lf you have any questions or crnmnents cnnccrni11g this matter.                 pkas~ contact   Andrew \Vnscom   nt
225/J42-J467.

                                                             Yours truly,




    J nv 0 l'/anv
r{-·1··1"'    '             1h~
cc:          ·ray!or Thon1as
 Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                        Page 95 of 132 PageID 102




                                                            STATE OF LOUISIANA
                                                      PEPAR'.L'llEN'l' OF NATURAL RESOUP.Cl!lS
                                                           Office of Ccnservation
                                                              P. o. Box 44277
                                                        aaton Rouge, LA 70804-4277




GR.BEN   11HI:;~~4,   LLC                                     ATTN: ADAM SEIBEL                 When remittingr plaase.
1 00 SOOTH RI'fERFROl!T QRIVE,                                                                        ref.er to:
SUITE 600
                                                                                   Invoice Number                       U6817l
JiWKS                            OK           74037                                Sec-ur:Lt.y Code=                      606"16

Invoice Dato                01/30/20lS                                                            PAYABLE UPON !\SCS!Pr'



Defio.ripti('.Jn                                                             Qty              'f.Jnit Cost              Line Toti!.l
PIPEL1NE SAE"ETY FINE                                                              l            1,500.00                  1,500.00
                                                               Total Invoice fu"f10unL                              $     1,500.00

                                                                t,ess Deposit /Payments                             $              .00
                                                                                                                    $     l,500.00


                                                                        Plea.se make checks payable. to:


                                                                         and mail to:
                                                                  DEPAl!.TMENT 011 NATURAL RllSOURCES

                                                                         P. 0. Box 44277
                                                                   aaton Rouge, LA 70804-4271



                                       ....   CR~OITCARD   PAYMENTS .ARE.ALSO ACCEPTED    0

                      +~-uMAl<E PAVMENTS ONLINE   using VISA, l.AASlERCARO, AMERICAN EXPRESS    tH DISCOVEA.~..i•
                                                     Na.Yig<J.t~ t1;1 www.SONRIS.com
                                                  aod click QO the l:tl·volec ~<m)lmllnt tlnk


                                      RETUR~l     ONE COPY Wl'l'H    ~S.M!'i'TA.NCE
  211312018
             Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19 Page 96 of 132 PageID 103
                                       LONR eCommerce Applications lnvclc.a Payments


                       LDNR eCommerce Applications
                      Cred.it Card Funds Capture Status

                      DNR Invoice Payment Capture Status
  • Payment for Invoice Number 1168471 in the amount of $1,500.00 successfully completed on 13-FEB~18
  • Please print and retain this information for your rcc-ords, Please include the invoice number on all inqulries and
  ccmespondcnc.e concerning this transaction.

  •    VeriSign Results: Result=O MSG=Approved RE.F=AN100A78EA8D AUTH CODE=000165




  •    VeriSign has routed, processed and secured your payment information More    inJpnJ1~tron   about Vsti!Sign




h1tp:Ns.onrls.cam,I
        Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                                                  Page 97 of 132 PageID 104




   JOHN BEl E:;bWARDS                                                                                                                                 n-JOWJAS F. HARRIS
       GOVERNOR                                                                                                                                            SE!CREIARY
                                                       fJf'PA.llT11LNT Ol: 0: ..-\'fURAL HFSOlJHf:t:s
                                                               OFFJCF: OP CONSEHYA'J·'l.O.N                                                             RJCHARO P, IEYOUS
                                                                                                                                           COMMISSIONER OF CONS!=RVATION


                                                                                     April 9, 2018

            GREEN WHEEL LLC - ANTiOCH GAS PROC PLT 1242
            ADAM SEIBEL
            100 SOUTH RIVERFRONT DRIVE; STE 600
            JENKS, OK 74037-

                                                                                      fN RE: Compliance Notice
                                                                                             Gasoline andJor Cycling Plant Monthly Report
                                                                                             Form RS Error Listing for the period
                                                                                                .January 2012 ~ December 20Hi
                                                                                             Plant Code: 124Z
                                                                                             Cross Ref Code(s); 8296, Lt81
                                                                                             Compliance: Date~ June 29, 201lf

            Dear Plant of Record:

            lhl-s Compliance Nottce is issued under the general authority of the Minerals, Oii, Gas and Environmental
            OualJty Law, LSA- R.S., 30:1 et 5eq, and under the speclflc authority set forth in Sections 6G and 18 thereof_

           Please refer to the enclosed error fisting, Under the statutory authorlty cited a.hove, you are hereby directed
                 c::orret;:t~d rnport(s) by the date shown above. If an err-err eooe Ts generated that Indicates "VOLUME
           to ffle
           EXCEEDS TOLERANCE LEVEL" th~n it will be necessary to explain the reason briefly in the remarks sectioh.
           Failure to respond shall subject you to· a CM! Pe-n.alty of Two Hundred and Fifty {$250,00} dollars. If the
           corrected rsport(s) fileel do not clear all error(s) or if they create new error(s) a Cfvil Pena tty in the amount of
           One Hundred Dollars ($100.00) will be issuod, If a correction has been prev!ous!y ffled with this office, you
           may go to tho ONR Web Page- at www-.dnr.state,la.us to confirm receipt and dete-rmlne whe-ther such errors
           have been corrected!.

           Questions concerning this Notice should be dlmctod to CLAY ARCENEAUX. M!NERAL PRODUcnoN
           SPECfALIST at 225~ 342~ 5488.                                       .

                                                                        Yours truly1


                                                                     tk~~
                                                                        BECKY HENRY
                                                                        Mineral Produc:Uon Manager
                                                                        Production Audit Section

           Enclosure




                                                                                Production Audit
P(1~i   Ofl'tct'   !-kr•~   9.:1275 "·   lhtf~ll Ro11~c,  l...:.misiam1 70S04~1.J'27:'l ~-- 6! 7 Nnrtlt Thl:rd St.rcl't *9th Floor it B:;1hm        R1HH 1.f:, IA)11i:.;.im'i<l   7(tX02
                   -.          - -           (:J15) :14:1-.-";:DU -'' Fax (225) 34.2--25~4 *· '1\'-\\ w .dtH'.Si:'.U l~J~i,t1f;:'cc1n~,:::n·ntion       "·-
                                                                        An Fqua~ C:rppon.unity E:mployer
                                            Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                              Page 98 of 132 PageID 105
                              Louisiana Department of Natural Resources (DNR)
                                                                                             SRCN7004P - RS LettenError Listing_
                                 SONRIS/2000
                                                                                               Ana1,•o:;:J;   CtAY A.RCENE.A.UX_
                              Report run on-      Apr 9, 2018 &32 AM
                                                                                           Organization ID:           124Z      GREEN WHEEL LLC - ANTIOCH GAS. PROG PLr

jREPOffY--            GRP   RPT     F-IELD -----CbNTRA(;"(''coNSUMER - CONFTRf~Ll\T1CifC   1/-1.>/0'L      PR001JcT    "r5P£~:j]N(f   __ _ AttfrnsYfi'br.Js     U..1NTAKE       otsPosrno~1s   CLOSh"JG
I     DATE            co    UNE                                             CODE           ro:r:D VOL         CODE      STOCK                                  f"=EDINiT.A:KE                  STOCK      R6
                                                                                           TOT VOL                                                            OTHER   ~NTAKE
I
                  OPERATOR/ TRANSPORTER 8296-            PLAlNS f\MRKETJNG_ l.P
    Ull0ll2G12        157    2                                                                      7fi7

                                                                                                    767


                  OPER/ffOR i TRANSPORTER 8296           PLA-INS MARKETING, l.P.
    1}6,t(li 121}15   157   3000




                  OPERATOR!' TRANSPORTER: -8296           PLAINS MARKETING, LP_
    Oi'lD1.f20f5.     15l   300-G




                                                                                                        Page2
                       Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                         Page 99 of 132 PageID 106



                                                                               Schedule 3.12
                                                                           Company Contracts


                            Schedule 3; 12 attached to and made part of that certain Member Interest Purchase Agreement dated effective January 1,'2018
                                                         by and between Green Wheel, LLC and Monterey Resources LLC
GAS & OIL CONTRACTS


2709-003 REV                          4/2/2015                              LNGP, LLC                           lean Ener                                 Condensate
MIN1394PRO                           10/1/2014                              LNGP, LLC                           DCP Assets Holdin , LP                    Gas
WB GGPA-DUB                          1/23/2015                              LNGP, LLC                                       Field Services, LLC           Gas/Residue
Antioch Process Fees                    2015                                LNGP, LLC                                                                     NGUResidue
N/A                                   4/1/2005                                                 , LLC                                           , LLC      Gas
Antioch                               6/1/2016                  Wa on Wheel ArklaTex, LLC                       Green Wheel, LLC


MISCELLANEOUS CONTRACTS


JWP-2015-5287                        1/21/2016          J-W Power Com an                                        LNPG, LLC                                 Com ressor
TreeTo Midstream Services            6/25/2014          BlueTick, Inc.                                         Tellus 0                       , LLC       RMC s stem
Cross Lake Pi eline                   8/1/2015          BlueTick, Inc.                                         Tellus O                       , LLC       RMC s stem
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19         Page 100 of 132 PageID 107



                                     Schedule 4.13
                                 Borrower Information




  Monterey Resources LLC:


  Robert Imel - 75% owner of the common class of membership units

  Richard Boyce - 25% owner of the common class of membership units



  Green Wheel, LLC:

  Monterey Resources LLC - 100% owner of the common class of membership units
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 101 of 132 PageID 108



                                 Schedule 4.17
                                Gas Imbalances


                                    None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19      Page 102 of 132 PageID 109



                                Schedule 4.18
                            Marketing of Production



                                    None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19           Page 103 of 132 PageID 110


                                  Schedule 4.19(a)
                                    UCCFilings



                             Delaware Secretary of State

                               Texas Secretary of State

               Caddo, Claiborne, Union, and Webster Parishes, Louisiana
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 104 of 132 PageID 111




                                 Schedule 4.20
                               Swap Agreements




                                    None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 105 of 132 PageID 112




                                Schedule 6.02
                                Indebtedness




                                    None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 106 of 132 PageID 113



                                Schedule 6.03
                                   Liens


                                    None
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19               Page 107 of 132 PageID 114




                                         Schedule 6.05
                                          Investments

  Acquisition of one hundred percent (100%) of the membership interests of Green Wheel, LLC by
  Monterey Resources LLC
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 108 of 132 PageID 115


                                 EXHIBIT A


                                  [Reserved]




                                      A-1
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                Page 109 of 132 PageID 116


                                                   EXHIBITB

                                                    FORM OF

                                     COMPLIANCE CERTIFICATE

                                         Dated as of:

         The undersigned, on behalf of MONTEREY RESOURCES LLC, a Texas limited
liability company, and GREEN WHEEL, LLC, a Delaware limited liability company (the
"Borrower"), hereby certifies to the Agent, as defined in the Credit Agreement referred to below,
in his capacity as[_] of the Borrower (and not individually) as follows:

        1.     This certificate is delivered to you pursuant to Section 5.0l(c) of the Amended
and Restated Credit Agreement, dated as of May 15, 2018 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the "Credit Agreement"), by
and among the Borrower, the Agent and the Lenders. Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

        2.    I, [_],the [_] of the Borrower, have reviewed the financial statements of the
Borrower, dated as of                     and for the                     period[s] then ended and
such statements fairly present in all material respects the financial condition of the Borrower as
of the dates indicated and. the results of their operations and cash flows for the period[s]
indicated.

        3.      I have reviewed the terms of the Credit Agreement and the related Loan
Documents and have made, or caused to be made under my supervision, a review in reasonable
detail of the transactions and the financial condition of the Borrower during the accounting
period covered by the financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any condition or event
that constitutes a Default, nor does the undersigned have any knowledge of the existence of any
such condition or event as at the date of this certificate[, except [_] 1].

       4.      There [has] [has not] been any change in GAAP or in the application thereof with
respect to the Borrower since the date of the financial statements most recently delivered
pursuant to Section 5.0l(a) or 5.0l(b) of the Credit Agreement.2

                                            [Signature Page Follows]




1
  If any such condition or event existed or exists, describe the nature and period of existence thereof and what action
the Borrower has taken, are taking and propose to take with respect thereto.
                                                                            f
2
  If any changes have occurred, specify the effect of such change on the financial statements accompanying this
certificate.




                                                         B-1
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 110 of 132 PageID 117


       IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate for
and on behalf of the Borrower as of the day and year first written above.

                                         MONTEREY RESOURCES LLC



                                        By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                        Name:·
                                        Title:


                                         GREEN WHEEL, LLC



                                        By: _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                        Name:
                                        Title:




                                          B-2
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                Page 111 of 132 PageID 118


                                           EXHIBITC

                           FORM OF SOLVENCY CERTIFICATE

                                    Dated as of _ _ _ _ __

       THE UNDERSIGNED HEREBY CERTIFIES AS FOLLOWS:

       1. I, [_], am the [_] of Monterey Resources LLC, a Texas limited liability company,
and Green Wbeel, LLC, a Delaware limited liability company (the "Borrower").

       2. Reference is made to that certain Amended and Restated Credit Agreement, dated as
of the date hereof (as amended, restated, replaced, supplemented or otherwise modified from
time to time, the "Credit Agreement") by and among the Borrower, the Agent and the Lenders.
Capitalized terms used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.

       3. I have reviewed the terms of the Credit Agreement, together with each of the other
Loan Documents, and, in my opinion, have made, or have caused to be made under my
supervision, such examination or investigation as is necessary to enable me to express an
informed opinion as to the matters referred to herein.

        4. Based upon my review and examination described in paragraph 3 above, I certify (in
my capacity as [_] of the Borrower and not individually) that as of the date hereof, after giving
effect to the borrowing of the loan described in Section 2.0l(a) of the Credit Agreement, the
Borrower is Solvent.

         For the purposes hereof, "Solvent" means, in reference to any Person, (i) the fair value of
the assets of such Person, at a fair valuation, will exceed its debts and liabilities (subordinated,
contingent or otherwise); (ii) the present fair saleable value of the property of such Person will be
greater than the amount that will be required to pay the probable liability of its debts and other
liabilities (subordinated, contingent or otherwise), as such debts and other liabilities become
absolute and matured; (iii) such Person will be able to pay its debts and liabilities (subordinated,
contingent or otherwise), as such debts and liabilities become absolute and matured; and
(iv) such Person will not have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be conducted after the
Effective Date.



                           [Remainder of Page Intentionally Left Blank]




                                                C-1
ACTIVE 217583450
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19              Page 112 of 132 PageID 119


       The foregoing certifications are made and delivered by the undersigned, solely in his
capacity as the [_] of the Borrower (and not individually), as of the date first set forth above.



                                            Name:
                                            Title:




                                               C-2
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19   Page 113 of 132 PageID 120


                                 EXHIBITD

                    FORM OF COLLATERAL AGREEMENT


                                   [Attached]
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 114 of 132 PageID 121


                                               EXIDBITE

                                   Form of Assignment and Assumption

       This ASSIGNMENT AND ASSU1\1PTION AGREE11ENT (as amended, supplemented, restated
or otherwise modified from time to time, this "Agreement") is dated as of _ _, _ , by and
between                  (the "Assignor") and                (the "Assignee").

                                                RECITALS

         WHEREAS, the Assignor is a party to the Amended and Restated Credit Agreement, dated as of
May 15, 2018 (as amended, supplemented, restated or otherwise modified from time to time, the "Credit
Agreement") by and among Monterey Resources LLC and Green Wheel, LLC (collectively, the
"Borrower"), Robert A. Imel, as Limited Guarantor, each of the lenders that is or becomes a party thereto
as provided in Section 8.04(b) of the Credit Agreement (individually, together with its successors and
assigns, a "Lender", and collectively, together with their successors and assigns, the "Lenders"), and 405
Arapahoe LLC, a Delaware limited liability company, as agent for the Lenders (in such capacity, together
with its successors in such capacity, the "Agent"); and

        WHEREAS, the Assignor proposes to sell, assign and transfer to the Assignee, and the Assignee
proposes to purchase and assume from the Assignor, [all][a portion] of the Assignor's Percentage Share
of the Loan Balance and related rights under the Credit Agreement, all on the terms and conditions of this
Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

                                                ARTICLE I

                                 DEFINITIONS AND INTERPRETATION

        1.1     Definitions from Credit Agreement. All capitalized terms used but not defined herein
have the respective meanings given to such terms in the Credit Agreement.

        1.2    Additional Defined Terms. As used herein, the following terms have the following
respective meanings:

                  "Assigned Interest" shall mean all of Assignor's (in its capacity as a "Lender")
          rights and obligations under the Credit Agreement and the other Loan Documents in
          respect of [all of] [the portion of] the Assignor's Perc~ntage Share of the principal
          balance of the Loan[, being the Assigned Loan Balance] $                and any right to
          receive payments on such portion of the Loan Balance.

                    "Assignee's Loan Balance" shall mean the principal balance of$_ __

               "Assignment Date" shall mean   , _ _ (WHICH DATE SHALL BE
          THE DATE OF RECORDATION IN THE REGISTER BY THE AGENT).

       1.3     References. References in this Agreement to Schedule, Exhibit, Article, or Section
numbers shall be to Schedules, Exhibits, Articles, or Sections of this Agreement, unless expressly stated



314144.00002/99260312.3
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 115 of 132 PageID 122


to the contrary. References in this Agreement to "hereby," "herein," "hereinafter," "hereinabove,"
"hereinbelow," "hereof," "hereunder" and words of similar import shall be to this Agreement in its
entirety and not only to the particular Schedule, Exhibit, Article, or Section in which such reference
appears. Except as otherwise indicated, references in this Agreement to statutes, sections, or regulations
are to be construed as including all statutory or regulatory provisions consolidating, amending, replacing,
succeeding, or supplementing the statute, section, or regulation referred to. References in this Agreement
to "writing" include printing, typing, lithography, facsimile reproduction, and other means of reproducing
words in a tangible visible form. References in this Agreement to agreements and other contractual
instruments shall be deemed to include all exhibits and appendices attached thereto and all subsequent
amendments and other modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. References in this Agreement to
Persons include their respective successors and permitted assigns.

         1.4    Articles and Sections. This Agreement, for convenience only, has been divided into
Articles and Sections; and it is understood that the rights and other legal relations of the parties hereto
shall be determined from this instrument as an entirety and without regard to the aforesaid division into
Articles and Sections and without regard to headings prefixed to such Articles or Sections.

        1.5      Number and Gender. Whenever the context requires, reference herein made to the single
number shall be understood to include the plural; and likewise, the plural shall be understood to include
the singular. Definitions of terms defined in the singular or plural shall be equally applicable to the plural
or singular, as the case may be, unless otherwise indicated. Words denoting sex shall be construed to
include the masculine, feminine and neuter, when such construction is appropriate; and specific
enumeration shall not exclude the general but shall be construed as cumulative.

        1.6     Negotiated Transaction. Each party to this Agreement affirms to the other that it has had
the opportunity to consult, and discuss the provisions of this Agreement with, independent counsel and
fully understands the legal effect of each provision.

                                                ARTICLE II

                                        SALE AND ASSIGNMENT

        2.1      Sale and Assignment. On the terms and conditions set forth herein, effective on and as of
the Assignment Date, the Assignor hereby sells, assigns and transfers to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, all of the right, title and interest of the Assignor in and
to, and all of the obligations of the Assignor in respect of, the Assigned Interest. Such sale, assignment
and transfer is without recourse and, except as expressly provided in this Agreement, without
representation or warranty.

         2.2    Assumption of Obligations. The Assignee agrees with the Assignor (for the express
benefit of the Assignor and the Borrower) that the Assignee will, from and after the Assignment Date,
assume and perform all of the obligations of the Assignor in respect of the Assigned Interest. From and
after the Assignment Date: (a) the Assignor shall be released from the Assignor's obligations in respect of
the Assigned Interest, and (b) the Assignee shall be entitled to all of the Assignor's rights, powers and
privileges under the Credit Agreement and the other Loan Documents in respect of the Assigned Interest.
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 116 of 132 PageID 123


                                               ARTICLE III

                                               PAYMENTS

        3 .1     Payments. As consideration for the sale, assignment and transfer contemplated by
Section 2.1, the Assignee shall, on the Assignment Date, assume Assignor's obligations in respect of the
Assigned Interest and pay to the Assignor an amount equal to the Assigned Loan Balance and all accrued
and unpaid interest and fees with respect to the Assigned Interest as of the Assignment Date. Except as
otherwise provided in this Agreement, all payments hereunder shall be made in Dollars and in
immediately available funds, without setoff, deduction or counterclaim.

        3.2     Allocation of Payments. The Assignor and the Assignee agree that (a) the Assignor shall
be entitled to any payments of principal with respect to the Assigned Interest made prior to the
Assignment Date, together with any interest and fees with respect to the Assigned Interest accrued prior
to the Assignment Date, (b) the Assignee shall be entitled to any payments of principal with respect to the
Assigned Interest made from and after the Assignment Date, together with any and all interest and fees
with respect to the Assigned Interest accruing from and after the Assignment Date and (c) the Agent is
authorized and instructed to allocate payments received by it for the account of the Assignor and the
Assignee as provided in the foregoing clauses. Each party hereto agrees that it will hold any interest, fees
or other amounts that it may receive to which the other party hereto shall be entitled pursuant to the
preceding sentence for the account of such other party and pay, in like money and funds, any such
amounts that it may receive to such other party promptly upon receipt.

        3.3     Delivery of Notes. Promptly following the receipt by the Assignor of the consideration
required to be paid under Section 3.1, the Assignor shall (a) deliver to the Agent (or its counsel) the Note
held by the Assignor and (b) notify the Agent to request that the Borrower execute and deliver new Notes
to the Assignor, if Assignor continues to be a Lender, and the Assignee, dated the Assignment Date in the
appropriate respective principal amounts after giving effect to the sale, assignment and transfer
contemplated hereby.

        3.4      Further Assurances. The Assignor and the Assignee hereby agree to execute and deliver
such other instruments, and take such other actions, as either party may reasonably request in connection
with the transactions contemplated by this Agreement.

                                               ARTICLE IV

                                      CONDITIONS PRECEDENT

         The effectiveness of the sale, assignment and transfer contemplated hereby is subject to the
satisfaction of each of the following conditions precedent:

                 (a)     the execution and delivery of this Agreement by the Assignor and the Assignee;

                 (b)     the receipt by the Assignor of the payments required to be made under Section
3.1; and

                 (c)      the receipt by the Agent of all documentation and other information with respect
to the assignee that is required by regulatory authorities under applicable "know your customer" and anti-
money laundering rules and regulations, including the USA Patriot Act.
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 117 of 132 PageID 124


                                               ARTICLE V

                              REPRESENTATIONS AND WARRANTIES

        5.1     Representations and Warranties of Assignor. The Assignor represents and warrants to
the Assignee as follows:

                (a)      it has all requisite power and authority, and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations under, and consummate the transactions
contemplated by, this Agreement;

                (b)       the execution, delivery and compliance with the terms hereof by the Assignor
and the delivery of all instruments required to be delivered by it hereunder do not and will not violate any
Requirement of Law applicable to it;

                 (c)     this Agreement has been duly executed and delivered by it and constitutes the
legal, valid and binding obligation of the Assignor, enforceable against it in accordance with its terms;

              (d)     all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its obligations under this
Agreement have been obtained;

                (e)     the Assignor has good title to, and is the sole legal and beneficial owner of, the
Assigned Interest, free and clear of all Liens, claims, participations or other charges of any nature
whatsoever; and

                 (f)     the transactions contemplated by this Agreement are commercial banking
transactions entered into in the ordinary course of the banking business of the Assignor.

         5.2    Disclaimer. Except as expressly provided in Section 5.1 hereof, the Assignor does not
make any representation or warranty, nor shall it have any responsibility to the Assignee, with respect to
the accuracy of any recitals, statements, representations or warranties contained in the Credit Agreement
or in any other Loan Document or for the value, validity, effectiveness, genuineness, execution, legality,
enforceability or sufficiency of the Credit Agreement, the Notes or any other Loan Document or for any
failure by the Loan Parties or any other Person (other than Assignor) to perform any of its obligations
thereunder or for the existence, value, perfection or priority of any collateral security or the financial or
other condition of the Loan Parties or any other Person, or any other matter relating to the Credit
Agreement or any other Loan Document or any extension of credit thereunder.

        5.3     Representations and Warranties of Assignee. The Assignee represents and warrants to
the Assignor as follows:

                (a)      it has all requisite power and authority, and has taken all action necessary to
execute and deliver this Agreement and to fulfill its obligations under, and consummate the transactions
contemplated by, this Agreement;

                (b)       the execution, delivery and compliance with the terms hereof by the Assignee
and the delivery of all instruments required to be delivered by it hereunder do not and will not violate any
Requirement of Law applicable to it;
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 118 of 132 PageID 125


                 (c)     this Agreement has been duly executed and delivered by it and constitutes the
legal, valid and binding obligation of the Assignee, enforceable against it in accordance with its terms;

              (d)     all approvals and authorizations of, all filings with and all actions by any
Governmental Authority necessary for the validity or enforceability of its obligations under this
Agreement have been obtained;

                 (e)      the Assignee has received copies of the Credit Agreement and the other Loan
Documents, as well as copies of all financial statements previously provided by the Borrower in
satisfaction of obligations under the Credit Agreement.

                (f)     the Assignee has fully reviewed the terms of the Loan Agreement and the other
Loan Documents and has independently and without reliance upon the Assignor, and based on such
information as the Assignee has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement; and

                (g)     if the Assignee is not incorporated under the laws of the United States of
America or a state thereof, the Assignee has contemporaneously herewith delivered to the Agent and the
Borrower such documents as are reasonably required by the Agent with respect to tax withholding
matters.

                                              ARTICLE VI

                                           MISCELLANEOUS

        6.1      Notices. All notices and other communications provided for herein (including any
modifications of, or waivers, requests or consents under, this Agreement) shall be given or made in
writing (including by telecopy) to the intended recipient at its "Address for Notices" specified below its
name on the signature pages hereof or, as to either party, at such other address as shall be designated by
such party in a notice to the other party.

       6.2     Amendment, Modification or Waiver. No provision of this Agreement may be amended,
modified or waived except by an instrument in writing signed by the Assignor and the Assignee.

        6.3      Successors and Assigns. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns. The representations and
warranties made herein by the Assignee are also made for the benefit of the Agent, and the Assignee
agrees that the Agent is entitled to rely upon such representations and warranties.

        6.4     Assignments. Neither party hereto may assign any of its rights or obligations hereunder
except in accordance with the terms of the Loan Agreement.

        6.5      Counterparts. This Agreement may be executed in any number of counterparts, each of
which shall be identical and all of which, taken together, shall constitute one and the same instrument, and
each of the parties hereto may execute this Agreement by signing any such counterpart.

        6.6      Governing Law. This Agreement (including the validity and enforceability hereof) shall
be governed by, and construed in accordance with, the laws of the State of Texas, other than the conflict
of laws rules thereof.
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 119 of 132 PageID 126


       6.7     Expenses. To the extent not paid by the Borrower pursuant to the terms of the Loan
Agreement, each party hereto shall bear its own expenses in connection with the execution, delivery and
performance of this Agreement.

         6.8    Waiver of Jury Trial. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, any and all right to trial by jury in any legal proceeding arising out of or relating
to this Agreement or the transactions contemplated hereby.

       IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to be
executed and delivered as of the date first above written.

                                                  ASSIGNOR:




                                                  By: _ _ _ _ _ _ _ _ _ __
                                                  Name: _ _ _ _ _ _ _ _ _ _ __
                                                  Title:~----------~-




                                                  Address for Notices:




                                                  Telephone No.: _ _ _ _ _ _ _ __
                                                  Attention:_ _ _ _ _ _ _ _ _ _ _ _ __


                                                  ASSIGNEE:




                                                  By: _ _ _ _ _ _ _ _ _ __
                                                  Name: _ _ _ _ _ _ _ _ _ _ __
                                                  Title:- - - - - - - - - - - - -


                                                  Address for Notices:




                                                  Telephone No.: _ _ _ _ _ _ _ __
                                                  Attention: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                              EXHIBIT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                      Page 120 of 132 PageID 127
                                                                 B




        405 ARAPAHOE, LU:                                         1
                                                          NO.~~~~~~~~~

        VER.SUS                                           2"0 JUDIClAL DISTRICT COURT 1




        MONTEREY RESOURCES, LLC, ET AL                    1
                                                          CLAIBORNE PARISH, LA


                                                 ORDER

               CONSIDERING the foregoing Petition for Executo.ry Process and for Ex

        Parte Appointment of Keeper (''Petition'') of Plaintiff, 405 ARAPAHOE, LLC

                                        rapahoe'i or ...-PlaJntiff1) 1 the attached exhibits
        (hereinafter referred to as 1' A1                                                       and
        verification!

               IT IS HEREBY ORDERED THAT~

               I.       An order of e>Qecutory process issue he·rein;

               II.      Writs of S eizure and S.ale issue herein direc1ing (a) the Sheriffs of
                                  1




                        Webster Parish, Claiborne Parish 1 Caddo Parish and Union Parish to

                        seize the Mortgaged Property of Defendant Monterey and the

                        Movable Property of Defendant Monter1ey located in thek respective1




                        parishes, including in the custody, control or possession of

                        Defenda:nts' agents, including without limita1ion The Resource Group

                        at 5100 E. KeUy Dr.1 Suite 405 , Tulsa, OK, 74135, located at1he field

                        office of Defendant Monterey at 132 Ado!lph Road in Usbon ,

                        Claiborne Pa.rish, LA, 6340 Brookshire Drive,, Dallast Tex.as 75230,

                                      lse any of the Movable Property of either Defendant
                        or wherever ,e1

                        may be   lo~ted 1   (b) the Sheriff of Claiborne Parish to seize the

                        Mortgaged Property of Defendant Green Wheel and the Movable

                        Property of Defendant Green Wheel and/or Defendant Monterey,

                        including in the custody, contra.I or possession of Defendants' agent,

                        without limitation The Resource Group at 51100 E. Kelly           Dr._. Suite
                        405 1 Tulsa 1 Ol( 74135 1 located at the field office of Defendant


                                                F'age 1 of4
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                  Page 121 of 132 PageID 128




                    Monterey at 132 Adolph Road in Lisbon , Claiborne Parish, LA, 6340

                    Brookshire Drive, Dallas, Texas 75230, or wherever else any of the

                    Movable Property of either Defendant may be located and (c)

                    directing the Claiborne Parish Sheriff, pursuant to La. R.S. 13:4343,

                    to sell in two (2) separate sales, all of the Mortgaged Property and

                    the Movable Property of each Defendant. with benefit of appraisal,

                    at Sheriffs Sale in Claiborne Parish, Louisiana;·

             Ill.   The Movable Property of each Defendant includes, but is not limited

                    to, all equipment, machinery and supplies associated with the

                    Mortgaged Property, and all paper files, computer files and records.

                    software licenses, computer hardware and components thereof, in

                    any way related to the Mortgaged Property of each Defendant;

             rv.    In the event that Plaintiff is the successful bidder of all or any portion

                    of the Mortgaged Property or the Movable Property of either of the

                    Defendants, Plaintiff is hereby authorized to assign its rights as a

                    successful bidder to its designee, at the sole option of Arapahoe,

                    and record title to any of the Mortgaged Property or the Movable

                    Property of either of the Defendants purchased by Arapahoe at

                    Sheriffs Sale shall be placed solely in the name of Arapahoe's

                    designee;

             V.     Out of the proceeds of the sales of the Mortgaged Property and the

                    Movable Property of each Defendant, Plaintiff shall be paid

                    $15,000,000.00 in principal, plus interest on the unpaid principal

                    balance at the default rate of 18.0% per annum from and after March

                    1, 2019, until paid (a per diem of $7,500.00), plus all other amounts

                    due under ihe Notes, the Credit Agreement, the Mortgages and all



                                             Page 2 of4
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                 Page 122 of 132 PageID 129




                     other loan documents, including without limitation all amounts

                     advanced pursuant to the Mortgages, and all costs of collection,

                     including attorneys' fees and expenses;

             VI.     Plaintiff shall be paid the amount of the aforesaid claims with

                     preference and priority over all inferior lienholders whomsoever;

             VII.    Plaintiff or its designee (a) shall be appointed as keeper of the

                     Mortgaged Property and the Movable Property of each Defendant;

                     (b) as keeper, shali be granted all the powers, duties an~

                     compensation provided for in La. R.S . 9:5136 - 9:5140.2, without

                     the necessity of posting bond; and (c), as keeper, shall receive as

                     compensation, all costs and expenses necessarily incurred by the

                     keeper, all of which shall be included in the Indebtedness and

                     secured by the Monterey Mortgage and the Green Wheel Mortgage

                     and taxed as part of the costs of this executory process action;

             VIII.   Any keeper shall receive, to the maximum extent provided by

                     applicable law. the benefit of all indemnities, defense, hold harmless

                     and insurance requirements in favor of the "Operator" under any

                     Operating Agreements that govern any of the Mortgaged Property of

                     either Defendant and, to the extent of any indebtedness or other

                     obligations owed to any keeper, the keeper shall be subrogated to

                     the rights of the keeper under this Order with respect to any such

                     Operating Agreements

             IX.     The rights of Plaintiff to proceed later in this proceeding or in a

                     separate proceeding against any of the Defendants, any guarantors

                     of the Indebtedness or any other responsible party, including without

                     limitation any additional collateral to secure their obligations, to


                                             Page 3 of 4
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                                     Page 123 of 132 PageID 130




                           collect all or any portion o·f the Indebtedness from them, either

                           before or after the Sheriff's Sales of the Mortgaged Property and the

                           Movable Property of each of the Defendants. are hereby preserved

                           and maintained.



              &cu::/;t,._ , i4MnY6......Parish,                                           Louisiana, this                   ~ay          of

        March 1 2019.


                                                                          .enife
                                                                  /j
                                                                                                  DISTRICT JUDGE

        Order submitted by:

        R. Joseph Naus                                           Slate ai LouiS\arla,
        Wiener, Weiss & Madison
                                                                          0
        A Professional .Corporation                              Pansli       '   Cttfl:lori:1e
                                                                                       11 1
                                                                                                    h "boiie and forego·na is a true,
                                -·   · ·te.· 10·00·· (7110·11
                                     S                                                            e ori lnat o'1 fie~.in my ·olfile
                                                                 1
        .330
          ·. ·. ·• Marsha II St
                             - reet,                        ;, ',;>fel'yd C:" ,,.v1, 1Leawpye _,f
                                                                                              <>                              ·

         P. 0 . Box 21990                                    .orrnc[ ari t.orrif' t:

        Shreveport, LA 71120-1990          GMnc.1ric.1auy1h,s                           20- -     6 ./<:
        318-226-9100     318-424-51281 facsimille        BRIAN M CLVNN, Clerk ot Court,

                                                                              ~
                                                                              · · . . •·. Cla.·.oo.me. Parl..sh Lou1s.
                                                                                                                        1


                                                                                           ~J ~~
        rjnaus@wwmlaw.com                                             .                                                  • " " .·   ..

                                                                  o(
        ATTORNEYS FOR PLAINTIFF                                   ~ -                                  Deputy c1er11:
        AND SEIZING CREDITOR~
        405 ARAPAHOE LLC



        PLEASE SERVE ALONG WITH NOTICE OF SEIZURE ON BOTH
        DEFENDANTS, THROUGH THEIR 'RESPECTl'VE AGENTS FOR SERVICE OF
        PROCE·SS, AT THE IFOLLOWJ NG ADDRESSES OR WHEREVER ELSE THEY
                                                        1




        MAY BE L.OCATED:

                           MONTEREY RESOURC.E S, LLC
                           c/o Anthony Marino
                           Registe·r ed Agent
                           1100 Poydras Street, Suite 1800
                           New Or,eans; LA 701'63

                           GREEN WHEEL, LLC
                           clo Slattery, Marinos & Roberts
                           Registered Ag.e nt
                           1100 Poydr-a.s St,r eet, Suite 1800
                           New Orleans, LA 70163

                                                               Page·4of4
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 124 of 132 PageID 131




                       101st JUDICIAL DISTRICT COURT
                       GEORGE L. ALLEN COURTS BUILDING
                             600 COMMERCE STREET
                           DALLAS, TEXAS 75202-4604

                                  April 22, 2019

Arena Investors, LP
By Serving Its Registered Agent Vcorp Services LLC
1013 Centre Road Suite 403-B
Wilmington DE 19805

Cause No:    DC-19-05466

             Monterey Resources, LLC
             vs.
             405 Arapahoe, LLCet al

ALL COUNSEL OF RECORD AND PRO SE PARTIES:

The above case is set for dismissal, pursuant to Rule 165A, Texas Rules of
Civil Procedure and pursuant to the inherent power of the Court, on:

             June 14, 2019 at 9:00 AM

If no answer has been filed, you are expected to have moved for a default
judgment on or prior to that date.   Your failure to have done so will result
in the dismissal of the case on the above date.

If you have been unable to obtain service of process and you wish to retain
the case on the docket, you must appear on the above date, unless you have
obtained a new setting from the court coordinator.

Sincerely,



District Judge,
101st Judicial District Court

CC:   Arena Investors, LP; 405 Arapahoe, LLC; JULIE A PETTIT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 125 of 132 PageID 132




                       101st JUDICIAL DISTRICT COURT
                       GEORGE L. ALLEN COURTS BUILDING
                             600 COMMERCE STREET
                           DALLAS, TEXAS 75202-4604

                                  April 22, 2019

405 Arapahoe, LLC
By Serving Its Registered Agent Vcorp Services LLC
1013 Centre Road Suite 403-B
Wilmington DE 19805

Cause No:    DC-19-05466

             Monterey Resources, LLC
             vs.
             405 Arapahoe, LLCet al

ALL COUNSEL OF RECORD AND PRO SE PARTIES:

The above case is set for dismissal, pursuant to Rule 165A, Texas Rules of
Civil Procedure and pursuant to the inherent power of the Court, on:

             June 14, 2019 at 9:00 AM

If no answer has been filed, you are expected to have moved for a default
judgment on or prior to that date.   Your failure to have done so will result
in the dismissal of the case on the above date.

If you have been unable to obtain service of process and you wish to retain
the case on the docket, you must appear on the above date, unless you have
obtained a new setting from the court coordinator.

Sincerely,



District Judge,
101st Judicial District Court

CC:   Arena Investors, LP; 405 Arapahoe, LLC; JULIE A PETTIT
Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19        Page 126 of 132 PageID 133




                       101st JUDICIAL DISTRICT COURT
                       GEORGE L. ALLEN COURTS BUILDING
                             600 COMMERCE STREET
                           DALLAS, TEXAS 75202-4604

                                  April 22, 2019

JULIE A PETTIT
THE PETTIT LAW FIRM
2101 CEDAR SPRINGS
SUITE 1540
DALLAS TX 75201

Cause No:    DC-19-05466

             Monterey Resources, LLC
             vs.
             405 Arapahoe, LLCet al

ALL COUNSEL OF RECORD AND PRO SE PARTIES:

The above case is set for dismissal, pursuant to Rule 165A, Texas Rules of
Civil Procedure and pursuant to the inherent power of the Court, on:

             June 14, 2019 at 9:00 AM

If no answer has been filed, you are expected to have moved for a default
judgment on or prior to that date.   Your failure to have done so will result
in the dismissal of the case on the above date.

If you have been unable to obtain service of process and you wish to retain
the case on the docket, you must appear on the above date, unless you have
obtained a new setting from the court coordinator.

Sincerely,



District Judge,
101st Judicial District Court

CC:   Arena Investors, LP; 405 Arapahoe, LLC; JULIE A PETTIT
                    Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 127 of 132 PageID 134



FORM NO. 353-3 - CITATION                                                                                              ESERVE
THE STATE OF TEXAS                                                                                                 CITATION
To:
        405 ARAPAHOE, LLC
                                                                                                                  DC-19-05466
        BY SERVING ITS REGISTERED AGENT VCORP SERVICES LLC
        1013 CENTRE ROAD SUITE 403-B
        WILMINGTON DE 19805                                                                                 MONTEREY RESOURCES, LLC
                                                                                                                          vs.
GREETINGS:                                                                                                    405 ARAPAHOE, LLCET AL
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be             ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the lOlst District Court at 600            22nd day of April, 2019
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being MONTEREY RESOURCES, LLC                                                                     FELICIA PITRE
                                                                                                               Clerk District Courts,
Filed in said Court 16th day of April, 2019 against                                                            Dallas County, Texas

405 ARAPAHOE, LLC AND ARENA INVESTORS, LP,
                                                                                                        By: COURTNEY RUTLEDGE, Deputy
For Suit, said suit being numbered DC-19-05466, the nature of which demand is as follows:
Suit on OTHER CONTRACT etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy
of which accompanies this citation. If this citation is not served, it shall be returned unexecuted.          Attorney for Plaintiff
                                                                                                                  JULIE A PETTIT
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                 THE PETTIT LAW FIRM
Given under my hand and the Seal of said Court at office this 22nd day of April, 2019.                         2101 CEDAR SPRINGS
                                                                                                                    SUITE 1540
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                     DALLAS TX 75201

                        By_ _ _~~
                                                                                                                 214-329-0151 xlOl
                               _ _ _ _ _ _ _ _ _ _ _, Deputy
                            COURTNEY RUTLEDGE                                                             D L             co            .· TY
                                                                                                            - E_ ICE EE _
                                                                                                                   OTP ID
                          Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                     Page 128 of 132 PageID 135



                                                                       OFFICER'S RETURN
Case No.: DC-19-05466

Court No .101 st District Court

Style: Monterey Resources, LLC

vs.

405 Arapahoe, LLCet al

Came to hand on the                         day of _ _ _ _ _ _ _ _ , 20_ _ _ _ , at                    o'clock_ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ _ _ _ __

within the County of                                     at              o'clock          .M. on the                      day of____________________

20                     , by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _ _ _ _miles and my fees are as follows: To certify which witness my hand.



                                  For serving Citation        $_ _ _ __

                                  For mileage                 $_ _ _ __                     of_ _ _ _ _ _ _ _County, _ _ _ _ _ _ _ __

                                  For Notary                  $_ _ _ __                     By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _~Deputy

                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said_ _ _ _ _ _ _ _ _ _ _ _before me this                    day of                            , 20_ __

to certify which witness my hand and seal of office.




                                                                                          Notary Public_ _ _ _ _ _ _ _ _ County_ _ _ _ _ _ __
                    Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                     Page 129 of 132 PageID 136



FORM NO. 353-3 - CITATION                                                                                              ESERVE
THE STATE OF TEXAS                                                                                                 CITATION
To:
        ARENA INVESTORS, LP,
                                                                                                                  DC-19-05466
        BY SERVING ITS REGISTERED AGENT VCORP SERVICES LLC
        1013 CENTRE ROAD SUITE 403-B
        WILMINGTON DE 19805                                                                                 MONTEREY RESOURCES, LLC
                                                                                                                          vs.
GREETINGS:                                                                                                    405 ARAPAHOE, LLCET AL
You have been sued. You may employ an attorney. If you or your attorney do not file a written
answer with the clerk who issued this citation by 10 o'clock a.m. of the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be             ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the lOlst District Court at 600            22nd day of April, 2019
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being MONTEREY RESOURCES, LLC                                                                     FELICIA PITRE
                                                                                                               Clerk District Courts,
Filed in said Court 16th day of April, 2019 against                                                            Dallas County, Texas

405 ARAPAHOE, LLC AND ARENA INVESTORS, LP,
                                                                                                        By: COURTNEY RUTLEDGE, Deputy
For Suit, said suit being numbered DC-19-05466, the nature of which demand is as follows:
Suit on OTHER CONTRACT etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy
of which accompanies this citation. If this citation is not served, it shall be returned unexecuted.          Attorney for Plaintiff
                                                                                                                  JULIE A PETTIT
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                 THE PETTIT LAW FIRM
Given under my hand and the Seal of said Court at office this 22nd day of April, 2019.                         2101 CEDAR SPRINGS
                                                                                                                     SUITE 1540
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                     DALLAS TX 75201

                        By_ _ _~~
                                                                                                                 214-329-0151 xlOl
                               _ _ _ _ _ _ _ _ _ _ _ , Deputy                                                  jpettit@pettitfirm.com
                            COURTNEY RUTLEDGE
                                                                                                                         co
                                                                                                                      ICE _EE _
                                                                                                                  OTP ID
                          Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                     Page 130 of 132 PageID 137



                                                                       OFFICER'S RETURN
Case No.: DC-19-05466

Court No .101 st District Court

Style: Monterey Resources, LLC

vs.

405 Arapahoe, LLCet al

Came to hand on the                         day of _ _ _ _ _ _ _ _ , 20 _ _ _ _, at                    o'clock_ _ _ _ .M. Executed at _ _ _ _ _ _ _ _ _ __

within the County of                                     at              o'clock          .M. on the                      day of_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

20                     , by delivering to the within named




each, in person, a true copy of this Citation together with the accompanying copy of this pleading, having first endorsed on same date of delivery. The distance actually traveled by

me in serving such process was _ _ _ _miles and my fees are as follows: To certify which witness my hand.



                                  For serving Citation        $_ _ _ __

                                  For mileage                 $_ _ _ __                     of_ _ _ _ _ _ _ _County, _ _ _ _ _ _ _ __

                                  For Notary                  $_ _ _ __                     By_ _ _ _ _ _ _ _ _ _ _ _ _ _ _~Deputy

                                                               (Must be verified if served outside the State of Texas.)

Signed and sworn to by the said_ _ _ _ _ _ _ _ _ _ _ _before me this                    day of                            , 20_ __

to certify which witness my hand and seal of office.




                                                                                           Notary Public_ _ _ _ _ _ _ _ _ County_ _ _ _ _ _ __
                                                                                                                                       FILED
                                                                                                                           DALLAS COUNTY
                                                                                                                          4/29/2019 10:11 AM
     Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19                                    Page 131 of 132 PageID        138 FELICIA PITRE
                                                                                                                            DISTRICT CLERK
                                                                                                                       Daniel Macias
IN THE STATE OF TEXAS
IN THE DISTRICT COURT OF DALLAS COUNTY

MONTEREY RECOURCES LLC.,                                                                             Plaintiff(s) - Petitioner(s)


v.                                                                                                   CASE NO.: DC-19-05466


405 ARAPAHOE, LLC AND ARENA INVESTORS, LP,                                                           Defendant(s)- Respondent(s)

STATE OF DELEWARE
COUNTY OF NEW CASTLE                                      ss.:


Stephen A. Kempski, the undersigned, being duly sworn, deposes and says that I was at the time of service over
the age of 18 years and not a party to this action.

On 4/26/2019 at 11:05 AM, I served a true copy of a CITATION, PLANTIFF'S ORGINAL PETITION AND
REQUEST FOR DISCLOSURE, AMENDED AND RESTATED CREDIT AGREEMENT, EXHIBITS A·C, ORDER,
upon ARENA INVESTORS, LP c/o VCORP SERVICES LLC at 1013 CENTRE ROAD, SUITE 403-B,
WILMINGTON, DE 19805 in the manner indicated below:

 Corporation                  By delivering a true copy of each to LAURA BRYDA personally.
 [x]                          Deponent knew said corporation served to be the corporation described as the named
                              recipient and knew said individual to be the VICE PRESIDENT OF ADMINISTRATION
                              thereof, and an authorized person to accept service of process.

 Approximate                  Female                  .White     Blonde       40's          5'6"          1501bs
 Description
 of Receipt                   Sex                         Skin   Hair Color   Age           Height        Weight        Other




                                                                                     ~~1n A. Kem ki
                                                                                     364 E. Main Street,  ite 309
                                                                                     Middletown, Delaware 19709
                                                                                     800-637-1805




                     ~\\\\\\\lllllll//1111.
              #~ "EMPc- "11~
             ~ ~~v~  U"/Q ~ •••••••
              ~ r-..v.··o·~M1s
            ;::: v.  ,..~
                               ~··.•
                              8'0'               ~~
            s      • v           ~·                   ~
        ~        ·~                       ·y.         -
        -        •·~
                   E"D\f\ES o·••                      -::
        ::
        -
                   <'
                • .f'.r                               -
                                                      §
       §        : JAN· 3'\ I 202 :                .
        ~
        ~
                 ~
                  • A.
                                           o: ~
                                           "'•     ;::
                                                      ~
        ~            •;yo               ~-v. ~    ;::
            ~ O'~··~.Ff!.~~·~~#
             ~1111.rf OF Qt.\..\,~~
                        111111111111\ \\\\\\~
                                                                                                                   FILED
                                                                                                       DALLAS COUNTY
                                                                                                      4/29/2019 10:07 AM
           Case 3:19-cv-01144-K Document 1-1 Filed 05/13/19         Page 132 of 132 PageID         139 FELICIA PITRE
                                                                                                        DISTRICT CLERK

                                                                                               Daniel Macias
IN THE STATE OF TEXAS
IN THE DISTRICT COURT OF DALLAS COUNTY

MONTEREY RECOURCES LLC.,                                                        Plaintiff(s) - Petitioner(s)


v.                                                                              DOCKET NO.: DC-19-05466


405 ARAPAHOE, LLC AND ARENA INVESTORS, LP,                                      Defendant(s ) - Respondent (s)

STATE OF DELEWARE
COUNTY OF NEW CASTLE          ss.:


Stephen A. Kempski, the undersigned, being duly sworn, deposes and says that I was at the time of service over
the age of 18 years and not a party to this action.

On 4/26/2019 at 11:05 AM, I served a true copy of a CITATION, PLANTIFF'S ORGINAL PETITION AND
REQUEST FOR DISCLOSURE, AMENDED AND RESTATED CREDIT AGREEMENT, EXHIBITS A·C, ORDER,
upon 405 ARAPAHOE, LLC c/o VCORP SERVICES LLC at 1013 CENTRE ROAD, SUITE 403-B,
WILMINGTON, DE 19805 in the manner indicated below:

     Corporation   By delivering a true copy of each to LAURA BRYDA personally.
     [x]           Deponent knew said corporation served to be the corporation described as the named
                   recipient and knew said individual to be the VICE PRESIDENT OF ADMINISTRA TION
                   thereof, and an authorized person to accept service of process.

     Approximate   Female     White        Blonde       40's           5'6"         1501bs     .
     Description
     of Receipt    Sex        Skin         Hair Color   Age            Height       Weight          Other




                                                              ~fephen A. Kempski
                                                               364 E. Main Street, Suite 309
                                                               Middletown, Delaware 19709
                                                               800-637 -1805
